Exhibit 10.1

 

  

 

EXECUTION COPY

 

  DEAL PUBLISHED CUSIP:   96949FAC2     REVOLVER PUBLISHED CUSIP:   96949FAD0  

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

among

WILLIAMS-SONOMA, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as administrative agent, L/C Issuer and Lender of Swingline Advances,

the Lenders party hereto,

THE BANK OF NEW YORK

and

WELLS FARGO BANK, N.A.,

as co-syndication agents,

and

JPMORGAN CHASE BANK, N.A.

and

UNION BANK OF CALIFORNIA, N.A.,

as co-documentation agents.

dated as of

October 4, 2006

 

 

 

BANC OF AMERICA SECURITIES LLC

Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE IA

   Definitions and Accounting Terms    1

Section 1A.1

  

Assignments and Allocations; Amendment and Restatement

   1

ARTICLE 1

   Definitions    3

Section 1.1

  

Definitions

   3

Section 1.2

  

Other Interpretive Provisions

   23

Section 1.3

  

Accounting Terms and Determinations

   24

Section 1.4

  

Time of Day

   25

Section 1.5

  

Exchange Rates; Currency Equivalents

   25

Section 1.6

  

Additional Alternative Currencies

   25

Section 1.7

  

Change of Currency

   26

Section 1.8

  

Letter of Credit Amounts

   26

Section 1.9

  

Covenant Acquisition Adjustments

   27

ARTICLE 2

   Credit Facility    27

Section 2.1

  

Commitments

   27

Section 2.2

  

Notes

   28

Section 2.3

  

Repayment of Loan

   29

Section 2.4

  

Use of Proceeds

   29

Section 2.5

  

Termination or Reduction of Commitments

   29

Section 2.6

  

Increase of Commitments

   29

ARTICLE 3

   Letters of Credit    30

Section 3.1

  

The Letter of Credit Commitment

   30

Section 3.2

  

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

   32

Section 3.3

  

Drawings and Reimbursements; Funding of Participations

   33

Section 3.4

  

Repayment of Participations

   35

Section 3.5

  

Obligations Absolute

   36

Section 3.6

  

Role of L/C Issuer

   37

Section 3.7

  

Cash Collateral

   37

Section 3.8

  

Applicability of ISP and UCP

   38

Section 3.9

  

Letter of Credit Fees

   38

Section 3.10

  

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer

   38

Section 3.11

  

Conflict with Letter of Credit Application

   38

Section 3.12

  

Letters of Credit Issued for Subsidiaries

   39

ARTICLE 4

   Interest and Fees    39

Section 4.1

  

Interest Rate

   39

Section 4.2

  

Determinations of Margins and Facility Fee Rate

   39

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 4.3

  

Payment Dates

   40

Section 4.4

  

Default Interest

   40

Section 4.5

  

Conversions and Continuations of Balances

   40

Section 4.6

  

Facility Fee

   41

Section 4.7

  

Administrative Fee

   41

Section 4.8

  

[Reserved]

   41

Section 4.9

  

Computations

   41

ARTICLE 5

   Administrative Matters    42

Section 5.1

  

Borrowing Procedure

   42

Section 5.2

  

Minimum Amounts

   42

Section 5.3

  

Certain Notices

   42

Section 5.4

  

Prepayments

   44

Section 5.5

  

Method of Payment

   45

Section 5.6

  

Pro Rata Treatment

   46

Section 5.7

  

Sharing of Payments

   47

Section 5.8

  

Non-Receipt of Funds by the Agent

   47

ARTICLE 6

   Change in Circumstances    48

Section 6.1

  

Increased Cost and Reduced Return

   48

Section 6.2

  

Limitation on Libor Balances and IBOR Balances

   50

Section 6.3

  

Illegality

   50

Section 6.4

  

Treatment of Affected Balances

   51

Section 6.5

  

Compensation

   51

Section 6.6

  

Taxes

   52

ARTICLE 7

   Guaranties    53

Section 7.1

  

Guaranties

   53

Section 7.2

  

New Guarantors

   54

ARTICLE 8

   Conditions Precedent    54

Section 8.1

  

Conditions to Effectiveness

   54

Section 8.2

  

All Advances

   56

ARTICLE 9

   Representations and Warranties    57

Section 9.1

  

Existence, Power and Authority

   57

Section 9.2

  

Financial Condition

   57

Section 9.3

  

Corporate and Similar Action; No Breach

   58

Section 9.4

  

Operation of Business

   58

Section 9.5

  

Litigation and Judgments

   58

Section 9.6

  

Rights in Properties; Liens

   58

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.7

  

Enforceability

   58

Section 9.8

  

Approvals

   59

Section 9.9

  

Debt

   59

Section 9.10

  

Taxes

   59

Section 9.11

  

Margin Securities

   59

Section 9.12

  

ERISA

   59

Section 9.13

  

Disclosure

   60

Section 9.14

  

Subsidiaries; Capitalization

   60

Section 9.15

  

Material Agreements

   60

Section 9.16

  

Compliance with Laws

   60

Section 9.17

  

Investment Company Act

   61

Section 9.18

  

[Reserved.]

   61

Section 9.19

  

Environmental Matters

   61

Section 9.20

  

Reserved

   62

Section 9.21

  

Employee Matters

   62

Section 9.22

  

Solvency

   62

ARTICLE 10

   Affirmative Covenants    62

Section 10.1

  

Reporting Requirements

   62

Section 10.2

  

Maintenance of Existence; Conduct of Business

   65

Section 10.3

  

Maintenance of Properties

   66

Section 10.4

  

Taxes and Claims

   66

Section 10.5

  

Insurance

   66

Section 10.6

  

Inspection Rights

   66

Section 10.7

  

Keeping Books and Records

   66

Section 10.8

  

Compliance with Laws

   66

Section 10.9

  

Compliance with Agreements

   67

Section 10.10

  

Further Assurances

   67

Section 10.11

  

ERISA

   67

ARTICLE 11

   Negative Covenants    67

Section 11.1

  

Debt

   67

Section 11.2

  

Limitation on Liens and Restrictions on Subsidiaries

   69

Section 11.3

  

Mergers, Etc

   70

Section 11.4

  

Restricted Payments

   71

Section 11.5

  

Investments

   71

Section 11.6

  

Limitation on Issuance of Capital Stock of Subsidiaries

   72

Section 11.7

  

Transactions with Affiliates

   73

Section 11.8

  

Disposition of Assets

   73

Section 11.9

  

Lines of Business

   73

Section 11.10

  

Limitations on Restrictions Affecting the Borrower and its Subsidiaries

   73

Section 11.11

  

Environmental Protection

   74

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 11.12

  

ERISA

   74

ARTICLE 12

   Financial Covenant    75

Section 12.1

  

Leverage Ratio

   75

ARTICLE 13

   Default    75

Section 13.1

  

Events of Default

   75

Section 13.2

  

Remedies; Application of Funds

   77

Section 13.3

  

Performance by the Agent

   79

Section 13.4

  

Set-off

   79

Section 13.5

  

Continuance of Default

   80

ARTICLE 14

   The Agent    80

Section 14.1

  

Appointment and Authority

   80

Section 14.2

  

Rights as a Lender

   80

Section 14.3

  

Exculpatory Provisions

   80

Section 14.4

  

Reliance by Agent

   81

Section 14.5

  

Delegation of Duties

   81

Section 14.6

  

Resignation of Agent

   82

Section 14.7

  

Non-Reliance on Agent and Other Lenders

   82

Section 14.8

  

Agent May File Proofs of Claim

   83

Section 14.9

  

Guaranty Matters

   83

Section 14.10

  

Co-Agents; Lead Managers

   83

ARTICLE 15

   Miscellaneous    84

Section 15.1

  

Attorney Costs, Expenses and Documentary Taxes

   84

Section 15.2

  

Indemnification; Damage Waiver

   84

Section 15.3

  

No Duty

   86

Section 15.4

  

No Advisory or Fiduciary Responsibility

   86

Section 15.5

  

Equitable Relief

   86

Section 15.6

  

No Waiver; Cumulative Remedies

   87

Section 15.7

  

Successors and Assigns

   87

Section 15.8

  

Survival

   90

Section 15.9

  

Entire Agreement

   90

Section 15.10

  

Amendments and Waivers

   91

Section 15.11

  

Maximum Interest Rate

   92

Section 15.12

  

Notices; Effectiveness; Electronic Communication

   92

Section 15.13

  

Governing Law; Venue; Service of Process

   94

Section 15.14

  

Counterparts

   94

Section 15.15

  

Severability

   95

Section 15.16

  

Headings

   95

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 15.17

  

Construction

   95

Section 15.18

  

Independence of Covenants

   95

Section 15.19

  

Waiver of Jury Trial

   95

Section 15.20

  

Confidentiality

   95

Section 15.21

  

Foreign Lenders

   96

Section 15.22

  

Amendment and Restatement

   97

Section 15.23

  

USA PATRIOT Act Notice

   97

Section 15.24

  

Judgment Currency

   98

 

-v-



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

EXHIBIT A

  

Form of Revolving Note

EXHIBIT B

  

Form of Swingline Note

EXHIBIT C

  

Form of Assignment and Acceptance

EXHIBIT D

  

Form of Compliance Certificate

EXHIBIT E

  

Form of Subsidiary Guaranty

EXHIBIT F

  

Form of Notice of Borrowings, Conversions, Continuations or Prepayments

EXHIBIT G

  

Form of Joinder Agreement

INDEX TO SCHEDULES

Schedule 1.1A

  

Existing Letters of Credit

Schedule 1.1B

  

Mandatory Cost Formulae

Schedule 15.12

  

Addresses for Notices

 

-vi-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of October 4, 2006, is among WILLIAMS-SONOMA, INC., a corporation duly organized
and validly existing under the laws of the State of California (the “Borrower”),
each of the banks or other lending institutions which is (or which may from time
to time become) a party hereto or any successor or assignee thereof pursuant to
Section 15.7(b) (individually, a “Lender” and, collectively, the “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in its capacity as administrative agent, together with its
successors in such capacity, the “Agent”) and as L/C Issuer and lender of
Swingline Advances.

R E C I T A L S:

A.        The Borrower, the lenders party thereto and Bank of America, as
administrative agent (in such capacity, the “Agent”), are parties to that
certain Third Amended and Restated Credit Agreement, dated as of February 22,
2005 (the “Existing Agreement”), pursuant to which such lenders originally
provided for credit facilities in an aggregate principal amount of $300,000,000.

B.        The Borrower has requested that the Existing Agreement be amended and
restated in order to, among other things, (a) extend the maturity date of the
credit facilities, (b) add the option to borrow in foreign currencies, and
(c) make certain other amendments to the Existing Agreement (collectively, the
“Amendment and Restatement”).

C.        The parties hereto are willing to amend and restate the Existing
Agreement and to make and continue to make certain revolving credit, letter of
credit and swing line facilities available to the Borrowers upon the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1A

Definitions and Accounting Terms

Section 1A.1        Assignments and Allocations; Amendment and Restatement.

(a)        As of the Closing Date (immediately prior to the effectiveness of
this Agreement), (i) the aggregate amount of the Commitments (as defined in the
Existing Agreement) is $300,000,000, (ii) there are no Revolving Loans
outstanding under the Existing Agreement, (iii) there are no Swingline Advances
(as defined in the Existing Agreement) outstanding under the Existing Agreement,
and (iv) there are $35,972,819.36 of outstanding Letters of Credit (as defined
in the Existing Agreement).

(b)        Simultaneously with the Closing Date, the parties hereby agree that
(i) the Commitment of each of the Lenders shall be as set forth in Schedule 2.
1, and the outstanding amount of the Revolving Loan under the Existing Agreement
(without giving effect to any



--------------------------------------------------------------------------------

further borrowings of the Revolving Loan under this Agreement on the Closing
Date shall be reallocated in accordance with such Commitments, and the requisite
assignments shall be deemed to be made in such amounts among the Lenders and
from each Lender to each other Lender (and, if necessary, to Lenders from
existing lenders under the Existing Agreement who elect not to become Lenders
under this Agreement or who reduce their commitments in connection with this
Agreement), with the same force and effect as if such assignments were evidenced
by applicable Assignments and Acceptances (as defined in the Existing Agreement)
under the Existing Agreement, but without the payment of any related assignment
fee, (ii) the ability to borrow Swingline Advances (as defined under the
Existing Agreement) shall continue on the terms and conditions as the Swingline
Advances to be made hereunder, with the maximum amount of such Swingline
Advances as set forth herein, and outstanding Swingline Advances (as defined in
the Existing Agreement), if any, shall continue as and be deemed to be
outstanding Swingline Advances hereunder, and (iv) each Letter of Credit (as
defined in the Existing Agreement) issued under the Existing Agreement shall
continue as a Letter of Credit issued hereunder.

(c)        Notwithstanding anything to the contrary in the Existing Agreement or
in this Agreement, no other documents or instruments, including any Assignment
and Acceptance, shall be, or shall be required to be, executed in connection
with the assignments set forth in Section 1.A(b) above (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an Assignment and Acceptance. On the Closing Date, the applicable Lenders shall
make full cash settlement with one another, and with any lender under the
Existing Agreement that may not be a Lender under this Agreement, either
directly or through the Agent, as the Agent may direct or approve, with respect
to all assignments, reallocations and other changes in Commitments, such that
after giving effect to such settlements the Commitment of each Lender shall be
as set forth on Schedule 2.1.

(d)        The Borrower, the Agent and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing
Agreement that in any manner govern or evidence the Obligations, the rights and
interests of the Agent and the Lenders, in any of their respective capacities,
and any terms, conditions or matters related to any thereof, shall be and hereby
are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Agreement, except as otherwise expressly provided herein, shall be superseded by
this Agreement.

(e)        Notwithstanding this Amendment and Restatement, including anything in
this Section 1A, and certain of the related “Loan Documents” as defined in the
Existing Agreement (the “Prior Loan Documents”), (i) all of the indebtedness,
liabilities and obligations owing by the Borrower under the Existing Agreement
and other Prior Loan Documents shall continue as Obligations hereunder, as
amended, supplemented or otherwise modified by the terms of this Agreement,
(ii) each of this Agreement, the Notes and the other Loan Documents is given as
a substitution or supplement of, as the case may be, and not as a payment of,
the indebtedness, liabilities and obligations of the Borrower under the Existing
Agreement or any Prior Loan Document and is not intended to constitute a
novation thereof, and (iii) certain of the Prior Loan Documents will remain in
full force and effect, as set forth in this Agreement. Upon the effectiveness of
this Agreement, and following the payment of outstanding “Revolving

 

2



--------------------------------------------------------------------------------

Advances” under the Existing Agreement, all Loans owing by the Borrower and
outstanding under the Existing Agreement shall continue as Loans hereunder
subject to the terms hereof. Base Rate Balances under the Existing Agreement
shall continue to accrue interest at the Base Rate hereunder and the parties
hereto agree that the Interest Periods for all Libor Balances outstanding under
the Existing Agreement on the Closing Date shall be terminated and shall, along
with amounts to be advanced hereunder on the Closing Date, be Libor Balances or
Base Rate Balances under this Agreement for the applicable Interest Periods, as
elected by the Borrower in the manner provided in Section 5.3. The Borrower
agrees that it will pay any additional amounts required pursuant to Section 6.5
(or the similar provision of the Existing Agreement) in connection with
termination of Interest Periods and the allocation of Balances pursuant to this
Section 1A as if such Loans were being prepaid or converted prior to the end of
an Interest Period, as applicable.

ARTICLE 1

Definitions

Section 1.1        Definitions.  Wherever used in this Agreement, the following
terms have the following meanings:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Balances” has the meaning specified in Section 6.4.

“Affected Libor/IBOR Balances” has the meaning specified in Section 6.5.

“Affiliate” means, with respect to any Person, any other Person: (a) that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person; (b) that directly
or indirectly beneficially owns or holds ten percent (10.0%) or more of any
class of Capital Stock of such Person; or (c) ten percent (10.0%) or more of the
Capital Stock of which is directly or indirectly beneficially owned or held by
the Person in question. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of
Capital Stock, by contract or otherwise; provided, however, in no event shall
the Agent or any Lender be deemed an Affiliate of the Borrower or any Subsidiary
of the Borrower.

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.

“Agent-Related Persons” means the Agent (including any successor administrative
agent), each of the Agent’s Affiliates (including, in the case of Bank of
America in its capacity as the Agent, the Arranger) and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement, as the same may be amended, restated or otherwise modified.

 

3



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than US Dollars) that is approved in accordance with Section 1.6.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
US Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $25,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the Aggregate Commitments.

“Applicable Lending Office” means, with respect to any currency, for each Lender
and for each Type of Balance, the “Lending Office” of such Lender (or of an
Affiliate of such Lender) designated for such Type of Balance in such Lender’s
Administrative Questionnaire (or, with respect to a Lender that becomes a party
to this Agreement pursuant to an assignment made in accordance with
Section 15.7(b), in the Assignment and Acceptance executed by it) with respect
to such currency or such other office of such Lender (or an Affiliate of such
Lender) with respect to such currency as such Lender may from time to time
specify to the Agent and the Borrower by written notice in accordance with the
terms hereof as the office by which advances of such Type of Balance are to be
made and maintained.

“Applicable Rate” has the meaning specified in Section 4.1.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” means an assignment and acceptance, in substantially
the form of Exhibit C, entered into by a Lender and an Eligible Assignee
pursuant to Section 15.7(b) and accepted by the Borrower (if required) and the
Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Balance” means any of the Base Rate Balance , a Libor Balance or an IBOR
Balance.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors and assigns.

“Bankruptcy Code” has the meaning specified in Section 13.1(e).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (0.50%) and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” Such rate is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Balance” means the portion of the Loan that bears interest at a rate
based upon the Base Rate. All Base Rate Balances shall be denominated in US
Dollars.

“Base Rate Margin” has the meaning specified in Section 4.2.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower Materials” has the meaning specified in Section 10.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Applicable Lending Office with respect to
Obligations denominated in US Dollars is located and:

(a)        if such day relates to any interest rate settings as to a Libor
Balance denominated in US Dollars, any fundings, disbursements, settlements and
payments in US Dollars in respect of any such Libor Balance, or any other
dealings in US Dollars to be carried out pursuant to this Agreement in respect
of any such Libor Balance, means any such day on which dealings in deposits in
US Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b)        if such day relates to any interest rate settings as to a Libor
Balance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Libor Balance, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such Libor
Balance, means a TARGET Day;

(c)        if such day relates to any interest rate settings as to a Libor
Balance denominated in a currency other than US Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than US Dollars or Euro in respect of a Libor
Balance denominated in a currency other than US Dollars or Euro, or any other
dealings in any currency other than US Dollars or Euro to be carried out
pursuant to this Agreement in

 

5



--------------------------------------------------------------------------------

respect of any such Libor Balance (other than any interest rate settings), means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency; and

(e)        if such day relates to any interest rate settings as to a IBOR
Balance, any fundings, disbursements, settlements and payments in respect of any
such IBOR Balance, or any other dealings to be carried out pursuant to this
Agreement in respect of any such IBOR Balance, means any such day on which
dealings in deposits in US Dollars are conducted by and between banks in the
offshore interbank US Dollar market.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited liability company interests, membership interests, equity
interests, participations, rights, securities or other equivalent evidences
(however designated) of ownership or any options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person (however designated) issued by any
entity (whether a corporation, partnership, limited liability company or other
type of entity), provided, that in no event shall the term “Capital Stock”
include debt securities.

“Cash Collateralize” has the meaning specified in Section 3.7.

“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such Person or its Subsidiaries, or any Person acting
in its capacity as trustee, agent or other fiduciary, or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a Person shall be deemed
to have “beneficial ownership” of all securities that such Person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of fifty percent (50.0%) or more of
the membership interests of such Person; or (b) during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of such Person cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
preceding constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clause (i) and clause (ii) preceding constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body.

“Closing Date” has the meaning specified in Section 8.1.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Letter of Credit” means any Letter of Credit that is drawable upon
presentation of a sight draft and other documents evidencing the sale or
shipment of goods purchased by the Borrower and its Subsidiaries in the ordinary
course of business.

“Commitment” means, as to each Lender, the obligation of such Lender to (a) make
advances of funds pursuant to Section 2.1 and (b) purchase participations in L/C
Obligations in an aggregate principal amount at any one time outstanding up to
but not exceeding the US Dollar amount set forth opposite the name of such
Lender on the signature pages hereto (or if applicable, the most recent
Assignment and Acceptance executed by such Lender) under the heading
“Commitment,” as the same may be reduced or terminated pursuant to Section 2.5
or Section 13.2. The aggregate amount of the Commitments as of the Closing Date
equals three hundred million US Dollars ($300,000,000).

“Commitment Percentage” means, with respect to each Lender, the percentage
equivalent (carried to nine (9) decimal places) of a fraction, the numerator of
which is the aggregate amount of the Commitment of such Lender (or if such
Commitment has terminated or expired, the outstanding principal amount of the
Revolving Loan of such Lender with respect thereto) and the denominator of which
is the aggregate amount of the Commitments of all of the Lenders (or if such
Commitments have terminated or expired, the outstanding principal amount of the
Revolving Loans of all of the Lenders with respect thereto).

“Compliance Certificate” means a certificate in substantially the form of
Exhibit D, properly completed and executed by the chief financial officer or
Vice President, Treasury of the Borrower.

“Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 4.5, from one Interest Period to the next Interest Period,
of a Libor Balance as a Libor Balance or of an IBOR Balance as an IBOR Balance.

“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 4.5 or Article 6 of (a) Balances of one Type under the Revolving Loan
into Balances of the other Type under the Revolving Loan and (b) Balances of one
Type under the Swingline Advances into Balances of the other Type under the
Swingline Advances.

“Debt” means, with respect to any Person at any time (without duplication):
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, notes, debentures or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety
(90) days or that are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; (d) all Capital Lease Obligations of such Person;
(e) Guarantees by such Person of indebtedness, liabilities or obligations of the
kinds described in clauses (a), (b), (c), (d), (f), (g), (h), (i), (j), (k) and
(l) of this definition; (f) all indebtedness, liabilities and obligations of the
types described in the foregoing clauses (a) through (e) secured by a Lien
existing on Property owned by such Person,

 

7



--------------------------------------------------------------------------------

whether or not the indebtedness, liabilities and obligations secured thereby
have been assumed by such Person or are non-recourse to such Person; provided,
however, that the amount of such Debt of any Person described in this clause
(f) shall, for purposes of this Agreement, be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Debt or (ii) the fair market value of
the Property encumbered, as determined by the Agent in its discretion; (g) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; (h) all liabilities of such Person in respect of unfunded
vested benefits under any Plan (excluding obligations to deliver stock in
respect of stock options or stock ownership plans); (i) all vested obligations
of such Person for the payment of money under any earn-out, noncompete,
consulting or similar arrangements providing for the deferred payment of the
purchase price for any property to the extent that any such obligations are,
according to GAAP, reflected as a capitalized liability on a balance sheet of
such Person; (j) all obligations of such Person to redeem or retire shares of
Capital Stock of such Person; (k) all indebtedness, liabilities and obligations
of such Person under any Hedge Agreement; and (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Debt of any Person shall include the Debt of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Debt.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means, in respect of any principal of the Loan or any other
amount payable by the Borrower under any Loan Document, a rate per annum equal
to the sum of two percent (2.00%), plus the Applicable Rate for the Base Rate
Balance as in effect from time to time (provided that for amounts outstanding as
Libor Balances or IBOR Balances, the “Default Rate” for such principal shall be
two percent (2.00%), plus the Applicable Rate for each Libor Balance or IBOR
Balance and any Mandatory Cost, as applicable, for the remainder of the
applicable Interest Period as provided in Section 4.1, and, thereafter, the rate
provided for above in this definition).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loan, participations in L/C Obligations or participations in
Swingline Advances required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Agent or any other Lender any other amount required to be paid
by it hereunder within one Business Day of the date when due, unless the subject
of a good faith dispute or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by the Borrower to the Agent for the benefit of the Lenders, as
amended or otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States.

“EBITDAR” means, for any period, the total of the following calculated for the
Borrower, without duplication, on a consolidated basis for such period: (a) Net
Income; plus (b) any provision for (or less any benefit from) income or
franchise taxes to the extent included in the determination of Net Income; plus
(c) Interest Expense to the extent included in the determination of Net Income;
plus (d) amortization and depreciation expense to the extent included in the
determination of Net Income; plus (e) other non-cash, non-recurring charges to
the extent included in the determination of Net Income; minus (f) other
non-recurring gains to the extent included in the determination of Net Income;
plus (g) all lease and rent expense for any real Property to the extent included
in the determination of Net Income.

“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Agent, the L/C Issuer and Bank of America (in its capacity as lender
of Swingline Advances), and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state and local laws,
regulations and requirements regulating health, safety or the environment.

“Environmental Liabilities” means, as to any Person, all indebtedness,
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, expert
and consulting fees and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand,
by any Person, whether based in contract, tort, implied or express warranty,
strict liability or criminal or civil statute, including any Environmental Law,
Permit, order or agreement with any Governmental Authority or other Person,
arising from environmental, health or safety conditions or the Release or
threatened Release of a Hazardous Material into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or any Subsidiary of the Borrower or
is under common control (within the meaning of Section 414(c) of the Code) with
the Borrower or any Subsidiary of the Borrower.

 

9



--------------------------------------------------------------------------------

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Libor Rate for each outstanding Libor
Balance shall be adjusted automatically as of the effective date of any change
in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 13.1.

“Existing Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means the letters of credit issued by Bank of
America and listed on Schedule 1.1A hereto.

“Facility Fee Rate” has the meaning specified in Section 4.2.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Agent and (c) with
respect to determination of the IBOR Rate as of any day and for any Interest
Period, the rate for Federal funds transactions of a duration of such Interest
Period as determined in accordance with clause (a) and clause (b) preceding by
Bank of America.

“Fee Letter” means the certain letter agreement dated as of August 16, 2006
among the Borrower, the Arranger and Bank of America.

“Fiscal Period” means one of the three fiscal periods in a Fiscal Quarter each
of which is approximately one calendar month in duration. There are twelve
(12) Fiscal Periods in a Fiscal Year.

“Fiscal Quarters” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on the Sunday of the
thirteenth (or fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the Borrower’s fiscal year for financial accounting purposes
beginning on the Monday following the Sunday nearest January 31 of each year and
ending on

 

10



--------------------------------------------------------------------------------

the Sunday nearest January 31 of the following year. The current (as of the date
hereof) Fiscal Year of the Borrower will end on January 28, 2007.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System.

“Fund” mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person (the “subject Person”) at any
time (without duplication): (a) Debt described in clauses (a), (b), (c), (d),
(f) and (g) of the definition of Debt, other than Debt consisting of Undrawn
Trade Letters of Credit, and (b) Guarantees by the subject Person of Funded Debt
(as described in clause (a) preceding) of any other Person.

“GAAP” means generally accepted accounting principles, applied on a “consistent
basis” (as such phrase is interpreted in accordance with Section 1.3), as set
forth in Opinions of the Accounting Principles Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or their respective successors and which are applicable in
the circumstances as of the date in question.

“Governmental Authority” means any nation or government, any federal, state,
county, municipal, parish, provincial, township or other political subdivision
thereof, and any department, commission, board, court, agency or other
instrumentality or entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means any indebtedness, liability or obligation, contingent or
otherwise, of any Person directly or indirectly guaranteeing any Debt of any
other Person or indemnifying such other Person for any Debt and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner to the obligee of such Debt the payment thereof or
to protect the obligee against loss in respect thereof (in whole or in part);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be equal to the lesser of (y) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or (z) the maximum amount for which such guaranteeing Person

 

11



--------------------------------------------------------------------------------

may be liable pursuant to the terms of the instrument embodying such Guarantee,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing Person’s maximum
reasonably anticipated liability in respect thereof as mutually determined by
the Borrower and the Agent in good faith. The term “Guarantee” used as a verb
has a corresponding meaning.

“Guarantor” means any Person who is or becomes a party to any Guaranty of the
Obligations or any part thereof, including each Domestic Subsidiary of the
Borrower who is a party to the Subsidiary Guaranty pursuant to the terms of
Article 7.

“Guaranty” means the Subsidiary Guaranty or any other guaranty agreement
executed and delivered by a Person in favor of the Agent, for the benefit of the
Agent and the Lenders, and any and all amendments, restatements or other
modifications thereof, and “Guaranties” means all of such agreements,
collectively.

“Hazardous Material” means any substance, product, waste, pollutant, chemical,
contaminant, insecticide, pesticide, constituent or material which is or becomes
listed, regulated or addressed under any Environmental Law as a result of its
hazardous or toxic nature.

“Hedge Agreement” means any agreement, device or arrangement designed to protect
a Person from the fluctuations of interest rates, exchange rates or forward
rates applicable to its assets, liabilities or exchange transactions, including,
but not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap, swap or
collar protection agreements and forward rate currency or interest rate options,
as the same may be amended or modified and in effect from time to time, and any
cancellation, buy-back, reversal, termination or assignment of any of the
foregoing.

“IBOR Balance” means any portion of the Swingline Advances that bears interest
at a rate based upon the IBOR Rate.

“IBOR Base Rate” means the interest rate at which Bank of America’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer US Dollar
deposits for the applicable Interest Period to other major banks in the offshore
US Dollar interbank market.

“IBOR Interest Period” means, with respect to any IBOR Balance, each period
commencing on the date such Balance is established or Continued or Converted
from the Base Rate Balance under the Swingline Advances to an IBOR Balance or
the last day of the next preceding Interest Period with respect to such IBOR
Balance, and ending one, two, three, four, five, six or seven days thereafter,
as the Borrower may select as provided in Section 4.5 or Section 5.3.
Notwithstanding the foregoing: (a) no Interest Period may extend beyond the
Maturity Date; (b) no more than three (3) IBOR Interest Periods shall be in
effect at the same time; and (c) each IBOR Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day (or if such succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day);

“IBOR Rate” means, with respect to any IBOR Balance for the relevant Interest
Period, a rate per annum determined by Bank of America pursuant to the following
formula:

 

12



--------------------------------------------------------------------------------

 

IBOR Rate  =        

   IBOR Base Rate        

1.00 - Eurocurrency Reserve Percentage

  

“IBOR Rate Margin” has the meaning specified in Section 4.2.

“Indemnified Liabilities” has the meaning specified in Section 15.2.

“Indemnitees” has the meaning specified in Section 15.2.

“Intellectual Property” means any U.S. or foreign patents, patent applications,
trademarks, trade names, service marks, brand names, logos and other trade
designations (including unregistered names and marks), trademark and service
mark registrations and applications, copyrights and copyright registrations and
applications, inventions, invention disclosures, protected formulae,
formulations, processes, methods, trade secrets, computer software, computer
programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

“Interest Expense” means, for any period and for any Person, the sum of
(a) interest expense of such Person calculated without duplication on a
consolidated basis for such period in accordance with GAAP, plus (b) interest
expenses paid under Hedge Agreements during such period minus (c) interest
payments received under Hedge Agreements during such period.

“Interest Period” means a Libor Interest Period or an IBOR Interest Period, as
applicable.

“Investments” has the meaning specified in Section 11.5.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Joinder Agreement” means an agreement to be executed by a Person pursuant to
the terms of Section 7.2, in substantially the form of Exhibit G.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
All L/C Advances shall be denominated in US Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing under the Loan. All L/C Borrowings shall be
denominated in US Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

13



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the US Dollar
Equivalent of aggregate undrawn amount of all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph of this
Agreement and, as the context requires, includes the L/C Issuer.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a Standby Letter of
Credit or a Commercial Letter of Credit. Letters of Credit may be issued in US
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in such form as shall at any time be
in use by the L/C Issuer.

“Leverage Ratio” means, as of any period end and determined on a consolidated
basis for the Borrower and its Subsidiaries, the ratio of (a) Total Adjusted
Funded Debt to (b) EBITDAR.

“Libor Balance” means any portion of the Revolving Loan that bears interest at a
rate based upon the Libor Rate. Libor Balances may be denominated in US Dollars
or in an Alternative Currency.

“Libor Base Rate” means, with respect to any Libor Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Libor Base Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Libor Balance being advanced, Continued or
Converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period.
The determination of the Libor Base Rate by the Agent shall be conclusive in the
absence of manifest error.

“Libor Interest Period” means with respect to any Libor Balance, each period
commencing on the date such Balance is established or Continued or Converted
from the Base Rate Balance to a Libor Balance, or the last day of the next
preceding Libor Interest Period with respect to such Libor Balance, and ending
one week thereafter or on the numerically

 

14



--------------------------------------------------------------------------------

corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 4.5 or
Section 5.3, except that each such Libor Interest Period which commences on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) each Libor Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or if such succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day); (b) any Libor
Interest Period which would otherwise extend beyond the Maturity Date shall end
on the Maturity Date; (c) no more than ten (10) Libor Interest Periods shall be
in effect at the same time; and (d) no Libor Interest Period for any Libor
Balance shall have a duration of less than one (1) week and, if the Libor
Interest Period would otherwise be a shorter period, the related Libor Balance
shall not be available hereunder.

“Libor Rate” means for any Interest Period with respect to a Libor Balance, a
rate per annum determined by the Agent pursuant to the following formula:

 

 

Libor Rate  =        

   Libor Base Rate        

1.00 – Eurocurrency Reserve Percentage

  

“Libor Rate Margin” has the meaning specified in Section 4.2.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority or other encumbrance of any kind
or nature whatsoever (including any conditional sale or title retention
agreement), whether arising by contract, operation of law or otherwise.

“Loan” means the Revolving Loan and the Swingline Advances.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Disclosure Letter, any Joinder Agreement and all other agreements, documents and
instruments now or hereafter executed and/or delivered pursuant to or in
connection with any of the foregoing, and any and all amendments, modifications,
supplements, renewals, extensions or restatements thereof (excluding any
commitment letter, term sheet or other agreement entered into prior to the
Closing Date).

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1B.

“Margin Adjustment Date” has the meaning specified in Section 4.2.

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition,
prospects, performance or operations of the Borrower individually or the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
individually or the Borrower and its Subsidiaries taken as a whole to pay and
perform the obligations for which it or they, as applicable, are responsible
when due or (c) the

 

15



--------------------------------------------------------------------------------

validity or enforceability of (i) any of the Loan Documents or (ii) the rights
and remedies of the Agent or the Lenders under any of the Loan Documents.

“Maturity Date” means October 4, 2011; provided, however, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 15.11.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate at any time within the six (6) year period preceding the date hereof
or hereafter and which is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, such Person’s consolidated
net income (or loss) determined in accordance with GAAP, but excluding the
income of any other Person (other than Subsidiaries) in which such Person or any
Subsidiary of such Person has an ownership interest, unless received by such
Person or a Subsidiary of such Person in a cash distribution.

“Notes” means the Revolving Notes and the Swingline Note.

“Obligations” means any and all (a) obligations, indebtedness and liabilities of
the Borrower to the Agent and the Lenders, or any of them, arising pursuant to
this Agreement or any other Loan Document or otherwise with respect to the Loan
or any Letter of Credit, whether now existing or hereafter arising, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several or
joint and several, including the obligation of the Borrower to repay the Loan,
interest on the Loan and all fees, costs and expenses (including Attorney Costs)
provided for in the Loan Documents and (b) indebtedness, liabilities and
obligations of the Borrower under any Hedge Agreement that the Borrower may
enter into with the Agent, any Lender or any of their respective Affiliates if
and to the extent that such Hedge Agreement is permitted in accordance with
Section 11.1(i).

“Offering Memorandum” means the Confidential Offering Memorandum dated September
2006, prepared and distributed by the Arranger with respect to the syndication
of the Commitments and the Loan evidenced by this Agreement.

“Other Taxes” has the meaning specified in Section 6.6(b).

“Outstanding Amount” means (i) with respect to the Loan on any date, the US
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of the Loan,
as the case may be, occurring on such date; (ii)with respect to Swingline
Advances on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swingline
Advances occurring on such date; and (iii) with respect to L/C Obligations on
any date, the US Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other change in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursement
of any outstanding unpaid drawing under any Letter of Credit or

 

16



--------------------------------------------------------------------------------

any reduction in the maximum amount available for drawing under any Letter of
Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Agent or the L/C Issuer as the case may be, in accordance
with banking industry rules on interbank compensation, and (b) with respect to
any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 15.7(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“PCAOB” means the Public Company Accounting Oversight Board.

“Permit” means any permit, certificate, approval order, license or other
authorization.

“Permitted Acquisition” means any acquisition of the Capital Stock of a Person
or any acquisition of Property which constitutes a significant or material
portion of an existing business of a Person, in each case, in a transaction that
satisfies each of the following requirements:

(a)        No Default; Certificate of Compliance.   Both before and after giving
effect to such acquisition and any advance of the Loan requested to be made in
connection therewith, no Default exists or will exist or would result therefrom,
and the Borrower shall be in pro forma compliance with Section 12.1 as of the
date of and after giving effect to such acquisition;

(b)        Diligence.   The Borrower has completed due diligence to its
satisfaction on the Target or the Property to be acquired and has provided the
Agent and the Lenders with copies of all agreements and information (including
due diligence materials) entered into or received by the Borrower or requested
by the Agent or any Lender, as the Required Lenders may reasonably request;

(c)        Structure.   If the proposed acquisition is an acquisition of the
Capital Stock of a Target, the acquisition will be structured so that the Target
will become a Wholly-Owned Subsidiary; if the proposed acquisition is an
acquisition of assets, the acquisition will be structured so that the Borrower
or a Wholly-Owned Subsidiary shall acquire such assets; and, if the proposed
acquisition is the acquisition of a Person, the Board of Directors of such
Person has approved such acquisition;

(d)        Material Adverse Effect.   Neither the Borrower nor any of its
Subsidiaries shall, as a result of or in connection with any such acquisition,
assume or incur any

 

17



--------------------------------------------------------------------------------

contingent liabilities (whether relating to environmental, tax, litigation or
other matters) that could reasonably be expected, as of the date of such
acquisition, to result in the existence or occurrence of a Material Adverse
Effect; and

(e)        Lines of Business.   The Target shall be engaged in substantially the
same line or lines of business, or a business reasonably related or
complementary thereto, as the Borrower and its Subsidiaries.

“Permitted Liens” means the Liens permitted by Section 11.2.

“Permitted Sale-Leaseback” means a transaction designed to reduce state tax
liability whereby the Borrower or one of its Subsidiaries sells Property to
another Person which finances the purchase price of such Property by selling
notes to, or otherwise borrowing from, the Borrower or one of its Subsidiaries
and leases such Property to the seller in an operating lease transaction.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority
or other entity.

“Plan” means any employee benefit plan established or maintained by the Borrower
or any ERISA Affiliate and which is subject to Title IV of ERISA.

“Platform” has the meaning specified in Section 10.1.

“Principal Office” – see Schedule 15.12.

“Prohibited Transaction” means any transaction described in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which no statutory or
administrative exemption applies.

“Property” means, for any Person, property or assets of all kinds, real,
personal or mixed, tangible or intangible (including all rights relating
thereto), whether owned or acquired on or after the Closing Date.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year, the first of which shall be December 29,
2006.

“Register” has the meaning specified in Section 15.7(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended, modified or supplemented from time to
time or any successor regulation therefor.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended, modified or supplemented from time to
time or any successor regulation therefor.

 

18



--------------------------------------------------------------------------------

“Regulatory Change” means, with respect to any Lender, the occurrence after the
date of this Agreement of any of the following: (a) any change (other than with
respect to taxes excluded by the first sentence of Section 6.6(a)) in U.S.
federal, state or foreign laws, rules, regulations or treaties (including
Regulation D); (b) the adoption or making of any guideline, directive or request
(other than with respect to taxes excluded by the first sentence of
Section 6.6(a)) applying to a class of lenders including such Lender of or under
any U.S. federal or state or any foreign laws or regulations (whether or not
having the force of law) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof; or (c) any change in
the administration, interpretation or application of any law, rule, regulation
or treaty (whether or not having the force of law) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching or migration of
Hazardous Materials into the indoor or outdoor environment or into or from
Property owned or leased by such Person, including the migration of Hazardous
Materials through or in the air, soil, surface water, ground water or property,
in violation of Environmental Laws.

“Remedial Action” means all actions required under applicable Environmental Laws
to (a) clean up, remove, treat or otherwise address Hazardous Materials in the
indoor or outdoor environment, (b) prevent the Release or threat of Release or
minimize the further Release of Hazardous Materials or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care; provided that
“Remedial Action” shall not include such actions taken in the normal course of
business and in material compliance with Environmental Laws.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
for which the 30-day notice requirement has not been waived by the PBGC.

“Required Lenders” means any combination of Lenders having more than fifty
percent (50.0%) of the sum of the Commitments or, if the Commitments have
terminated, the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Lender for purposes of this definition); provided, however, that
the Commitment of, and the portion of the Outstanding Amount of the Loan and all
L/C Obligations held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

19



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Balance, each of the following:
(i) each date of a Borrowing of a Libor Balance denominated in an Alternative
Currency, (ii) each date of a continuation of a Libor Balance denominated in an
Alternative Currency pursuant to Section 4.5, and (iii) such additional dates as
the Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Loan” means, as to any Lender, the advances made by such Lender
pursuant to Section 2.1 (other than Swingline Advances), and, as to all Lenders,
all such advances made or held by the Lenders pursuant to Section 2.1.

“Revolving Notes” means the promissory notes provided for by Section 2.2 (other
than the Swingline Note) and all amendments, restatements or other modifications
thereof.

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities” means any stock, shares, options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person or any bonds, debentures, notes or
other evidences of indebtedness for borrowed money, secured or unsecured.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a

 

20



--------------------------------------------------------------------------------

transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

“Subsidiary” means, (a) when used to determine the relationship of a Person (the
“parent”) to another Person, a Person (the “subsidiary”) of which an aggregate
of more than fifty percent (50.0%) or more of the Capital Stock is owned of
record or beneficially by the parent, or by one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent, (i) if the
holders of such Capital Stock (A) are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of the directors
(or other individuals performing similar functions) of the subsidiary, even
though the right so to vote has been suspended by the happening of such a
contingency or (B) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of the
subsidiary, whether or not the right so to vote exists by reason of the
happening of a contingency or (ii) in the case of Capital Stock which is not
issued by a corporation, if such ownership interests constitute a majority
voting interest and (b) when used with respect to a Plan, ERISA or a provision
of the Code pertaining to employee benefit plans, means, with respect to the
parent, any corporation, trade or business (whether or not incorporated) which
is under common control with the parent and is treated as a single employer with
the parent under Section 414(b) or Section 414(c) of the Code and the
regulations thereunder.

“Subsidiary Guarantor” means a Domestic Subsidiary of the Borrower which is a
Guarantor hereunder.

 

21



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means a guaranty agreement executed and delivered by a
Subsidiary of the Borrower in favor of the Agent, for the benefit of the Agent
and the Lenders, in substantially the form of Exhibit E, as such guaranty
agreement may be amended, restated or otherwise modified from time to time.

“Swingline Advance” has the meaning specified in Section 2.1.

“Swingline Note” means the swingline promissory note provided for by Section 2.2
and all amendments, restatements or other modifications thereof.

“Tangible Net Worth” means the Borrower’s (a) consolidated shareholders’ equity
(including Capital Stock, additional paid-in capital and retained earnings)
minus (b) all consolidated intangible assets, each as determined in accordance
with GAAP.

“Target” means the Person who is to be acquired or whose assets are to be
acquired by the Borrower or a Wholly-Owned Subsidiary in connection with a
Permitted Acquisition.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” has the meaning specified in Section 6.6.

“Termination Event” means (a) a Reportable Event, (b) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA or (c) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA or the appointment of a trustee to
administer any Plan.

“Total Adjusted Funded Debt” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries, (a) the average outstanding
principal balance of all Funded Debt of such Persons as of the end of each of
the immediately preceding twelve (12) Fiscal Periods, plus (b) without
duplication, all lease and rent expense for any real Property for the preceding
four (4) Fiscal Quarters multiplied by eight (8).

“Total Debt to Capitalization Ratio” means, as of any date of determination,
with respect to the Borrower and its Subsidiaries, that ratio of (a) all Debt of
the Borrower and its Subsidiaries at such time to (b) the sum at such time of
(i) the Borrower’s shareholders’ equity (including Capital Stock, additional
paid-in capital and retained earnings), as determined in accordance with GAAP,
plus (ii) all Debt of the Borrower and its Subsidiaries.

“Total Outstandings” means the aggregate Outstanding Amount of the Loan and all
L/C Obligations.

“Type” means any type of Balance (i.e., a Base Rate Balance, a Libor Balance or
an IBOR Balance).

 

22



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

“Undrawn Trade Letter of Credit” means any outstanding commercial or documentary
letter of credit issued for the account of the Borrower or any Subsidiary of the
Borrower under which (a) a drawing for payment has not been made by the
beneficiary, (b) a drawing for payment has been made by the beneficiary and was
timely paid by the Borrower or such Subsidiary in accordance with the terms
thereof and a balance remains undrawn pursuant to the terms thereof or (c) a
drawing has been made and remains unpaid by the Borrower or such Subsidiary and
such drawing has been outstanding for a period not in excess of three
(3) Business Days.

“Unfunded Vested Accrued Benefits” means, with respect to any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan.

“Unreimbursed Amount” has the meaning set forth in Section 3.3(a).

“U.S.” means the United States of America.

“US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of US Dollars with such Alternative
Currency.

“US Dollars” and “$” mean lawful money of the U.S.

“Voting Stock” means Capital Stock of a Person having by the terms thereof
ordinary voting power to elect a majority of the board of directors (or similar
governing body) of such Person (irrespective of whether or not at the time
Capital Stock of any other class or classes of such Person shall have or might
have voting power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary of the Borrower that is owned
100% by the Borrower and/or a Subsidiary of the Borrower.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.2        Other Interpretive Provisions.

(a)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)        (i)        The words “hereof”, “herein”, “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to

 

23



--------------------------------------------------------------------------------

any particular provision of this Agreement. Unless otherwise specified, all
Article, Exhibit, Section and Schedule references pertain to Articles, Exhibits,
Sections and Schedules of this Agreement.

(ii)        The term “including” is not limiting and means “including without
limitation.”

(iii)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c)        Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

(d)        This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or any Lender by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”

(e)        Terms used herein that are defined in the UCC, unless otherwise
defined herein, shall have the meanings specified in the UCC.

Section 1.3        Accounting Terms and Determinations.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Agent and the Lenders
hereunder shall be prepared, in accordance with GAAP on a “consistent basis”
with those used in the preparation of the financial statements referred to in
Section 9.2, as adjusted as appropriate to account for the SEC staff
interpretation referred to in item 1 of Schedule 9.2 of the Disclosure Letter.
All calculations made for the purposes of determining compliance with the
provisions of this Agreement shall be made by application of GAAP on a
“consistent basis” with those used in the preparation of the financial
statements referred to in Section 9.2. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period. Changes in the application of accounting principles which
do not have a material impact on calculating the financial covenant herein shall
be deemed comparable in all material respects to accounting principles applied
in a preceding period. To enable the ready and consistent determination of
compliance by the Borrower with its obligations under this Agreement, the
Borrower will not, nor will it permit any of its Subsidiaries to, change the
manner in which either the last day of its Fiscal Year or the last day of each
of the first three Fiscal Quarters of its Fiscal Year is determined without the
prior written consent of the Required

 

24



--------------------------------------------------------------------------------

Lenders. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein.

Section 1.4        Time of Day.  Unless otherwise indicated, all references in
this Agreement to times of day shall be references to San Francisco, California
time.

Section 1.5        Exchange Rates; Currency Equivalents.  (a) The Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating US Dollar Equivalent amounts of Balances and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenant hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than US Dollars) for purposes of the Loan Documents shall be such US
Dollar Equivalent amount as so determined by the Agent or the L/C Issuer, as
applicable.

(b)        Wherever in this Agreement in connection with, the Conversion,
Continuation or prepayment of a Libor Balance or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in US Dollars, but the Libor Balance or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such US Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Agent or the L/C Issuer, as the case may be.

Section 1.6        Additional Alternative Currencies.  (a) The Borrower may from
time to time request that Libor Balances be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than US Dollars) that is readily available and freely
transferable and convertible into US Dollars. In the case of any such request
with respect to the making of Libor Balances, such request shall be subject to
the approval of the Agent and the Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Agent and the L/C Issuer.

(b)        Any such request shall be made to the Agent not later than 8:00 a.m.,
twenty (20) Business Days prior to the date of the desired borrowing under the
Commitment (or such other earlier or date as may be agreed by the Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Libor Balances, the Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Agent shall
promptly notify the L/C Issuer thereof. Each Lender (in the case of any such
request pertaining to Libor Balances) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Agent, not

 

25



--------------------------------------------------------------------------------

later than 8:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Libor Balances or
the issuance of Letters of Credit, as the case may be, in such requested
currency. Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Libor Balances to be made or Letters of Credit to be
issued in such requested currency.

(c)        If the Agent and all the Lenders consent to making Libor Balances in
such requested currency, the Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any borrowing of the Revolving Loan in Libor
Balances; and if the Agent and the L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.6, the Agent shall promptly so notify the Borrower.

Section 1.7        Change of Currency.  (a) Each obligation of the Borrower to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Libor Balance in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Libor Balance, at the end of
the then current Interest Period.

(b)        Each provision of this Agreement to the extent relating to
Alternative Currency shall be subject to such reasonable changes of construction
as the Agent may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c)        Each provision of this Agreement to the extent relating to
Alternative Currency also shall be subject to such reasonable changes of
construction as the Agent may from time to time specify to be appropriate to
reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

Section 1.8        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the US Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the US Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

26



--------------------------------------------------------------------------------

Section 1.9        Covenant Acquisition Adjustments.  (a) Except as otherwise
expressly provided herein, for purposes of calculating the financial covenant in
Section 12.1 for any period (or a portion of a period) that includes the date of
the consummation of a Permitted Acquisition, references to “the Borrower and its
Subsidiaries” shall include each acquired Person, or lines of business, as
applicable, and the EBITDAR of such acquired Person or line of business (such
EBITDAR to be formulated on the basis of the definition of EBITDAR set forth
herein), as if the Permitted Acquisition had been consummated on the first day
of any such period of measurement (including pro forma adjustments arising out
of events which are directly attributable to such Permitted Acquisition, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933, and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Borrower).

(b)        Covenant Disposition Adjustments.  Except as otherwise expressly
provided herein, for purposes of calculating the financial covenant in
Section 12.1 for any period (or a portion of a period) that includes the date of
any disposition of a Subsidiary or line of business, as applicable, EBITDAR
shall be determined on a historical pro forma basis to exclude the results of
operations of such Subsidiary or line of business, as applicable, so disposed
(including pro forma adjustments arising out of events which are directly
attributable to such disposition, are factually supportable and are expected to
have a continuing impact, in each case determined on a basis consistent with
Article 11 of Regulation S-X promulgated under the Securities Act of 1933, and
as interpreted by the staff of the SEC, which would include cost savings
resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of the Borrower).

ARTICLE 2

Credit Facility

Section 2.1        Commitments.  Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make advances to the Borrower in US
Dollars or in one or more Alternative Currencies from time to time, subject to
the provisions of Section 2.4, from the Closing Date to the Maturity Date in an
aggregate principal amount at any time outstanding up to but not exceeding the
amount of such Lender’s Commitment as then in effect; provided, however, (a) the
aggregate Outstanding Amount of (i) the Revolving Loan outstanding applicable to
a Lender plus such Lender’s Commitment Percentage of the Outstanding Amount of
all L/C Obligations shall not at any time exceed such Lender’s Commitment,
(ii) the Loan (inclusive of such Lender’s obligation to make advances under the
Revolving Loan to pay Swingline Advances) outstanding applicable to a Lender
plus such Lender’s Commitment Percentage of the Outstanding Amount of all L/C
Obligations shall not at any time exceed such Lender’s Commitment and (iii) the
Revolving Loan and L/C Obligations denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit, and (b) the Total Outstandings
shall not at any time exceed the aggregate Commitments. Subject to the foregoing

 

27



--------------------------------------------------------------------------------

limitations, and the other terms and provisions of this Agreement, the Borrower
may borrow, prepay and reborrow hereunder the amount of the Commitments and may
establish a Base Rate Balance and Libor Balances thereunder and, until the
Maturity Date, the Borrower may Continue Libor Balances established under the
Revolving Loan or Convert Balances established under the Revolving Loan as
either Libor Balances or Base Rate Balances into Base Rate Balances or Libor
Balances, as applicable. Notwithstanding anything to the contrary contained in
this Agreement, the Borrower may from time to time request, and Bank of America
may in its discretion from time to time advance in US Dollars (but shall in no
event be obligated to advance), revolving loans which are to be funded solely by
Bank of America (the “Swingline Advances”); provided, however, that (i) the
aggregate principal amount of the Swingline Advances outstanding at any time
shall not exceed twenty million US Dollars ($20,000,000) and the Total
Outstandings shall not exceed the aggregate principal amount of the Commitments
and (ii) Bank of America shall give the Agent and each Lender written notice of
the aggregate outstanding principal amount of the Swingline Advances upon the
written request of the Agent or any Lender (but no more often than once every
calendar quarter). Furthermore, upon one (1) Business Day’s prior written notice
given by Bank of America to the Agent and the other Lenders at any time and from
time to time (including at any time following the occurrence of a Default or an
Event of Default) and, in any event, without notice on the Business Day
immediately preceding the Maturity Date, each Lender (including Bank of America)
severally agrees, irrevocably and unconditionally, as provided in the first
sentence of this Section 2.1, and notwithstanding anything to the contrary
contained in this Agreement, any Default or Event of Default or the inability or
failure of the Borrower or any of its Subsidiaries to satisfy any condition
precedent to funding any advance under the Loan contained in Article 8 (which
conditions precedent shall not apply to this sentence), to make an advance under
the Revolving Loan, in the form of a Base Rate Balance, in an amount equal to
its Commitment Percentage of the aggregate principal amount of the Swingline
Advances then outstanding, and the proceeds of such advance under the Revolving
Loan shall be promptly paid by the Agent to Bank of America and applied as a
repayment of the aggregate principal amount of the Swingline Advances then
outstanding. Subject to the other terms and provisions of this Agreement, the
Borrower may borrow, prepay and reborrow hereunder the Swingline Advances and
may establish a Base Rate Balance and IBOR Balances thereunder and, until the
Maturity Date, the Borrower may Continue IBOR Balances established under the
Swingline Advances or Convert Balances established under the Swingline Advances
as either IBOR Balances or Base Rate Balances into Base Rate Balances or IBOR
Balances, as applicable. Each Type of Balance under the Loan advanced by each
Lender shall be established and maintained at such Lender’s Applicable Lending
Office for such Type of Balance.

Section 2.2        Notes.  The portion of the Revolving Loan made by each Lender
shall be evidenced by a single promissory note of the Borrower, in substantially
the form of Exhibit A (a “Revolving Note”), payable to the order of such Lender,
in the maximum principal amount equal to such Lender’s Commitment as originally
in effect (or, if greater, its Commitment as thereafter increased) and otherwise
duly completed, and the Swingline Advances made by Bank of America shall be
evidenced by a single promissory note of the Borrower in the maximum original
principal amount of twenty million US Dollars ($20,000,000) payable to the order
of Bank of America in substantially the form of Exhibit B (the “Swingline
Note”), dated the Closing Date.

 

28



--------------------------------------------------------------------------------

Section 2.3        Repayment of Loan.  The Borrower shall pay to the Agent, for
the account of the Lenders, (a) the prepayments of the Loan required pursuant to
Section 5.4(a) and (b) the outstanding principal amount of the Loan on the
Maturity Date.

Section 2.4        Use of Proceeds.  Subject to the terms of this Agreement, the
proceeds of the Loan shall be used by the Borrower (a) to renew the Borrower’s
existing indebtedness under the Existing Agreement, (b) to finance capital
expenditures by the Borrower and (c) for general corporate purposes, including
to finance working capital requirements of the Borrower and its Subsidiaries,
arising in the ordinary course of business.

Section 2.5        Termination or Reduction of Commitments.  The Borrower shall
have the right to terminate fully or to reduce in part the unused portion of the
Commitments at any time and from time to time, provided that: (a) the Borrower
shall not have the right to terminate or reduce in part any unused portion of
the Commitments that could or may be required to be advanced by the Lenders to
refinance Swingline Advances then outstanding; (b) the Borrower shall give the
Agent at least three (3) Business Days’ notice of each such termination or
reduction as provided in Section 5.3; (c) each partial reduction shall be in an
aggregate amount at least equal to $10,000,000 or any multiple of $5,000,000 in
excess thereof; and (d) if, after giving effect to any reduction of the
Commitments, the Alternative Currency Sublimit exceeds the amount of the
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Commitments may not be reinstated after they have been terminated or
reduced.

Section 2.6        Increase of Commitments.

(a)        Upon notice to the Agent (who shall promptly notify the Lenders), the
Borrower may, from time to time prior to the day which is the fifty-four
(54) month anniversary of the Closing Date, request an increase in the aggregate
Commitments up to an aggregate of $500,000,000; provided that, in the event the
Borrower has reduced the Commitments pursuant to Section 2.5, the aggregate
amount of increases in the Commitments pursuant to this Section 2.6 shall not
exceed $200,000,000; provided further that any increase in the Commitments
pursuant to this Section 2.6 shall not increase the Alternative Currency
Sublimit. At the time of sending such notice, the Borrower (in consultation with
the Agent) shall specify the time period within which each Lender is requested
to respond to such request. Each Lender shall respond within such time period to
the Agent as to whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to or less than its Commitment Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Borrower may
also (i) request that one or more other Lenders, in their sole and absolute
discretion, nonratably increase their Commitment(s) and/or (ii) invite
additional Eligible Assignees to become Lenders under the terms of this
Agreement.

(b)        If any Commitments are increased in accordance with this Section, the
Agent and the Borrower shall determine the effective date of such increase (the
“Increase

 

29



--------------------------------------------------------------------------------

Effective Date”). The Agent and the Borrower shall promptly confirm in writing
to the Lenders the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Borrower shall deliver to
the Agent a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower and each
Guarantor approving or consenting to such increase, (ii) including a Compliance
Certificate demonstrating pro forma compliance with Section 12.1 after giving
effect to such increase and (iii) certifying that before and after giving effect
to such increase, the representations and warranties contained in Article 9 are
true and correct on and as of the Increase Effective Date and no Default exists.
The Borrower shall deliver new or amended Notes reflecting the new or increased
Commitment of each new or affected Lender as of the Increase Effective Date. The
Borrower shall prepay any Libor Balances outstanding on the Increase Effective
Date (and pay any costs incurred in connection with such prepayment pursuant to
Section 6.5) to the extent necessary to keep outstanding Balances ratable with
any revised Commitment Percentages arising from any nonratable increase in the
Commitments under this Section.

(c)        This Section shall supersede any provision in Section 15.10 to the
contrary.

ARTICLE 3

Letters of Credit

Section 3.1        The Letter of Credit Commitment.

(a)        Subject to the terms and conditions set forth herein, (i) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Article 3, (A) from time to time on any Business Day during the period from
the Closing Date until the Maturity Date, to issue Letters of Credit denominated
in US Dollars or in one or more Alternative Currencies for the account of the
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 3.2, and (B) to honor drawings under the Letters of
Credit and (ii) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower; provided that the L/C Issuer shall not
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such L/C Credit Extension, (x) the Total Outstandings would
exceed the aggregate Commitments, (y) the aggregate Outstanding Amount of the
portion of the Loan made by any Lender, plus such Lender’s Commitment Percentage
of the Outstanding Amount of all L/C Obligations would exceed the amount of such
Lender’s Commitment, or (z) the aggregate Outstanding Amount of the Revolving
Loan and L/C Obligations denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving and, accordingly, the Borrower may,

 

30



--------------------------------------------------------------------------------

during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto
and, from and after the Closing Date, shall be subject to and governed by the
terms and conditions hereof; without limiting the foregoing, each Lender shall
be deemed to have purchased from the L/C Issuer a risk participation in each
Existing Letter of Credit on the Closing Date pursuant to Section 3.2(b).

(b)        The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

(i)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any law, rule or regulation applicable to the
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;

(ii)        subject to Section 3.2(c), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;

(iii)        the expiry date of such requested Letter of Credit would occur more
than one year after the Maturity Date, unless all Lenders have approved such
expiry date;

(iv)        the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

(v)        except as otherwise agreed by the Agent and the L/C Issuer, such
Letter of Credit is in an initial amount less than the US Dollar Equivalent of
$250,000 or is to be denominated in a currency other than US Dollars or an
Alternative Currency;

(vi)        the L/C Issuer does not, as of the issuance date of such requested
Letter of Credit, issue Letters of Credit in the requested currency; or

(vii)        a default of any Lender’s obligations to fund under Section 3.3
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

31



--------------------------------------------------------------------------------

(c)        The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (i) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(d)        The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agent in Article 14 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article 14 included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer.

Section 3.2        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(a)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for the initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (1) the Letter of Credit to be amended; (2) the proposed date
of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Letter of Credit Application, as the L/C
Issuer or the Agent may require.

(b)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Agent (by telephone or in writing) that the Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the L/C Issuer will provide the Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, the Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or

 

32



--------------------------------------------------------------------------------

more applicable conditions contained in Article 8 shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue such Letter of Credit for the account of the Borrower (or
the applicable Subsidiary) or enter into such amendment, as the case may be, in
each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.

(c)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonextension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than one year
after the Maturity Date; provided that the L/C Issuer shall not permit any such
extension if (i) the L/C Issuer has determined that it would have no obligation
at such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 3.1(b) or otherwise) or (ii) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Nonextension Notice Date (A) from the
Agent that the Required Lenders have elected not to permit such extension or
(B) from the Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 8.2 is not then satisfied.

(d)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Agent a true and complete copy of such Letter of Credit or amendment.

Section 3.3        Drawings and Reimbursements; Funding of Participations.

(a)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars, or
(B) in the absence of any such requirement for reimbursement in US Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer

 

33



--------------------------------------------------------------------------------

in US Dollars. In the case of any such reimbursement in US Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the L/C Issuer
shall notify the Borrower of the US Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Within one (1) Business
Day of the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in US Dollars, or the Applicable Time on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Agent in an amount equal to the amount of such drawing and in
the applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in US Dollars in the amount of the
US Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Loan at the Base Rate to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 5.2 for the principal amount of
Base Rate Balance, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 8.2. Any notice given by the
L/C Issuer or the Agent pursuant to this Section 3.3(a) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(b)        Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 3.3(a) make funds available to the Agent for the
account of the L/C Issuer, in US Dollars at the Principal Office for US
Dollar-denominated payments in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Agent, whereupon, subject to the provisions of
Section 3.3(c), each Lender that so makes funds available shall be deemed to
have made a portion of the Loan available to the Borrower in such amount, which
portion shall be a Base Rate Balance. The Agent shall remit the funds so
received to the L/C Issuer in US Dollars.

(c)        With respect to any Unreimbursed Amount that is not fully refinanced
by a borrowing of portions of the Loan because the conditions set forth in
Section 8.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Agent for the
account of the L/C Issuer pursuant to Section 3.3(b) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Article 3.

(d)        Until each Lender funds its portion of the Loan or an L/C Advance
pursuant to this Section 3.3 to reimburse the L/C Issuer for any amount drawn
under any

 

34



--------------------------------------------------------------------------------

Letter of Credit, interest in respect of such Lender’s Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer.

(e)        Each Lender’s obligation to make Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 3.3, shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make available portions of the Loan pursuant to this Section 3.3
is subject to the conditions set forth in Section 8.2. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(f)        If any Lender fails to make available to the Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 3.3 by the time specified in
Section 3.3(b), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

Section 3.4        Repayment of Participations.

(a)        At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 3.3, if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Commitment Percentage thereof in US Dollars
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Agent.

(b)        If any payment received by the Agent for the account of the L/C
Issuer pursuant to Section 3.3(a) is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Agent for the account of the L/C Issuer its
Commitment Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to

 

35



--------------------------------------------------------------------------------

time in effect. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 3.5        Obligations Absolute.  The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other agreement or instrument relating hereto or thereto;

(ii)        the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto or
any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect, so long as any such document appeared to comply with the terms of such
Letter of Credit, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

(iv)        any payment by the L/C Issuer in good faith under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit, or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any bankruptcy or insolvency law;

(v)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

(vi)        any other circumstance or happening whatsoever where the L/C Issuer
has acted in good faith.

The Borrower shall examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it within one Business Day of such delivery and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

 

36



--------------------------------------------------------------------------------

Section 3.6        Role of L/C Issuer.  Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificate or document expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agent, any of their respective Related Parties nor any of
the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 3.5; provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

Section 3.7        Cash Collateral.  If, as of the Maturity Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations. The Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral (or
additional Cash Collateral) be provided in order to protect against the results
of exchange rate fluctuations. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Agent and the L/C Issuer (which documents are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest-bearing deposit accounts at Bank of America.

 

37



--------------------------------------------------------------------------------

Section 3.8        Applicability of ISP and UCP.  Unless otherwise specified in
an Existing Letter of Credit (or any renewal thereof) or expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (i) the rules of
the ISP shall apply to each Standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

Section 3.9        Letter of Credit Fees.  The Borrower shall pay to the Agent
for the account of each Lender in accordance with its Commitment Percentage, in
US Dollars, a Letter of Credit fee for each Letter of Credit equal to (x) in the
case of each Standby Letter of Credit, the Libor Rate Margin times the US Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit) and (y) in the case of each Commercial Letter of Credit, 50%
of the Libor Rate Margin times the US Dollar Equivalent daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit); provided that, while any
Event of Default exists, the rate per annum for Letter of Credit fees shall be
increased by 2%. Such letter of credit fees shall be computed on a quarterly
basis in arrears. Such letter of credit fees shall be due and payable (i) on
each Quarterly Payment Date, commencing with the first such date to occur after
the issuance of such Letter of Credit, (ii) on the Maturity Date, (iii) if any
Letters of Credit are outstanding on the Maturity Date, on the date on which the
last of such Letters of Credit to be outstanding expires or terminates and
(iv) on the date on which the Agent takes any action described in
Section 13.2(a), (b) or (c) (or on which any of such actions occurs
automatically pursuant to the proviso to Section 13.2) and thereafter on demand.
If there is any change in the Libor Rate Margin during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Libor Rate Margin separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.8.

Section 3.10        Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit equal to 0.10% per
annum times the US Dollar Equivalent of the daily maximum amount available to be
drawn on such Letter of Credit, computed for each day such Letter of Credit is
outstanding, payable (i) on each Quarterly Payment Date, commencing with the
first such date to occur after the issuance of such Letter of Credit, (ii) on
the Maturity Date, (iii) if any Letters of Credit are outstanding on the
Maturity Date, on the date on which the last of such Letters of Credit to be
outstanding expires or terminates and (iv) on the date on which the Agent takes
any action described in Section 13.2(a), (b) or (c) (or on which any of such
actions occurs automatically pursuant to the proviso to Section 13.2) and
thereafter on demand. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account, in US Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

Section 3.11        Conflict with Letter of Credit Application.  In the event of
any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof

 

38



--------------------------------------------------------------------------------

shall control. Notwithstanding the terms of any Letter of Credit Application for
a Commercial Letter of Credit, in no event may the Borrower extend the time for
reimbursing any drawing under a Commercial Letter of Credit by obtaining a
bankers’ acceptance from the L/C Issuer.

Section 3.12        Letters of Credit Issued for Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligation of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

ARTICLE 4

Interest and Fees

Section 4.1        Interest Rate.  The Borrower shall pay to the Agent, for the
account of each Lender (including Bank of America with respect to the Swingline
Advances), interest on the unpaid principal amount of the Loan made by such
Lender for the period commencing on the date of the initial advance under the
Loan to the date the Loan is due, at a fluctuating rate per annum equal to the
Applicable Rate. The term “Applicable Rate” means:

(a)        during the period that the Loan or any portion thereof is outstanding
as a Base Rate Balance, the Base Rate, plus the Base Rate Margin;

(b)        during the period that the Revolving Loan or any portion thereof is
outstanding as a Libor Balance or as Libor Balances, the Libor Rate, plus the
Libor Rate Margin plus (in the case of Libor Balances of any Lender which is
lent from a lending office in the United Kingdom or a Participating Member
State) the Mandatory Cost; and

(c)        during the period that any Swingline Advance is outstanding as an
IBOR Balance or as IBOR Balances, the IBOR Rate, plus the IBOR Rate Margin.

Section 4.2        Determinations of Margins and Facility Fee Rate.  From the
Closing Date to the first Margin Adjustment Date, the margins identified in
Section 4.1 shall be as follows: (a) the margin of interest payable with respect
to the Base Rate Balance (the “Base Rate Margin”) shall be 0.00%; (b) the margin
of interest payable with respect to the Libor Balance (the “Libor Rate Margin”)
shall be 0.33%; and (c) the margin of interest payable with respect to the IBOR
Balance (the “IBOR Rate Margin”) shall be 0.33%. From the Closing Date until the
first Margin Adjustment Date, the percentage used to determine fees payable
under Section 4.6 (the “Facility Fee Rate”) shall be 0.07%. Upon delivery of the
certificate required pursuant to Section 10.1(c) after the end of each Fiscal
Quarter commencing with such certificate delivered for the Fiscal Quarter ending
October 29, 2006, the Facility Fee Rate, the Base Rate Margin, the Libor Rate
Margin and the IBOR Rate Margin shall automatically be adjusted to the fee or
rate, as applicable, corresponding to the Leverage Ratio (determined for the
preceding twelve (12) Fiscal Periods then ending) of the Borrower set forth in
the following table, such automatic adjustment to take effect as of the first
day of the calendar month following the date on which such certificate is
delivered (the “Margin Adjustment Date”).

 

39



--------------------------------------------------------------------------------

LEVERAGE RATIO    FACILITY
FEE RATE    LIBOR RATE
MARGIN    IBOR RATE
MARGIN    BASE RATE
MARGIN

Greater than or equal to 3.25 to 1.00

 

   0.125%    0.75%    0.75%    0.00%

Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00

 

   0.10%    0.60%    0.60%    0.00%

Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

 

   0.08%    0.42%    0.42%    0.00%

Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00

 

   0.07%    0.33%    0.33%    0.00%

Less than 1.75 to 1.00

 

   0.06%    0.24%    0.24%    0.00%

If the Borrower fails to deliver such certificate with respect to any Fiscal
Quarter which sets forth the Leverage Ratio within the period of time required
by Section 10.1(c): (x) each of the Libor Rate Margin and the IBOR Rate Margin
(each for Interest Periods commencing after the applicable Margin Adjustment
Date) shall automatically be adjusted to 0.75% per annum; and (y) the Facility
Fee Rate shall automatically be adjusted to 0.125% per annum. The automatic
adjustments provided for in the preceding sentence shall take effect as of the
date on which the referenced certificate is due and shall remain in effect until
otherwise adjusted on the date such certificate is actually received in
accordance herewith.

Section 4.3        Payment Dates.  Accrued interest on the Loan shall be due and
payable as follows: (a) in the case of the Base Rate Balance, on each Quarterly
Payment Date and on the Maturity Date; and (b) in the case of each Libor Balance
and each IBOR Balance, (i) on the last day of the Interest Period with respect
thereto, (ii) in the case of an Interest Period greater than three (3) months,
at three (3) month intervals after the first day of such Interest Period and
(iii) on the Maturity Date.

Section 4.4        Default Interest.  Notwithstanding anything to the contrary
contained in this Agreement, during the existence of an Event of Default, the
Borrower will pay to the Agent for the account of each Lender interest at the
applicable Default Rate on any principal of the Loan made by such Lender and (to
the fullest extent permitted by law) any other amount payable by the Borrower
under any Loan Document to or for the account of the Agent or such Lender.

Section 4.5        Conversions and Continuations of Balances.  Subject to
Section 5.2,

(a)        with respect to Balances under the Revolving Loan, the Borrower shall
have the right from time to time to Convert all or part of either the Base Rate
Balance or the Libor Balance into a Balance of the other Type or to Continue
Libor Balances in existence as Libor Balances, provided that: (i) the Borrower
shall give the Agent notice

 

40



--------------------------------------------------------------------------------

of each such Conversion or Continuation as provided in Section 5.3; (ii) subject
to Article 6, a Libor Balance may only be Converted on the last day of the
Interest Period therefor; and (iii) except for Conversions into the Base Rate
Balance, no Conversions or Continuations shall be made without the consent of
the Agent and the Required Lenders at any time during the existence of a Default
and

(b)        with respect to Balances under the Swingline Advances, the Borrower
shall have the right from time to time to Convert all or part of either the Base
Rate Balance or the IBOR Balance into a Balance of the other Type or to Continue
IBOR Balances in existence as IBOR Balances, provided that: (i) the Borrower
shall give the Agent notice of each such Conversion or Continuation as provided
in Section 5.3; (ii) subject to Article 6, an IBOR Balance may only be Converted
on the last day of the Interest Period therefor; and (iii) except for
Conversions into the Base Rate Balance, no Conversions or Continuations shall be
made without the consent of the Agent and Bank of America at any time during the
existence of a Default.

Section 4.6        Facility Fee.  For the period from the Closing Date to the
Maturity Date, the Borrower agrees to pay to the Agent for the account of each
Lender, pro rata according to its Commitment Percentage, a facility fee equal to
the Facility Fee Rate (determined according to the provisions of Section 4.2)
multiplied by the aggregate amount of the Commitments (regardless of usage).
Accrued facility fees under this Section shall be payable in arrears on each
Quarterly Payment Date, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The facility fee shall accrue at all
times, including at any time during which one or more of the conditions in
Article 8 is not met.

Section 4.7        Administrative Fee.  The Borrower agrees to pay to the Agent
on the Closing Date and on each anniversary thereof the administrative fee
described in the Fee Letter.

Section 4.8        [Reserved].

Section 4.9        Computations.  Interest and fees payable by the Borrower
hereunder and under the other Loan Documents shall be computed on the basis of a
year of 360 days and the actual number of days elapsed (including the first day
but excluding the last day) in the period for which interest is payable unless
such calculation would result in a rate that exceeds the Maximum Rate, in which
case interest shall be calculated on the basis of a year of 365 or 366 days, as
the case may be. Notwithstanding anything to the contrary contained in this
Section, interest payable by the Borrower hereunder and under the other Loan
Documents with respect to the Base Rate Balance shall be computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed (including the first day but excluding the last day) in the period for
which interest is payable or, in the case of interest in respect of Libor
Balances denominated in Alternative Currencies as to which market practices
differ from the foregoing, in accordance with such market practice. Each
determination of an interest rate by the Agent shall be conclusive and binding
on the Borrower and the Lenders in the absence of manifest error. The Agent
will, at the request of the Borrower or any Lender, deliver to the Borrower or
such Lender, as the case may be, a statement showing the quotations used by the
Agent in determining any interest rate and the resulting interest rate.

 

41



--------------------------------------------------------------------------------

ARTICLE 5

Administrative Matters

Section 5.1        Borrowing Procedure.  The Borrower shall give the Agent, and
the Agent will give the Lenders, notice of each borrowing (and the currency
thereof) under the Commitments in accordance with Section 5.3. Not later than
10:00 a.m. on the date specified for each borrowing under the Commitment, each
Lender will make available the amount of the Loan to be advanced by it on such
date to the Agent, at the Principal Office, in immediately available funds, for
the account of the Borrower. The amounts received by the Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower by
1:00 p.m. at the Borrower’s direction by transferring the same, in immediately
available funds by wire transfer, automated clearinghouse transfer or interbank
transfer to (a) a bank account of the Borrower designated by the Borrower in
writing or (b) a Person or Persons designated by the Borrower in writing;
provided that if, on the date the notice of borrowing with respect to such
borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings, and second, to the Borrower as provided above.

Section 5.2        Minimum Amounts.  Each borrowing under the Commitments shall
be in an amount equal to the US Dollar Equivalent of $5,000,000 or an integral
multiple of the US Dollar Equivalent of $1,000,000 in excess thereof except that
in the case of a Swingline Advance such borrowing may be in an amount equal to
the US Dollar Equivalent of $250,000 or an integral multiple of the US Dollar
Equivalent of $250,000 in excess thereof. Except for Conversions and prepayments
pursuant to Section 5.4(a) and Article 6, each Conversion and prepayment of
principal of the Loan shall be in an amount equal to the minimum amounts set
forth in the preceding sentence. Notwithstanding the foregoing, each borrowing
or Continuation under the Commitments as a Libor Balance or an IBOR Balance (as
applicable) and each Conversion of amounts outstanding as all or a portion of
the Base Rate Balance to a Libor Balance or an IBOR Balance (as applicable)
shall be in an amount equal to the minimum amounts set forth for borrowings in
this Section.

Section 5.3        Certain Notices.

(a)        Notices by the Borrower to the Agent of terminations or reductions of
Commitments, of borrowings, Conversions, Continuations and prepayments of the
Loan and of the duration of Interest Periods shall be irrevocable and shall be
effective only if received by the Agent not later than 10:00 a.m. on the
Business Day prior to the date of the relevant termination, reduction,
borrowing, Conversion, Continuation or prepayment as specified below:

 

Notice    Number of
Business Days
Prior

Borrowing, Conversions, Continuations and prepayment of Swingline Advances

 

   0

 

42



--------------------------------------------------------------------------------

Notice          Number of
Business Days
Prior

Borrowing of the Revolving Loan as all or a portion of the Base Rate Balance

 

        1

Borrowing of the Revolving Loan as a Libor Balance denominated in US Dollars

 

        3

Conversions or Continuations of Balances under the Revolving Loan and
termination or reduction of Commitments denominated in US Dollars

 

        3

Borrowing, Conversions or Continuations of Balances under the Revolving Loan in
Alternative Currencies (other than a Special Notice Currency)

 

        4

Borrowing, Conversions or Continuations of Balances under the Revolving Loan in
a Special Notice Currency

 

        5

Prepayment of the Revolving Loan which is all or a portion of the Base Rate
Balance

 

        1

Prepayment of the Revolving Loan which is a Libor Balance

 

        3

Prepayment of the Revolving Loan which is a Libor Balance denominated in an
Alternative Currency (other than a Special Notice Currency)

 

        4

Prepayment of the Revolving Loan which is a Libor Balance denominated in a
Special Notice Currency

 

        5

Any notices of the type described in this Section which are received by the
Agent after the applicable time set forth above on a Business Day shall be
deemed to be received and shall be effective on the next Business Day. Each such
notice of termination or reduction shall specify the amount of the Commitments
to be terminated or reduced. Each such notice of borrowing, Conversion,
Continuation or prepayment shall be in the form of Exhibit F, appropriately
completed by an authorized representative of the Borrower, and shall specify:
(i) the amount of the Loan to be borrowed or prepaid or the Balances to be
Converted or Continued; (ii) the amount (subject to Section 5.2) to be borrowed
(and whether any of such borrowing will be a Swingline Advance), Converted,
Continued or prepaid; (iii) in the case of a Conversion, the Type of Balance to
result from such Conversion; (iv) in the case of a borrowing, the Type of
Balance or Balances to be applicable to such borrowing and the amounts thereof;
(v) the currency of the Loan to be borrowed (if the Borrower fails to specify a
currency in a loan notice, then the Loan requested shall be made in US
Dollars); (vi) in the event a Libor Balance or an IBOR

 

43



--------------------------------------------------------------------------------

Balance is selected, the duration of the Interest Period therefor; and (vii) the
date of borrowing, Conversion, Continuation or prepayment (which shall be a
Business Day).

(b)        Any notices by the Borrower of the type described in this Section may
be made orally or in writing and, if made orally, must be confirmed immediately
in writing (which may be by telecopy, provided that such telecopy is promptly
followed by delivery of an original signed notice) on the same Business Day on
which such oral notice is given; provided that any such oral notice shall be
deemed to be controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice. The Agent shall notify the
affected Lenders of the contents of each such notice on the date of its receipt
of the same or, if received after the applicable time set forth above on a
Business Day, on the next Business Day. In the event the Borrower fails to
select the Type of Balance applicable to a borrowing of the Loan, or the
duration of any Interest Period for any Libor Balance or IBOR Balance, within
the time period and otherwise as provided in this Section, such Balance (if
outstanding as a Libor Balance or an IBOR Balance) will be automatically
Converted into the Base Rate Balance on the last day of the Interest Period for
such Libor Balance or IBOR Balance or (if outstanding as a portion of the Base
Rate Balance) will remain as, or (if not then outstanding) will be made as, a
portion of the Base Rate Balance; provided, however, that in the case of a
failure to timely request a continuation of any Libor Balances denominated in an
Alternative Currency, such Libor Balance shall be continued as a Libor Balance
in its original currency with an Interest Period of one month. No Balance may be
converted into or continued as a Balance denominated in a different currency,
but instead must be prepaid in the original currency of such Balance and
reborrowed in the other currency. The Borrower may not borrow under the Loan as
a Libor Balance or an IBOR Balance, Convert any portion of the Base Rate Balance
into Libor Balances or IBOR Balances, Continue any Libor Balance as a Libor
Balance or Continue any IBOR Balance as an IBOR Balance if the Applicable Rate
for such Libor Balance or IBOR Balance (as applicable) would exceed the Maximum
Rate.

(c)        Except as otherwise provided herein, a Libor Balance may be continued
or converted only on the last day of an Interest Period for such Libor Balance.
During the existence of a Default, no Balances may be requested as, converted to
or continued as Libor Balances (whether in US Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Libor Balances denominated in
an Alternative Currency be prepaid, or redenominated into US Dollars in the
amount of the US Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

Section 5.4        Prepayments.

(a)        Mandatory.

(i)        Overadvance.  If for any reason the Total Outstandings at any time
exceed the aggregate Commitments then in effect, the Borrower shall, within one
Business Day after the occurrence thereof, prepay the Loan in an amount equal to
such excess and/or Cash Collateralize the L/C Obligations in an aggregate amount

 

44



--------------------------------------------------------------------------------

equal to such excess or do a combination of the foregoing in an aggregate amount
equal to such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 5.4(a) unless after
the prepayment in full of the Loan the Total Outstandings exceed the aggregate
Commitments then in effect.

(ii)        Swingline Advances.  Within one (1) Business Day after any demand
therefor by the Agent or Bank of America, the Borrower shall prepay in full the
outstanding principal amount of the Swingline Advances.

(iii)        Alternative Currency Overadvance.  If the Agent notifies the
Borrower at any time that the Outstanding Amount of all Balances and L/C
Obligations denominated in Alternative Currencies at such time exceeds an amount
equal to 105% of the Alternative Currency Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall prepay
Balances or Cash Collateralize the L/C Obligations denominated in Alternative
Currencies or do a combination of the foregoing in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

(b)        Optional.  Subject to Section 5.2 and the provisions of this
clause (b), the Borrower may, at any time and from time to time without premium
or penalty upon prior notice to the Agent as specified in Section 5.3, prepay or
repay the Loan in full or in part. Libor Balances and IBOR Balances may be
prepaid or repaid only on the last day of the Interest Period applicable thereto
unless the Borrower pays to the Agent, for the account of the applicable Lenders
or Lender, any amounts due under Section 6.5 as a result of such prepayment or
repayment.

Section 5.5        Method of Payment.

(a)        General.  Except as otherwise expressly provided herein with respect
to Balances denominated in Alternative Currencies, all payments of principal,
interest and other amounts to be made by the Borrower under the Loan Documents
shall be made to the Agent at the Principal Office for the account of each
Lender’s Applicable Lending Office in US Dollars and in immediately available
funds by 11:00 a.m. on the date when due. All payments made by the Borrower
hereunder with respect to principal and interest on Balances denominated in an
Alternative Currency shall be made to the Agent, at the Applicable Lending
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Agent. All payments shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Without limiting the generality of the foregoing, the Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in US
Dollars in the US Dollar Equivalent of the Alternative Currency payment amount.
All payments shall be applied with respect to the Libor Balances in the same
Alternative Currency as such payment outstanding under the Revolving Loan until
such portion of the Loan is paid in full. The

 

45



--------------------------------------------------------------------------------

Agent will promptly distribute to each Lender its Commitment Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Applicable Lending Office. All
payments received by the Agent (i) after 11:00 a.m., in the case of payments in
US Dollars, or (ii) after the Applicable Time specified by the Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower under this Section
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)        Application of Payments.  Unless the Agent expressly agrees otherwise
and subject to the prepayment of any Swing Line Loans pursuant to
Section 5.4(a)(ii), the Borrower shall, at the time of making each such payment,
specify to the Agent the sums payable under the Loan Documents to which such
payment is to be applied (and in the event that the Borrower fails to so
specify, or if an Event of Default is in existence, the Agent shall apply such
payment to the portion of the Loan outstanding as the Base Rate Balance shall be
prepaid in full prior to any application to any portion of the Loan outstanding
as a Libor Balance or an IBOR Balance). Each payment received by the Agent under
any Loan Document for the account of a Lender shall be paid to such Lender by
1:00 p.m. on the date the payment is deemed made to the Agent in immediately
available funds, for the account of such Lender’s Applicable Lending Office.
Whenever any payment under any Loan Document shall be stated to be due on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of interest or fees, as the case may be.

Section 5.6        Pro Rata Treatment.  Except to the extent otherwise provided
herein: (a) each advance of the Revolving Loan shall be made by the Lenders,
each payment of facility fees under Section 4.6, and each termination or
reduction of the Commitments shall be made, paid or applied (as applicable) pro
rata according to the Lenders’ respective Commitment Percentages; (b) the
making, Conversion and Continuation of Balances of a particular Type (other than
Conversions provided for by Section 6.4) shall be made pro rata among the
Lenders holding Balances of such Type according to their respective Commitment
Percentages; and (c) each payment and prepayment of principal of or interest on
the Revolving Loan by the Borrower shall be made to the Agent for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Revolving Loan held by each Lender; provided that as long as no default
in the payment of interest exists, payments of interest made when Lenders are
holding different types of Balances applicable to the Revolving Loan as a result
of the application of Section 6.4 shall be made to the Lenders in accordance
with the amount of interest owed to each. If at any time payment, in whole or in
part, of any amount distributed by the Agent hereunder is rescinded or must
otherwise be restored or returned by the Agent as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, then
each Person receiving any portion of such amount agrees, upon demand, to return
the portion of such amount it has received to the Agent.

 

46



--------------------------------------------------------------------------------

Section 5.7        Sharing of Payments.  If a Lender shall obtain, on account of
the portion of the Loan made by such Lender or the participations by such Lender
in L/C Obligations and Swingline Advances held by it, any payment (whether
voluntary, involuntary, by right of setoff or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, it shall promptly
purchase from the other Lenders participations in the portions of the Loan made
by them and/or subparticipations in the participations in L/C Obligations and
Swingline Advances held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share such excess payment pro rata with each of
them. To such end, all of the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if all or any
portion of such excess payment is thereafter rescinded or must otherwise be
restored. The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any Lender so purchasing a participation in
accordance with this Section may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness,
liability or obligation of the Borrower.

Section 5.8        Non-Receipt of Funds by the Agent.

(a)        Funding by Lenders; Presumption by Agent.  In the case of any
borrowing under the Revolving Loan, each Lender shall make its share of such
borrowing available to the Agent in Same Day funds at the Agent’s Applicable
Lending Office for the applicable currency not later than 1:00 p.m., in the case
of a borrowing denominated in US Dollars, and not later than the Applicable Time
specified by the Agent in the case of a borrowing in an Alternative Currency, in
each case, on the Business Day specified in the Notice of Borrowing. Unless the
Agent shall have received notice from a Lender prior to the proposed date of any
borrowing of Libor Balances (or, in the case of any borrowing of Base Rate
Balances, prior to 12:00 noon on the date of such borrowing) that such Lender
will not make available to the Agent such Lender’s share of such borrowing, the
Agent may assume that such Lender has made such share available on such date in
accordance with Section 5.1 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Balances. If the Borrower and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Agent, then the
amount so paid shall constitute such Lender’s Revolving Loan included in such
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a

 

47



--------------------------------------------------------------------------------

Lender that shall have failed to make such payment to the Agent. A notice of the
Agent to any Lender or the Borrower with respect to any amount owing under this
clause (a) shall be conclusive, absent manifest error.

(b)        Payments by Borrower; Presumption by Agent.  Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders or the L/C Issuer hereunder that
the Borrower will not make such payment, the Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Overnight Rate. A
notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.

(c)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make the Revolving Loan, to fund participations in Letters of
Credit and Swingline Advances and to make payments pursuant to Section 15.2(b)
are several and not joint. The failure of any Lender to make any Revolving Loan,
to fund any such participation or to make any payment under Section 15.2(b) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan,
to purchase its participation or to make its payment under Section 15.2(b).

ARTICLE 6

Change in Circumstances

Section 6.1    Increased Cost and Reduced Return.

(a)        Increased Cost.  If any Regulatory Change:

(i)        shall subject any Lender or the L/C Issuer (or its Applicable Lending
Office) to any tax, duty or other charge with respect to any Libor Balances or
IBOR Balances, its Note or its obligation to make Libor Balances or IBOR
Balances available to the Borrower or (as the case may be) issuing or
participating in Letters of Credit, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable Lending Office) under this
Agreement or its Note in respect of any Libor Balances or IBOR Balances (other
than franchise taxes or taxes imposed on or measured by the net income of such
Lender by the jurisdiction in which such Lender is organized, has its principal
office or such Applicable Lending Office or is doing business);

 

48



--------------------------------------------------------------------------------

(ii)         shall impose, modify or deem applicable any reserve, special
deposit, assessment or similar requirement (other than the (A) Eurocurrency
Reserve Percentage utilized in the determination of the Libor Rate or the IBOR
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth on Schedule 1.1B) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities or commitments of,
such Lender or L/C Issuer (or its Applicable Lending Office), including the
Commitment of such Lender hereunder;

(iii)         shall impose on such Lender or L/C Issuer (or its Applicable
Lending Office), the London interbank market or the offshore interbank market
(with respect to the IBOR Rate) any other condition affecting this Agreement or
its Note or any of such extensions of credit or liabilities or commitments; or

(iv)         shall result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Libor Balances.

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing or
maintaining any Libor Balances or IBOR Balances or to reduce any sum received or
receivable by such Lender (or its Applicable Lending Office) under this
Agreement or its Note with respect to any Libor Balances or IBOR Balances, then
the Borrower shall pay to such Lender on demand such amount or amounts as will
compensate such Lender for such increased cost or reduction. If any Lender
requests compensation by the Borrower under this Section 6.1(a), the Borrower
may, by notice to such Lender (with a copy to the Agent), suspend the obligation
of such Lender to make or maintain Libor Balances or IBOR Balances, or to
Convert any portion of the Base Rate Balances into Libor Balances or IBOR
Balances, until the event or condition giving rise to such request ceases to be
in effect (in which case the provisions of Section 6.4 shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b)         Capital Adequacy.   If, after the date hereof, any Lender shall have
determined that any Regulatory Change has or would have the effect of reducing
the rate of return on the capital of such Lender or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time upon demand, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

(c)         Claims Under this Section 6.1.   Each Lender shall promptly notify
the Borrower and the Agent of any event of which it has knowledge, occurring
after the date

 

49



--------------------------------------------------------------------------------

hereof, which will entitle such Lender to compensation pursuant to this
Section 6.1 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 6.1 shall furnish to the
Borrower and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

Section 6.2         Limitation on Libor Balances and IBOR Balances.   If on or
prior to the first day of any Interest Period for any Libor Balance or IBOR
Balance:

(a)         the Agent (with respect to the Libor Rate) or Bank of America (with
respect to the IBOR Rate) determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Libor Rate or the IBOR Rate,
as applicable, for such Interest Period;

(b)         the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Libor Rate will not adequately and
fairly reflect the cost to the Lenders of funding Libor Balances (whether
denominated in US Dollars or an Alternative Currency) for such Interest Period;
or

(c)         Bank of America determines (which determination shall be conclusive)
and notifies the Agent that the IBOR Rate will not adequately and fairly reflect
the cost to Bank of America of funding IBOR Balances for such Interest Period;

then the Agent shall give the Borrower prompt notice thereof specifying the
amounts or periods, and so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Libor Balances or IBOR Balances
(as applicable) available to the Borrower, Continue Libor Balances or IBOR
Balances (as applicable) or to Convert any portion of the Base Rate Balance into
Libor Balances or IBOR Balances (as applicable) and the Borrower shall, on the
last day(s) of the then current Interest Period(s) for the outstanding Libor
Balances or IBOR Balances (as applicable), either prepay such Libor Balances or
IBOR Balances (as applicable) or Convert such Libor Balances or IBOR Balances
(as applicable) into the Base Rate Balance in accordance with the terms of this
Agreement.

Section 6.3         Illegality.   Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to make, maintain or fund Libor Balances or IBOR
Balances (as applicable) (whether denominated in US Dollars or an Alternative
Currency) hereunder, then such Lender shall promptly notify the Borrower and the
Agent thereof and such Lender’s obligation to make or Continue Libor Balances or
IBOR Balances (as applicable) in the affected currency or currencies or to
Convert any portion of the Base Rate Balance into Libor Balances or IBOR
Balances (as applicable) shall be suspended until such time as such Lender may
again make, maintain and fund Libor Balances or IBOR Balances (as applicable)
(in which case the provisions of Section 6.4 shall be applicable).

 

50



--------------------------------------------------------------------------------

Section 6.4         Treatment of Affected Balances.   If the obligation of any
Lender to make a particular Libor Balance or IBOR Balance (as applicable)
available to the Borrower or to Continue or to Convert any portion of the Base
Rate Balance into, Libor Balances or IBOR Balances (as applicable) shall be
suspended pursuant to Section 6.1 or Section 6.3 (Balances of such Type being
herein called “Affected Balances”), such Lender’s Affected Balances shall be
automatically Converted into the Base Rate Balances on the last day(s) of the
then current Interest Period(s) for the Affected Balances (or, in the case of a
Conversion required by Section 6.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 6.1 or Section 6.3 that gave rise to such Conversion no longer exist:

(a)         to the extent that such Lender’s Affected Balances have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Affected Balances shall be applied instead to its Base
Rate Balance; and

(b)         all advances under the Loan that would otherwise be made or
Continued by such Lender as Libor Balances or IBOR Balances (as applicable)
shall be made or Continued instead as part of the Base Rate Balance, and all
portions of the Base Rate Balance of such Lender that would otherwise be
Converted into Libor Balances or IBOR Balances (as applicable) shall remain as
all or a portion of the Base Rate Balance.

With respect to amounts outstanding under the Revolving Loan, if such Lender
gives notice to the Borrower (with a copy to the Agent) that the circumstances
specified in Section 6.1 or Section 6.3 that gave rise to the Conversion of such
Lender’s Affected Balances no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Libor Balances
made by other Lenders are outstanding, such Lender’s Base Rate Balance shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Libor Balances, to the extent necessary so that,
after giving effect thereto, all Balances held by the Lenders holding Libor
Balances and by such Lender are held pro rata (as to principal amounts, Types
and Interest Periods) in accordance with their respective Commitment
Percentages.

Section 6.5         Compensation.   Upon the request of any Lender, the Borrower
shall pay to such Lender such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense (including loss of anticipated profits, any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain any Balance, from fees payable to terminate the
deposits from which such funds were obtained, or from the performance of any
foreign exchange contract, any customary administrative fees charged by the
Lender in connection with the foregoing and any such amounts incurred in
connection with syndication of the Loan) incurred by it as a result of:

(a)         any payment, prepayment or Conversion by the Borrower of a Libor
Balance or an IBOR Balance for any reason (including the acceleration of the
Loan pursuant to Section 13.2) on a date other than the last day of the Interest
Period for such Libor Balance or IBOR Balance;

 

51



--------------------------------------------------------------------------------

(b)         any failure by the Borrower for any reason (including the failure of
any condition precedent specified in Article 8 to be satisfied) to borrow,
Convert, Continue or prepay a Libor Balance or an IBOR Balance on the date for
such borrowing, Conversion, Continuation or prepayment specified in the relevant
notice of borrowing, prepayment, Continuation or Conversion under this
Agreement; or

(c)         any failure by the Borrower to make payment of any Balance or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 6.5, each Lender shall be deemed to have funded each Libor Balance
made by it at the Libor Base Rate used in determining the Libor Rate for such
Libor Balance by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Libor Balance was in fact so funded.

Notwithstanding the foregoing provisions of this Section 6.5, if at any time the
mandatory prepayment of the Loan pursuant to Section 5.4(a) would result in the
Borrower incurring breakage costs under this Section 6.5 as a result of Libor
Balances or IBOR Balances being prepaid other than on the last day of an
Interest Period applicable thereto (collectively, the “Affected Libor/IBOR
Balances”), then the Borrower may in its sole discretion initially deposit a
portion (up to 100%) of the amounts that otherwise would have been paid in
respect of the Affected Libor/IBOR Balances with the Agent (which deposit, after
giving effect to interest to be earned on such deposit prior to the last day of
the relevant Interest Periods, must be equal in amount to the amount of Affected
Libor/IBOR Balances not immediately prepaid) to be held as security for the
obligations of the Borrower hereunder pursuant to a cash collateral agreement to
be entered into in form and substance satisfactory to the Agent, with such cash
collateral to be directly applied upon the first occurrence (or occurrences)
thereafter of the last day of an Interest Period applicable to the Affected
Libor/IBOR Balances (or such earlier date or dates as shall be requested by the
Borrower), to repay an aggregate principal amount of the Loan equal to the
Affected Libor/IBOR Balances not initially repaid pursuant to this sentence.

Section 6.6         Taxes.

(a)         Withholding Taxes.   Except as otherwise provided in this Agreement,
any and all payments by the Borrower or any Guarantor to or for the account of
any Lender or the Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, excluding, in the case of each Lender or the Agent (as
applicable), taxes imposed on or measured by its income and franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Agent (as the case may be) is organized,
located or doing business or any political subdivision thereof, and excluding in
the case of any Foreign Lender taxes arising as a result of such Lender’s
failure to comply with Section 15.21 (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower or any Guarantor shall be
required by law to deduct any Taxes from or in

 

52



--------------------------------------------------------------------------------

respect of any sum payable under any Loan Document to any Lender or the Agent
(as applicable), (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 6.6) such Lender or the Agent (as
applicable) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or any Guarantor, as applicable,
shall make such deductions, (iii) the Borrower or any Guarantor, as applicable,
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (iv) the Borrower or any
Guarantor, as applicable, shall furnish to the Agent the original or a certified
copy of a receipt evidencing payment thereof.

(b)         Stamp Taxes, Etc.   In addition, the Borrower agrees to pay any and
all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under this Agreement or any other Loan Document or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Loan
Document (“Other Taxes”).

(c)         Tax Indemnification.   THE BORROWER AGREES TO INDEMNIFY EACH LENDER
AND THE AGENT-RELATED PERSONS FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION 6.6) PAID BY SUCH LENDER OR ANY AGENT-RELATED
PERSON (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, OTHER THAN PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES ARISING AS A RESULT OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT ON THE PART OF SUCH LENDER OR AGENT-RELATED PERSON.

ARTICLE 7

Guaranties

Section 7.1         Guaranties.   Each Domestic Subsidiary of the Borrower in
existence as of the Closing Date and any other Subsidiary of the Borrower which
at any time Guarantees the indebtedness, liabilities and obligations of the
Borrower under any Debt of the Borrower or any Domestic Subsidiary permitted
under Section 11.1(l) shall guarantee payment and performance of the Obligations
pursuant to the Subsidiary Guaranty. Additionally, the Borrower shall cause one
or more of its other Domestic Subsidiaries (if any) to Guarantee (by means of
the execution and delivery of a Joinder Agreement) payment and performance of
the Obligations pursuant to the Subsidiary Guaranty as follows: (a) in the event
that any Domestic Subsidiary of the Borrower which is not a Guarantor has assets
of a net book value in excess of $25,000,000 or gross revenue for the most
recently completed four (4) Fiscal Quarters in excess of $25,000,000, the
Borrower shall cause such Domestic Subsidiary to become a Guarantor as provided
by Section 7.2 and (b) in the event that the Borrower’s Domestic Subsidiaries
which are not previously Guarantors hereunder have assets, in the aggregate for
all such Domestic Subsidiaries, of a net book value in excess of $100,000,000 or
gross revenue for the most recently completed

 

53



--------------------------------------------------------------------------------

four (4) Fiscal Quarters in excess of $100,000,000, the Borrower shall cause one
or more of such Subsidiaries to become Guarantors as provided by Section 7.2
with the effect that the assets and gross revenue of the remaining Domestic
Subsidiaries of the Borrower which are not Guarantors hereunder do not exceed
$75,000,000 as of such date.

Section 7.2         New Guarantors.   In the event that the Borrower is required
to cause one or more of its Subsidiaries to become Guarantors as set forth in
Section 7.1, such new Guarantor or Guarantors (as the case may be) shall,
contemporaneously with the delivery of the financial statements required by
Section 10.1(a) and Section 10.1(b), execute and deliver to the Agent a Joinder
Agreement pursuant to which each such Subsidiary of the Borrower becomes a
Guarantor under this Agreement and such other certificates and documentation,
including the items otherwise required pursuant to Section 8.1, as the Agent may
reasonably request.

ARTICLE 8

Conditions Precedent

Section 8.1         Conditions to Effectiveness.   This Agreement shall become
effective on the date (the “Closing Date”) each of the conditions precedent set
forth in this Section 8.1 has been satisfied or waived with the consent of the
Lenders (or, with respect to Sections 8.1(a)(xiii) and 8.1(b), with the consent
of the Persons entitled to receive payment). The effectiveness of this Agreement
is subject to the conditions that the Agent shall have received all of the
following in form and substance satisfactory to the Agent and each Lender, and
(except for the Notes) in sufficient copies for the Agent and each Lender:

(a)         Deliveries.   The Agent shall have received on or before the Closing
Date all of the following, each dated (unless otherwise indicated) the Closing
Date, in form and substance satisfactory to the Agent and each of the Lenders:

(i)         Resolutions; Authority.   For each of the Borrower and the
Guarantors, resolutions of its board of directors (or similar governing body)
certified by its Secretary or an Assistant Secretary which authorize its
execution, delivery and performance of the Loan Documents to which it is or is
to be a party;

(ii)         Incumbency Certificate.   For each of the Borrower and the
Guarantors, a certificate of incumbency certified by the Secretary or an
Assistant Secretary certifying the names of its officers (A) who are authorized
to sign the Loan Documents to which it is or is to be a party (including the
certificates contemplated herein) together with specimen signatures of each such
officer and (B) who will, until replaced by other officers duly authorized for
that purpose, act as its representatives for the purposes of signing
documentation and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby;

(iii)         Organizational Documents.   For each of the Borrower and the
Guarantors, the certificate of incorporation, certificate of formation,
certificate of limited partnership or other similar document certified by the
Secretary of State of

 

54



--------------------------------------------------------------------------------

the state of its incorporation, formation or organization and dated a current
date (or, in lieu thereof, a certification from the Secretary of such Person
that such document has not changed from a certified copy thereof previously
delivered to the Agent);

(iv)         Bylaws.   For each of the Borrower and the Guarantors, the bylaws,
operating agreement, partnership agreement or similar agreement certified by its
Secretary or an Assistant Secretary (or, in lieu thereof, a certification from
the Secretary of such Person that such document has not changed from a certified
copy thereof previously delivered to the Agent);

(v)         Governmental Certificates.   For each of the Borrower and the
Guarantors, certificates (dated within thirty (30) days of the Closing Date) of
the appropriate Governmental Authorities of the state of incorporation,
formation or organization as to its existence and, to the extent applicable,
good standing;

(vi)         Credit Agreement.   This Agreement, together with all Exhibits and
other attachments (if any), duly executed by the Borrower, the Agent, the L/C
Issuer and the Lenders;

(vii)         Notes.   The Revolving Notes and the Swingline Note executed by
the Borrower;

(viii)         Subsidiary Guaranty.   A written confirmation of the Subsidiary
Guaranty executed by each of the Guarantors party thereto prior to the date
hereof and a Joinder Agreement from each Domestic Subsidiary not a party thereto
prior to the date hereof;

(ix)         Disclosure Letter.   The Disclosure Letter, together with all
Schedules and any other attachments (if any), duly executed by the Borrower in
form and substance acceptable to the Agent;

(x)         Certificate of Compliance.   A certificate of the chief financial
officer or the Vice President, Treasury of the Borrower setting forth a
calculation of the financial covenant in Section 12.1 as of the Borrower’s
Fiscal Quarter ended July 30, 2006 (using the Borrower’s current lease
accounting) and stating that the conditions in Section 8.2 have been satisfied;

(xi)         Consents.   Copies of all material consents or waivers necessary
for the execution, delivery and performance by the Borrower and each Guarantor
of the Loan Documents to which it is a party, as the Agent may require;

(xii)         Opinions of Counsel.   Satisfactory opinions of legal counsel to
the Borrower and the Guarantors as to such matters as the Agent may request; and

(xiii)         Fees.   Payment of all fees payable to the Lenders including
those fees set forth in the Fee Letter;

 

55



--------------------------------------------------------------------------------

(b)         Attorney Costs.   The Attorney Costs referred to in Section 15.1 for
which statements have been presented shall have been paid in full (or shall be
paid with the proceeds of the initial advance under the Loan made on the Closing
Date);

(c)         No Material Adverse Change.   As of the Closing Date, no material
adverse change shall have occurred with respect to (i) the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower (individually) or the Borrower and its
Subsidiaries (taken as a whole) since January 29, 2006 or (ii) in the facts and
information regarding such Persons disclosed to the Agent and the Lenders prior
to the Closing Date; and

(d)         Additional Documentation.   The Agent and the Lenders shall have
received such additional approvals, opinions or other documentation as the
Agent, the L/C Issuer or any Lender may reasonably request.

Section 8.2         All Advances.   The obligation of each Lender to make any
advance under the Loan (including the initial advance) and the obligation of the
L/C Issuer to make any L/C Credit Extension (including the initial L/C Credit
Extension) is subject to the following additional conditions precedent:

(a)         No Default.   No Default shall have occurred and be continuing, or
would result from such Loan;

(b)         Representations and Warranties.   All of the representations and
warranties contained in Article 9 and in the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Loan or L/C
Credit Extension with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; and

(c)         No Material Adverse Change.   No material adverse change shall have
occurred with respect to the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower (individually) or the Borrower and its Subsidiaries (taken as a whole)
since January 29, 2006.

(d)         No Material Adverse Change With Respect to Alternative Currency.  
In the case of an advance under the Loan or an L/C Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Agent, the Required Lenders (in the case of any advance under the Loan to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such advance or L/C Credit Extension to be denominated in the
relevant Alternative Currency.

Each notice of borrowing and request for an L/C Credit Extension by the Borrower
hereunder shall constitute a representation and warranty by the Borrower that
the conditions precedent set forth in this Section 8.2 have been satisfied (both
as of the date of such notice and, unless the

 

56



--------------------------------------------------------------------------------

Borrower otherwise notifies the Agent prior to the date of such borrowing or L/C
Credit Extension, as applicable, as of the date of such borrowing or L/C Credit
Extension).

ARTICLE 9

Representations and Warranties

To induce the Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants that the following statements are, and after giving
effect to the transactions contemplated hereby will be, true, correct and
complete:

Section 9.1         Existence, Power and Authority.

(a)         The Borrower and each of its Subsidiaries: (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect.

(b)         The Borrower and each of its Subsidiaries has the power and
authority to execute, deliver and perform its respective obligations under the
Loan Documents to which it is or may become a party.

Section 9.2         Financial Condition.

(a)         Financial Statements.   The Borrower has delivered to the Agent and
each Lender (i) audited financial statements of the Borrower and its
Subsidiaries as of and for the Fiscal Years ended February 1, 2004, January 30,
2005 and January 29, 2006 and (ii) unaudited financial statements of the
Borrower and its Subsidiaries as of and for the portion of the current (as of
the date hereof) Fiscal Year through the period ended July 30, 2006. Except as
set forth on Schedule 9.2 to the Disclosure Letter, such financial statements
have been prepared in accordance with GAAP (subject to year-end audit
adjustments and the absence of footnotes in the case of the financial statements
described in clause (ii) preceding), and present fairly the financial condition
of the Borrower and its Subsidiaries as of the respective dates indicated
therein and the results of operations for the respective periods indicated
therein. Neither the Borrower nor any of its Subsidiaries has any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
except as referred to or reflected in the financial statements referred to in
clause (ii) preceding. Since the date of the latest audited financial statements
referred to in clause (i) preceding, no material adverse change has occurred
with respect to the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower
(individually) or of the Borrower and its Subsidiaries (taken as a whole).

(b)         Projections.   The projections delivered by the Borrower to the
Agent and included in the Offering Memorandum have been prepared by the Borrower
in light of

 

57



--------------------------------------------------------------------------------

the past operation of the business of the Borrower and its Subsidiaries. All
such projections represent, as of the date thereof, a good faith estimate by the
Borrower and its senior management of the financial conditions and performance
of the Borrower and its Subsidiaries based on assumptions believed to be
reasonable at the time made (provided that the performance of the Borrower and
its Subsidiaries may vary from such projections).

Section 9.3         Corporate and Similar Action; No Breach.   The execution,
delivery and performance by the Borrower and each of its Subsidiaries of the
Loan Documents to which it is or may become a party, compliance with the terms
and provisions thereof, the issuance of Letters of Credit, the borrowings
hereunder and the use of proceeds thereof have been duly authorized by all
requisite action on the part of the Borrower and each of its Subsidiaries,
respectively, and do not and will not (a) violate or conflict with, or result in
a breach of, or require any consent under (i) the articles of incorporation,
bylaws or other organizational documents (as applicable) of such Person,
(ii) any applicable law, rule or regulation or any order, writ, injunction or
decree of any Governmental Authority or arbitrator or (iii) any material
agreement or instrument to which such Person is a party or by which any of them
or any of their property is bound or subject or (b) constitute a default under
any such material agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of such Person.

Section 9.4         Operation of Business.   Each of the Borrower and its
Subsidiaries possesses all material licenses, Permits, franchises, patents,
copyrights, trademarks and tradenames or rights thereto necessary to conduct its
business substantially as now conducted and as presently proposed to be
conducted, and neither the Borrower nor any of its Subsidiaries is in violation
of any valid rights of others with respect to any of the foregoing where such
violation could be expected to have a Material Adverse Effect. Except as set
forth in Schedule 9.4 to the Disclosure Letter, since January 29, 2006, the
Borrower and its Subsidiaries have conducted their respective businesses only in
the ordinary and usual course.

Section 9.5         Litigation and Judgments.   Except as set forth in
Schedule 9.5 to the Disclosure Letter, there is no action, suit, investigation
or proceeding before or by any Governmental Authority or arbitrator pending or
threatened against or affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, except as set forth in Schedule 9.5 to the Disclosure Letter,
there are no outstanding judgments against the Borrower or any of its
Subsidiaries in excess of $1,000,000.

Section 9.6         Rights in Properties; Liens.   The Borrower and each of its
Subsidiaries has good title to or valid leasehold interests in its respective
Properties, real and personal, and none of such Properties or leasehold
interests of the Borrower or any of its Subsidiaries is subject to any Lien,
except as permitted by Section 11.2.

Section 9.7         Enforceability.   The Loan Documents to which the Borrower
or any Subsidiary of the Borrower is a party, when executed and delivered, shall
constitute the legal, valid and binding obligations of the Borrower or such
Subsidiary, as applicable, enforceable against such Person in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

58



--------------------------------------------------------------------------------

Section 9.8         Approvals.   No authorization, approval or consent of, and
no filing or registration with, any Governmental Authority or other third party
is or will be necessary for the execution, delivery or performance by the
Borrower or any Subsidiary of the Borrower of the Loan Documents to which it is
or may become a party, except where the failure to obtain any such
authorization, approval or consent could not reasonably be expected to have a
Material Adverse Effect, or for the validity or enforceability thereof.

Section 9.9         Debt.   Neither the Borrower nor any of its Subsidiaries has
any Debt, except as set forth in Schedule 9.9 to the Disclosure Letter or as
otherwise permitted by Section 11.1.

Section 9.10         Taxes.   Except as set forth in Schedule 9.10 to the
Disclosure Letter or, after the Closing Date, matters which do not violate
Section 10.4, the Borrower and each Subsidiary of the Borrower have filed all
federal and other material tax returns required to be filed, including all
income, franchise and employment tax returns, and all material property and
sales tax returns, and have paid all of their respective liabilities for taxes,
assessments, governmental charges and other levies shown as due and payable on
such returns and all other material liabilities for taxes, assessments,
governmental charges and other levies that are due and payable other than, in
each case, those being contested in good faith by appropriate proceedings
diligently pursued for which adequate reserves have been established in
accordance with GAAP. Except as set forth in Schedule 9.10 to the Disclosure
Letter or, after the Closing Date, matters which do not violate Section 10.4,
there is no pending investigation of the Borrower or any Subsidiary of the
Borrower by any taxing authority with respect to any liability for tax or of any
pending but unassessed tax liability of the Borrower or any Subsidiary of the
Borrower.

Section 9.11         Margin Securities.   The Borrower is not engaged nor will
it engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Federal Reserve Board), or extending credit for the purpose of purchasing
or carrying margin stock. Following the application of the proceeds of each
borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 11.2 or Section 11.8 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 13.1(i) will be margin stock.

Section 9.12         ERISA.   With respect to each Plan, the Borrower and each
Subsidiary of the Borrower is in compliance with all applicable provisions of
ERISA. Neither a Reportable Event nor a Prohibited Transaction has occurred and
is continuing with respect to any Plan. No notice of intent to terminate a Plan
has been filed, nor has any Plan been terminated. As of the Closing Date, no
circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings. Neither the Borrower, any of its
Subsidiaries nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Borrower, each Subsidiary of the Borrower and each
ERISA Affiliate have met their minimum funding requirements under ERISA with
respect to each Plan. Except as set forth in Schedule 9.12 to the Disclosure
Letter, the present value of all vested benefits under each Plan do not exceed
the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan

 

59



--------------------------------------------------------------------------------

and in accordance with ERISA. Neither the Borrower, any of its Subsidiaries nor
any ERISA Affiliate has any outstanding liability to the PBGC under ERISA (other
than liability for the payment of PBGC premiums in the ordinary course of
business).

Section 9.13         Disclosure.   All factual information furnished by or on
behalf of the Borrower or any Subsidiary of the Borrower to the Agent or any
Lender for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such factual information hereafter furnished by or on behalf of the Borrower or
any Subsidiary of the Borrower to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided (it being
recognized by the Lenders that projections and estimates as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any such projections and estimates may differ from projected
or estimated results).

Section 9.14         Subsidiaries; Capitalization.   As of the Closing Date, the
Borrower has no other Subsidiaries other than those listed in Schedule 9.14 to
the Disclosure Letter As of the Closing Date, Schedule 9.14 to the Disclosure
Letter sets forth the jurisdiction of incorporation or organization of the
Borrower and its Subsidiaries, the percentage of the Borrower’s ownership of the
outstanding Voting Stock of each Subsidiary of the Borrower, and the authorized,
issued and outstanding Capital Stock of the Borrower and each Subsidiary of the
Borrower. All of the outstanding Capital Stock of the Borrower and its
Subsidiaries has been validly issued, is fully paid, is nonassessable and has
not been issued in violation of any preemptive or similar rights. As of the
Closing Date, except as disclosed in Schedule 9.14 to the Disclosure Letter,
there are (a) no outstanding subscriptions, options, warrants, calls or rights
(including preemptive rights) to acquire, and no outstanding securities or
instruments convertible into, Capital Stock of the Borrower or any of its
Subsidiaries and (b) no shareholder agreements, voting trusts or similar
agreements in effect and binding on any shareholder of (i) to the Borrower’s
knowledge, the Borrower or any of its Capital Stock or (ii) any Subsidiary of
the Borrower or any of their respective Capital Stock. All shares of Capital
Stock of the Borrower and its Subsidiaries were issued in compliance with all
applicable state and federal securities laws.

Section 9.15         Material Agreements.   Except as set forth in Schedule 9.15
to the Disclosure Letter, neither the Borrower nor any of its Subsidiaries is a
party to any indenture, loan or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate restriction that
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is in default, or has knowledge of facts or
circumstances that with the giving of notice or passage of time or both could be
expected to result in a default, in any respect in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument (including any indenture, loan or credit agreement,
or any lease or other similar agreement or instrument) to which it is a party
where such default could be expected to cause a Material Adverse Effect.

Section 9.16         Compliance with Laws.   Neither the Borrower nor any of its
Subsidiaries is in violation of any law, rule, regulation, order or decree of
any Governmental Authority or arbitrator except for violations which could not
be expected to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

Section 9.17         Investment Company Act.   Neither the Borrower nor any of
its Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940.

Section 9.18         [Reserved.]

Section 9.19         Environmental Matters.

Except as disclosed on Schedule 9.19 to the Disclosure Letter:

(a)         to the Borrower’s knowledge, the Borrower, each Subsidiary of the
Borrower, and all of their respective properties, assets and operations are in
compliance with all Environmental Laws; neither the Borrower nor any of its
Subsidiaries has knowledge of, nor has the Borrower or any Subsidiary of the
Borrower received notice of, any past, present or future condition, event,
activity, practice or incident which interferes with or prevents the compliance
or continued compliance of the Borrower or its Subsidiaries with all
Environmental Laws;

(b)         the Borrower and its Subsidiaries have obtained and maintained, and
are in material compliance with, all material Permits, licenses and
authorizations that are required under applicable Environmental Laws;

(c)         except in compliance in all material respects with applicable
Environmental Laws, during the course of the Borrower’s or any of its
Subsidiaries’ ownership of or operations on any real Property, there has been no
generation, treatment, recycling, storage or disposal of hazardous waste, as
that term is defined in 40 CFR Part 261 or any state equivalent, use of
underground storage tanks or surface impoundments, use of asbestos-containing
materials or use of polychlorinated biphenyls (PCB) in hydraulic oils,
electrical transformers or other equipment that could reasonably be expected to
have a Material Adverse Effect, and the use which the Borrower and its
Subsidiaries make and intend to make of their respective properties and assets
will not result in the use, generation, storage, transportation, accumulation,
disposal or Release of any Hazardous Material on, in or from any of their
properties or assets that could reasonably be expected to have a Material
Adverse Effect;

(d)         neither the Borrower, any of its Subsidiaries, nor any of their
respective currently or previously owned or leased Properties or operations is
subject to any outstanding or, to their knowledge, threatened order from or
agreement with any Governmental Authority or other Person or subject to any
judicial or administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

(e)         there are no conditions or circumstances associated with the
currently or previously owned or leased Properties or operations of the Borrower
or any Subsidiary of the Borrower that could reasonably be expected to result in
any Environmental Liabilities or to have a Material Adverse Effect;

 

61



--------------------------------------------------------------------------------

(f)         neither the Borrower nor any of its Subsidiaries is or operates a
treatment, storage or disposal facility requiring a permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations
thereunder or any comparable provision of state law, and except as would not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and each Subsidiary of the Borrower is in compliance with all applicable
financial responsibility requirements of all applicable Environmental Laws;

(g)         neither the Borrower nor any of its Subsidiaries has filed or failed
to file any notice required under applicable Environmental Law reporting an
unauthorized Release; and

(h)         no Lien arising under any Environmental Law has attached to any
property or revenues of the Borrower or any Subsidiary of the Borrower.

Section 9.20         Reserved.

Section 9.21         Employee Matters.   Except as set forth on Schedule 9.21 to
the Disclosure Letter, as of the Closing Date (a) neither the Borrower nor any
of its Subsidiaries, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Borrower or any
Subsidiary of the Borrower and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of the Borrower
or any Subsidiary of the Borrower and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of the Borrower and
the Subsidiaries of the Borrower after due inquiry, threatened between the
Borrower or any Subsidiary of the Borrower and its respective employees.

Section 9.22         Solvency.   Each of the Borrower and the Subsidiary
Guarantors, individually and on a consolidated basis, is Solvent.

ARTICLE 10

Affirmative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized in full), it will perform and observe the following covenants:

Section 10.1         Reporting Requirements.   The Borrower will furnish to the
Agent and each Lender:

(a)         Annual Financial Statements.   As soon as available, and in any
event within seventy-five (75) days (or not later than the date on which
consolidated financial statements for such period are required to be delivered
to the SEC under the Securities Laws) after the end of each Fiscal Year of the
Borrower: (i) a copy of the annual audit report of the Borrower for such Fiscal
Year containing, on a consolidated basis, a balance

 

62



--------------------------------------------------------------------------------

sheet and statements of income, retained earnings and cash flows as at the end
of such Fiscal Year and for the Fiscal Year then ended, in each case setting
forth in comparative form the figures for the preceding Fiscal Year, all in
reasonable detail and audited and certified on an unqualified basis by
Deloitte & Touche LLP or by other independent registered public accounting firm
of recognized standing selected by the Borrower and reasonably acceptable to the
Agent, to the effect that such report has been prepared in accordance with GAAP
and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any material misstatement and (ii) an opinion of
such Registered Public Accounting Firm independently assessing the Company’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of
Sarbanes-Oxley; and (iii) a copy of the annual unaudited report of the Borrower
and its Subsidiaries for such Fiscal Year containing, on a consolidating basis
balance sheets and statements of income, retained earnings and cash flows as at
the end of such Fiscal Year and for the Fiscal Year then ended, in each case
setting forth in comparative form the figures for the preceding Fiscal Year, and
in reasonable detail certified by the chief financial officer or Vice President,
Treasury of the Borrower to have been prepared in accordance with GAAP (except
for the absence of footnotes and subject to normal year-end audit adjustments)
and to fairly present the financial condition and results of operation of the
Borrower and its Subsidiaries, on a consolidating basis at the date and for the
Fiscal Year then ended;

(b)         Quarterly Financial Statements.   As soon as available, and in any
event within forty-five (45) days (or not later than the date on which
consolidated financial statements for such period are required to be delivered
to the SEC under the Securities Laws) for each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, beginning with the Fiscal Quarter
ending October 29, 2006, a copy of an unaudited financial report of the Borrower
and its Subsidiaries as of the end of such Fiscal Quarter and for the portion of
the Fiscal Year then ended containing, on a consolidated basis, a balance sheet
and statements of income, retained earnings and cash flows, in each case setting
forth in comparative form the figures for the corresponding period of the
preceding Fiscal Year, all in reasonable detail certified by the chief financial
officer or Vice President, Treasury of the Borrower to have been prepared in
accordance with GAAP and to fairly present the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis, at
the date and for the periods indicated therein, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)         Compliance Certificate.   As soon as available, and in any event
accompanying the financial statements delivered in accordance with
Section 10.1(a) and Section 10.1(b), a Compliance Certificate, together with
schedules setting forth the calculations supporting the computations therein;

(d)         Notice of Litigation, Etc.   Promptly after receipt by the Borrower
or any Subsidiary of the Borrower of notice of the commencement thereof, notice
of all actions, suits and proceedings by or before any Governmental Authority or
arbitrator affecting the Borrower or any Subsidiary of the Borrower which, if
determined adversely to the

 

63



--------------------------------------------------------------------------------

Borrower or such Subsidiary of the Borrower, could reasonably be expected to
have a Material Adverse Effect;

(e)         Notice of Default.   As soon as possible and in any event within two
(2) Business Days after the chief executive officer, president, chief financial
officer, any vice president, secretary, assistant secretary, treasurer or any
assistant treasurer of the Borrower has knowledge of the occurrence of a
Default, a written notice setting forth the details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

(f)         ERISA.   As soon as possible and in any event within thirty
(30) days after the Borrower or any Subsidiary of the Borrower knows, or has
reason to know, that

(i)         any Termination Event with respect to a Plan has occurred or will
occur,

(ii)         the aggregate present value of the Unfunded Vested Accrued Benefits
under all Plans is equal to an amount in excess of $0 or

(iii)         the Borrower or any Subsidiary of the Borrower is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan required by reason of the Borrower’s or any of its
Subsidiaries’ complete or partial withdrawal (as described in Section 4203 or
4205 of ERISA) from such Multiemployer Plan,

the Borrower will provide the Agent and the Lenders with a certificate of its
chief financial officer or Vice President, Treasury setting forth the details of
such event and the action which is proposed to be taken with respect thereto,
together with any notice or filing which may be required by the PBGC or any
other Governmental Authority with respect to such event;

(g)         Notice of Material Adverse Effect.   As soon as possible and in any
event within four (4) Business Days of the discovery of any event or condition
that could reasonably be expected to have a Material Adverse Effect, notice of
the same;

(h)         Proxy Statements, Periodic Reporting, Etc.   As soon as available,
one copy of each financial statement, report, notice or proxy statement sent by
the Borrower or any Subsidiary of the Borrower to its stockholders generally and
one copy of each regular, periodic or special report, registration statement or
prospectus filed by the Borrower or any Subsidiary of the Borrower with any
securities exchange or the Securities and Exchange Commission or any successor
agency;

(i)         Intercompany Contracts.   Promptly upon entering into any such
arrangement or contract (to the extent permitted by Section 11.7), copies or
detailed descriptions of all tax sharing, cost allocation, overhead attribution
and any similar contracts or arrangements between the Borrower and any of its
Affiliates at any time existing; and

 

64



--------------------------------------------------------------------------------

(j)         General Information.   Promptly, such other information concerning
the Borrower or any Subsidiary of the Borrower as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 15.12 or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that (i) the Borrower shall deliver paper
copies of such documents to the Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Agent and each Lender of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything to the contrary contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 10.1(c) to the Agent and each of the Lenders. Except for such Compliance
Certificates, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 15.20); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

Section 10.2         Maintenance of Existence; Conduct of Business.   Except as
permitted by Section 11.3, the Borrower will, and will cause each Subsidiary of
the Borrower to, preserve and maintain (a) its corporate existence and (b) all
of its leases, privileges, Permits, franchises,

 

65



--------------------------------------------------------------------------------

qualifications and rights that are necessary in the ordinary conduct of its
business. The Borrower will, and will cause each Subsidiary of the Borrower to,
conduct its business in an orderly and efficient manner in accordance with good
business practices.

Section 10.3         Maintenance of Properties.   Except as permitted by
Section 11.3, the Borrower will, and will cause each Subsidiary of the Borrower
to, maintain, keep and preserve all of its material Properties necessary in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

Section 10.4         Taxes and Claims.   The Borrower will, and will cause each
Subsidiary of the Borrower to, pay or discharge at or before maturity or before
becoming delinquent (a) all taxes, levies, assessments and governmental charges
imposed on it or its income or profits or any of its property and (b) all lawful
claims for labor, material and supplies, which, if unpaid, might become a Lien
upon any of its property; provided that neither the Borrower nor any Subsidiary
of the Borrower shall be required to pay or discharge any tax, levy, assessment
or governmental charge or charge for labor, material and supplies (i) which is
being contested in good faith by appropriate proceedings diligently pursued, and
for which adequate reserves in accordance with GAAP have been established and
(ii) if the failure to pay the same would not result in a Lien on the Property
of the Borrower or a Subsidiary of the Borrower other than a Permitted Lien.

Section 10.5         Insurance.   To the extent reasonably available at
commercially reasonable expense, the Borrower will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers that
are not Affiliates of the Borrower all Property of a character usually insured
by responsible businesses engaged in the same or a similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations or entities and carry such other insurance
as is usually carried by such businesses.

Section 10.6         Inspection Rights.   The Borrower will, and will cause each
of its Subsidiaries to, permit representatives and agents of the Agent and each
Lender, during normal business hours and upon reasonable notice to the Borrower,
to examine, copy and make extracts from the Borrower’s or any of such
Subsidiaries’ books and records, to visit and inspect the Borrower’s or any of
such Subsidiaries’ Properties and to discuss the business, operations and
financial condition of the Borrower or any of its Subsidiaries with the officers
and independent certified public accountants of such Person. The Borrower will,
and will cause each of its Subsidiaries to, authorize its accountants in writing
(with a copy to the Agent) to comply with this Section. The Agent or its
representatives may, at any time and from time to time at the Borrower’s
expense, conduct field exams for such purposes as the Agent or the Required
Lenders may reasonably request.

Section 10.7         Keeping Books and Records.   The Borrower will, and will
cause each of its Subsidiaries to, maintain proper books of record and account
in which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.

Section 10.8         Compliance with Laws.   The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws (including all

 

66



--------------------------------------------------------------------------------

Environmental Laws, ERISA, the Code, Regulation U and Regulations T and X of the
Board of Governors of the Federal Reserve System), rules, regulations, orders
and decrees of a material nature of any Governmental Authority or arbitrator
other than any such laws, rules, regulations, orders and decrees contested by
appropriate actions or proceedings diligently pursued, if adequate reserves in
conformity with GAAP and satisfactory to the Agent are established with respect
thereto and except for violations which could not reasonably be expected to have
a Material Adverse Effect.

Section 10.9         Compliance with Agreements.   The Borrower will, and will
cause each of its Subsidiaries to, comply with all agreements, contracts and
instruments binding on it or affecting its properties or business other than
such noncompliance which could not reasonably be expected to have a Material
Adverse Effect.

Section 10.10         Further Assurances.

(a)         Further Assurance.   The Borrower will, and will cause each of its
Subsidiaries to, execute and/or deliver pursuant to this clause (a) such further
documentation and take such further action as may be reasonably requested by the
Required Lenders to carry out the provisions and purposes of the Loan Documents.

(b)         Subsidiary Joinder.   The Borrower shall, and shall cause each
Domestic Subsidiary of the Borrower to, execute and deliver to the Agent such
documentation, including a Joinder Agreement, as the Agent may require to cause
each such Domestic Subsidiary to become a party to the Subsidiary Guaranty as
required by Article 7.

Section 10.11         ERISA.   With respect to each Plan, the Borrower will, and
will cause each of its Subsidiaries to, comply with all minimum funding
requirements and all other material requirements of ERISA so as not to give rise
to any liability in excess of $5,000,000.

ARTICLE 11

Negative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized in full), the Borrower will perform and observe the following
covenants:

Section 11.1         Debt.   The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, incur, create, assume or permit to exist any
Debt, except:

(a)         Debt to the Lenders pursuant to the Loan Documents;

(b)         Debt described on Schedule 9.9 to the Disclosure Letter and any
extensions, renewals or refinancings of such existing Debt so long as (i) the
principal amount of such Debt after such renewal, extension or refinancing shall
not exceed the principal amount of such Debt which was outstanding immediately
prior to such renewal,

 

67



--------------------------------------------------------------------------------

extension or refinancing and (ii) such Debt shall not be secured by any assets
other than assets securing such Debt, if any, prior to such renewal, extension
or refinancing;

(c)         Debt of a Subsidiary Guarantor owed to the Borrower or another
Subsidiary Guarantor; provided that such Debt must according to its terms be
fully subordinate in all respects to any of such Subsidiary Guarantor’s
indebtedness, liabilities or obligations to the Agent and the Lenders pursuant
to any Loan Document;

(d)         Guarantees and other Debt incurred in the ordinary course of
business with respect to surety and appeal bonds, performance and
return-of-money bonds, banker’s acceptances and other similar obligations
including those of the type described in Section 11.2(f);

(e)         Debt of the Borrower or any Subsidiary of the Borrower constituting
purchase money Debt (including Capital Lease Obligations) and secured by
purchase money Liens permitted by Section 11.2(g), such Debt, in the aggregate,
not to exceed at any time an amount equal to fifteen percent (15.0%) of the
Borrower’s Tangible Net Worth;

(f)         Debt of the Borrower or any Subsidiary of the Borrower of the type
described in clause (l) of the definition of Debt, such Debt, in aggregate
principal or principal equivalent amount, not to exceed at any time an amount
equal to twenty percent (20.0%) of the Borrower’s Tangible Net Worth;

(g)         Debt constituting obligations to reimburse worker’s compensation
insurance companies for claims paid by such companies on behalf of the Borrower
or any Subsidiary of the Borrower in accordance with the policies issued to the
Borrower or any such Subsidiary;

(h)         Debt secured by the Liens permitted by Section 11.2(d) and
Section 11.2(e);

(i)         unsecured Debt arising under, created by and consisting of Hedge
Agreements, provided, (i) such Hedge Agreements shall have been entered into for
the purpose of hedging actual risk and not for speculative purposes and
(ii) that each counterparty to such Hedge Agreement shall be a Lender (or an
Affiliate thereof) or shall be rated at least AA- by Standard and Poor’s Rating
Service or Aa3 by Moody’s Investors Service, Inc.;

(j)         Debt arising from endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business of the
Borrower or a Subsidiary of the Borrower;

(k)         Debt consisting of commercial letters of credit and reimbursement
obligations therefor (and Guarantees of such reimbursement obligations by
Subsidiaries of the Borrower) incurred in the ordinary course of business; and

 

68



--------------------------------------------------------------------------------

(l)        In addition to the Debt described in the foregoing clauses (a)
through (k), Debt (including with respect to standby letters of credit) which
does not exceed twenty five percent (25%) of the Borrower’s Tangible Net Worth
in aggregate principal amount at any time outstanding.

Section 11.2        Limitation on Liens and Restrictions on Subsidiaries.  The
Borrower will not, nor will it permit any Subsidiary of the Borrower to, incur,
create, assume or permit to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except the following:

(a)        existing Liens described on Schedule 11.2 to the Disclosure Letter
and any extensions, renewals or refinancings of the Debt secured by such Liens
as permitted under Section 11.1(b), provided that (i) no such Lien is expanded
to cover any additional Property (other than after-acquired title in or on such
Property and proceeds of the existing collateral) after the Closing Date and
(ii) no such Lien is spread to secure any additional Debt after the Closing
Date;

(b)        Liens in favor of the Agent, for the benefit of the Agent and the
holders of the Obligations;

(c)        encumbrances consisting of easements, zoning restrictions or other
restrictions on the use of real Property that do not (individually or in the
aggregate) materially detract from the value of the real Property encumbered
thereby or materially impair the ability of the Borrower or such Subsidiary to
use such real Property in its business;

(d)        Liens for taxes, assessments or other governmental charges (but
excluding environmental Liens or Liens under ERISA) that are not delinquent or
which are being contested in good faith and for which adequate reserves have
been established in accordance with GAAP;

(e)        contractual or statutory Liens of mechanics, materialmen,
warehousemen, carriers, landlords or other similar Liens securing obligations
that are not overdue or are being contested in good faith by appropriate
proceedings diligently pursued and for which adequate reserves have been
established in accordance with GAAP and are incurred in the ordinary course of
business;

(f)        Liens resulting from deposits to secure payments of worker’s
compensation, unemployment insurance or other social security programs or to
secure the performance of tenders, statutory obligations, leases, insurance
contracts, surety and appeal bonds, bids and other contracts incurred in the
ordinary course of business (other than for payment of Debt);

(g)        Liens for purchase money obligations and Liens securing Capital Lease
Obligations; provided that (i) the Debt secured by any such Lien is permitted
under Section 11.1(e) and (ii) any such Lien encumbers only the Property so
purchased or leased and the products, proceeds (including insurance proceeds),
accessions, replacements, substitutions and improvements thereto;

 

69



--------------------------------------------------------------------------------

(h)        any attachment or judgment Lien not constituting an Event of Default;

(i)        any interest or title of a licensor, lessor or sublessor under any
license or lease and any interest or title of a licensee, lessee or sublessee
under any license, cross-license or lease in any event entered into in the
ordinary course of business and not otherwise prohibited by the terms of this
Agreement;

(j)        Liens against equipment arising from precautionary UCC financing
statement filings regarding operating leases entered into by such Person in the
ordinary course of business;

(k)        Liens in favor of financial institutions arising as a matter of law
or otherwise and encumbering deposits of cash or financial assets (including the
right of set-off) held by such financial institutions in the ordinary course of
business in connection with deposit or securities accounts, provided that no
such account is (x) a dedicated cash collateral account and/or is subject to
restrictions against access in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (y) intended by the Borrower or any
Subsidiary to provide collateral to the applicable financial institution;

(l)        Liens (including statutory and common law liens) in or against goods,
documents or instruments, including proceeds (including insurance proceeds),
products, accessions, substitutions and replacements related thereto, related to
or arising out of commercial or documentary letter of credit transactions, to
the extent that such letter of credit transactions constitute permitted Debt
under Section 11.1(k);

(m)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties incurred in the ordinary course of
business in connection with the importation of goods, which customs duties are
not overdue; and

(n)        Liens securing Debt in an aggregate principal amount outstanding at
any time not exceeding $5,000,000.

Section 11.3        Mergers, Etc.  The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, become a party to a merger or consolidation or
purchase or otherwise acquire all or a substantial part of the business or
Property of any Person or all or a substantial part of the business or Property
of a division or branch of a Person or a majority interest in the Capital Stock
of any Person, or wind up, dissolve or liquidate itself; provided that
notwithstanding the foregoing or any other provision of this Agreement as long
as no Default exists or would result therefrom and provided the Borrower gives
the Agent and the Lenders prior written notice:

(a)        a Subsidiary of the Borrower may wind-up, dissolve or liquidate if
its Property is transferred to the Borrower or a Wholly-Owned Subsidiary;

(b)        any Subsidiary of the Borrower may merge or consolidate with the
Borrower (provided the Borrower is the surviving entity) or a Wholly-Owned
Subsidiary (provided the Wholly-Owned Subsidiary is the surviving entity);

 

70



--------------------------------------------------------------------------------

(c)        the Borrower or any Wholly-Owned Subsidiary may make Permitted
Acquisitions; and

(d)        to the extent the Required Lenders agree in writing, the Borrower or
any Wholly-Owned Subsidiary may make additional acquisitions not included in
Permitted Acquisitions.

Section 11.4        Restricted Payments.  The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, directly or indirectly declare, order,
pay, make or set apart any sum for (i) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of any
such Person now or hereafter outstanding or (ii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of any such Person now or hereafter
outstanding except:

(x)        the Borrower may repurchase its Capital Stock, provided that (A) the
Total Debt to Capitalization Ratio immediately after giving effect to such
repurchase, calculated on a pro forma basis, shall not exceed 0.40:1 and (B) no
Default shall be in existence at the time of such repurchase; and

(y)        the Borrower may acquire or redeem Capital Stock of the Borrower held
by any former officer, director or employee of the Borrower or beneficiaries of
any such Person’s estate or trusts created by or for the benefit of any such
Person or their beneficiaries.

Section 11.5        Investments.  The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, make or permit to remain outstanding any advance,
loan, extension of credit or capital contribution to or investment in any
Person, or purchase or own any stocks, bonds, notes, debentures or other
Securities of any Person, or be or become a joint venturer with or partner of
any Person (all the foregoing, herein “Investments”), except:

(a)        Permitted Acquisitions;

(b)        the Borrower or any Wholly-Owned Subsidiary may make Investments in
Domestic Subsidiaries;

(c)        the Borrower may make Investments in Foreign Subsidiaries (subject to
the requirements of Section 11.1 and Section 11.3); provided that (i) the
aggregate amount of all Investments in Foreign Subsidiaries shall not exceed an
amount equal to fifteen percent (15.0%) of the Borrower’s consolidated assets at
the time of making any such Investment and (ii) such Investments in Foreign
Subsidiaries which constitute advances, loans, extensions of credit, bonds,
notes or debentures owed to the Borrower shall at all times be subordinate in
all respects to the Obligations or any indebtedness, liability or obligation of
such Foreign Subsidiary to the Agent and the Lenders (if any) under any Loan
Document and must otherwise be in compliance with Section 11.1 and Section 11.3;

 

71



--------------------------------------------------------------------------------

(d)        Investments up to an aggregate amount at any time outstanding of not
more than 5% of the Borrower’s Tangible Net Worth;

(e)        readily marketable direct obligations of the U.S. or any agency
thereof with maturities of one year or less from the date of acquisition;

(f)        fully insured certificates of deposit with maturities of one year or
less from the date of acquisition issued by any commercial bank operating in the
U.S. having capital and surplus in excess of $250,000,000 and repurchase and
reverse repurchase obligations entered into with any such commercial bank;

(g)        commercial paper of a domestic issuer and equity or debt Securities
of a domestic issuer if at the time of purchase such paper or debt Securities of
such issuer is rated in one of the two highest rating categories of Standard and
Poor’s Rating Service or Moody’s Investors Service, Inc. or any successor
thereto;

(h)        Investments received in connection with the settlement of delinquent
obligations of, and disputes with, customers and suppliers and other trade
debtors arising in the ordinary course of business;

(i)        Investments in money market mutual funds registered with the
Securities and Exchange Commission meeting the requirements of Rule 2a-7
promulgated under the Investment Company Act of 1940, which funds are rated in
one of the two highest rating categories of Standard and Poor’s Rating Service
or Moody’s Investors Service, Inc. or any successor thereto;

(j)        extensions of trade credit in the ordinary course of business;

(k)        to the extent permitted under applicable law, the Borrower and any
Wholly-Owned Subsidiary may make loans and advances to officers, directors and
employees in the ordinary course of business and consistent with past practices
up to an aggregate amount at any time outstanding of not more than $5,000,000;

(l)        Investments existing on the Closing Date and listed on Schedule 11.5
to the Disclosure Letter; and

(m)        Investments consisting of purchases of debt Securities or other
extensions of credit by the Borrower or any Subsidiary of the Borrower to the
lessor/purchaser in connection with Permitted Sale-Leasebacks.

The amount of Investments pursuant to clause (c) preceding shall be the amount
of all cash or other Property invested, loaned, advanced or otherwise
contributed to all Foreign Subsidiaries of the Borrower whether such Investments
are made as a single transaction or as one of a series of transactions, and such
amount shall be determined at the time of making of each Investment or portion
thereof if in connection with a series of transactions.

Section 11.6        Limitation on Issuance of Capital Stock of
Subsidiaries.  The Borrower will not permit any Subsidiary of the Borrower to at
any time issue, sell, assign or otherwise

 

72



--------------------------------------------------------------------------------

dispose of, except to the Borrower or a Wholly-Owned Subsidiary or in connection
with a Permitted Acquisition, (a) any Capital Stock of a Subsidiary of the
Borrower, (b) any Securities exchangeable for or convertible into or carrying
any rights to acquire any Capital Stock of a Subsidiary of the Borrower or
(c) any option, warrant or other right to acquire any Capital Stock of a
Subsidiary of the Borrower.

Section 11.7        Transactions with Affiliates.  Without limiting any other
provision of this Article XI, the Borrower will not, nor will it permit any
Subsidiary of the Borrower to, enter into any transaction, including the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate (as used in this Section 11.7 the term “Affiliate” shall exclude any
Subsidiary of the Borrower, and when such term is used with respect to a
Subsidiary of the Borrower, shall exclude the Borrower) of the Borrower or such
Subsidiary of the Borrower, except in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would be obtained in a comparable arm’s-length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary.

Section 11.8        Disposition of Assets.  The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, sell, lease, assign, transfer or
otherwise voluntarily dispose of any of its Property other than (a) sales of
inventory in the ordinary course of business, (b) sales or other dispositions of
assets in the ordinary course of business in connection with the closing of any
retail location of the Borrower or any Subsidiary of the Borrower,
(c) dispositions of obsolete or worn-out equipment in the ordinary course of
business, (d) transfers or dispositions of assets by a Subsidiary to the
Borrower or a Wholly-Owned Subsidiary, (e) transfers or dispositions of assets
by the Borrower to a Subsidiary, provided that, with respect to transfers or
dispositions to a Foreign Subsidiary, such transfers or dispositions are
otherwise permitted by Section 11.5(c), (f) transfers consisting of the lease or
licenses of Property in the ordinary course of business consistent with past
practice (g) other transfers permitted pursuant to this Article XI, and
(h) sales or other dispositions of assets in any Fiscal Year where the net book
value of the assets disposed of does not exceed 10% of the Borrower’s Tangible
Net Worth as of the last day of the immediately preceding Fiscal Year.

Section 11.9        Lines of Business.  The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, engage in any line or lines of
business activity other than the business activities in which they are engaged
on the Closing Date or a business reasonably related or complementary thereto.

Section 11.10        Limitations on Restrictions Affecting the Borrower and its
Subsidiaries.  Neither the Borrower nor any Subsidiary of the Borrower (i) shall
enter into or assume any agreement (other than the Loan Documents) prohibiting
the creation or assumption of any Lien in favor of the Agent and the Lenders
under the Loan Documents upon its Properties, whether now owned or hereafter
acquired, or (ii) will create or suffer to exist or become effective any
consensual restriction of any kind on the ability of the Borrower or any
Subsidiary of the Borrower to (a) pay dividends or make any other distribution
on any of its Capital Stock, (b) pay any Debt owed to the Borrower or any
Subsidiary of the Borrower, (c) make loans or advances to the Borrower or any
Subsidiary of the Borrower, (d) transfer any Property of the Borrower or any
Subsidiary of the Borrower to any other Person, or (e) make any prepayment of
any of the

 

73



--------------------------------------------------------------------------------

Obligations, if any such restriction is materially more burdensome to the
Borrower or any Subsidiary of the Borrower than any similar restriction in this
Agreement or any other Loan Document, provided that the foregoing shall not
apply to: (1) restrictions and conditions imposed by applicable law;
(2) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be); (3) restrictions with
respect to the disposition or transfer of assets or property in asset sale
agreements, stock sale agreements and other similar agreements entered into in
the ordinary course of business and in respect of transactions not otherwise
prohibited hereunder, pending the closing of such disposition or transfer
(provided that in each case (A) the Borrower or any Subsidiary party to any such
agreement is the seller, and (B) such restrictions are limited to the property
or assets that are the subject of such agreement); (4) customary restrictions
with respect to the disposition or distribution of assets or property in joint
venture agreements, partnership agreements and other similar agreements entered
into in the ordinary course of business and in respect of transactions not
otherwise prohibited hereunder, in each case so long as the joint venture,
partnership or other subject of such agreement is not a Subsidiary of the
Borrower; and (5) restrictions in agreements evidencing Debt permitted by
Section 11.1(b), (e) or (f) that impose restrictions on the property financed by
or the subject of such Debt (including the products, proceeds (including
insurance proceeds), accessions, replacements, substitutions and improvements
thereto) and restrictions in agreements evidencing Liens permitted by
Section 11.2(f) or (n) which affect only the assets subject to such Liens; and
(6) restrictions imposed by the Loan Documents (and, for the avoidance of doubt,
any agreements in favor of a Lender that incorporate by reference any of the
covenants in Article 11 or Article 12 of this Agreement, so long as such
agreements are otherwise permitted by the terms of this Agreement).

Section 11.11        Environmental Protection.  The Borrower will not, nor will
it permit any Subsidiary of the Borrower to, (a) use (or permit any tenant to
use) any of its Properties for the handling, processing, storage, transportation
or disposal of any Hazardous Material except in compliance with applicable
Environmental Laws, (b) generate any Hazardous Material except in compliance
with applicable Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material in violation of
any Environmental Law or (d) otherwise conduct any activity or use any of its
Properties in any manner that in any material respect violates or is likely to
violate any Environmental Law or create any Environmental Liabilities for which
the Borrower or any Subsidiary of the Borrower would be responsible that could
be expected to have a Material Adverse Effect.

Section 11.12        ERISA.  The Borrower will not, nor will it permit any
Subsidiary of the Borrower to:

(a)        allow or take (or permit any ERISA Affiliate to take) any action
which would cause any unfunded or unreserved liability for benefits under any
Plan (exclusive of any Multiemployer Plan) in excess of $5,000,000 to exist or
to be created; or

(b)        with respect to any Multiemployer Plan, allow or take (or permit any
ERISA Affiliate to take) any action which would cause any unfunded or unpaid
liability by the Borrower or any ERISA Affiliate to any Multiemployer Plan in
excess of

 

74



--------------------------------------------------------------------------------

$5,000,000 to exist or to be created, either individually as to any such Plan or
in the aggregate as to all such Plans.

ARTICLE 12

Financial Covenant

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized in full), it will perform and observe the following financial
covenant:

Section 12.1        Leverage Ratio.  As of the end of each Fiscal Quarter, the
Borrower shall not permit the Leverage Ratio calculated as of the end of such
Fiscal Quarter, for the preceding twelve (12) Fiscal Periods then ending, to
exceed 3.50:1.

ARTICLE 13

Default

Section 13.1        Events of Default.  Each of the following shall be deemed an
“Event of Default”:

(a)        the Borrower shall fail to pay (i) when due and in the currency
required any principal owing with respect to the Loan or any L/C Obligation
payable under any Loan Document or any part thereof, (ii) within three
(3) Business Days of the date due any interest on the Loan or any L/C Obligation
or fees payable under the Loan Documents or any part thereof or (iii) within
three (3) Business Days after the date the Borrower receives written notice of
the failure to pay when due, any other Obligation or any part thereof, or any
indebtedness, liability or obligation due to any Lender under any Hedge
Agreement;

(b)        any representation, warranty or certification made or deemed made by
the Borrower or any Subsidiary of the Borrower (or any of their respective
officers) in any Loan Document or in any certificate, report, notice or
financial statement furnished at any time in connection with any Loan Document
shall be false, misleading or erroneous in any material respect when made or
deemed to have been made;

(c)        the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any covenant, agreement or term contained in Section 2.4,
Section 5.4(a), Section 10.1, Section 10.2, Section 10.6, Section 10.10,
Article 11 (other than related to non-consensual Liens under Section 11.2) or
Article 12;

(d)        the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any other agreement or term contained in any Loan
Document (other than as described in Section 13.1(a), Section 13.1(b) or
Section 13.1(c)) and (i) such failure shall continue for a period of thirty
(30) days after the earlier of (A) the date the Agent provides the Borrower with
notice thereof or (B) the date the Borrower should

 

75



--------------------------------------------------------------------------------

have notified the Agent thereof in accordance with Section 10.1(e) or (ii) as
otherwise specifically provided by any other Loan Document;

(e)        the Borrower or any Subsidiary of the Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the United States
Bankruptcy Code (as now or hereafter in effect, the “Bankruptcy Code”),
(iv) institute any proceeding or file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, winding-up or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code,
(vi) admit in writing its inability to or be generally unable to pay its debts
as such debts become due or (vii) take any corporate action for the purpose of
effecting any of the foregoing;

(f)        (i) a proceeding or case shall be commenced, without the application,
approval or consent of the Borrower or any Subsidiary of the Borrower in any
court of competent jurisdiction, seeking (A) its reorganization, liquidation,
dissolution, arrangement or winding-up or the composition or readjustment of its
debts, (B) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its Property or (C) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or readjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days or (ii) an order
for relief against the Borrower or any Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code;

(g)        the Borrower or any Subsidiary of the Borrower shall fail within a
period of thirty (30) days after the commencement thereof to discharge or obtain
a stay of any attachment, sequestration, forfeiture or similar proceeding or
proceedings involving an aggregate amount in excess of $15,000,000 against any
of its assets or Properties;

(h)        a final judgment or judgments for the payment of money in excess of
$15,000,000 in the aggregate (to the extent not paid or fully covered by
insurance acknowledged by a carrier reasonably acceptable to the Agent) shall be
rendered by a court or courts against the Borrower or any Subsidiary of the
Borrower and the same shall not be satisfied, discharged or dismissed (or
provision shall not be made for such satisfaction, discharge or dismissal), or a
stay of execution or other stay of enforcement thereof shall not be procured,
within sixty (60) days from the date of entry thereof and the Borrower or any
Subsidiary of the Borrower, as applicable, shall not, within said period of
sixty (60) days, or such longer period during which execution of the same shall
have been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

 

76



--------------------------------------------------------------------------------

(i)        the Borrower or any Subsidiary of the Borrower shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations) beyond
the period of grace (if any) if the aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of the affected
Debt equals or exceeds $15,000,000, or the maturity of any such Debt shall have
been accelerated or shall have been required to be prepaid prior to the stated
maturity thereof or (ii) any event shall have occurred with respect to any Debt
in the aggregate principal amount equal to or in excess of $15,000,000 that
permits the holder or holders of such Debt or any Person acting on behalf of
such holder or holders to accelerate the maturity thereof or require any
prepayment (other than the right to require any prepayment pursuant to (x) a
regularly scheduled option to require the Borrower or any Subsidiary to
repurchase or prepay such Debt or (y) any redemption, repurchase or prepayment
voluntarily initiated by the Borrower or any Subsidiary) thereof;

(j)        this Agreement or any other Loan Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by the Borrower or any
Subsidiary, or the Borrower or any Subsidiary shall deny that it has any further
liability or obligation under any of the Loan Documents;

(k)        any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate and in each
case, such event or condition, together with all other such events or
conditions, if any, have subjected or could in the reasonable opinion of the
Agent or the Required Lenders subject the Borrower or any Subsidiary of the
Borrower (or any combination thereof) to any tax, penalty or other liability to
a Plan, a Multiemployer Plan, the PBGC or otherwise (or any combination thereof)
which in the aggregate could reasonably be expected to exceed $5,000,000:
(i) any Prohibited Transaction involving any Plan; (ii) any Reportable Event
with respect to any Plan; (iii) the filing under Section 4041 of ERISA of a
notice of intent to terminate any Plan or the termination of any Plan; (iv) any
event or circumstance that could reasonably be expected to constitute grounds
entitling the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; or (v) the complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency or termination of any Multiemployer Plan; or

(l)        the occurrence of a Change of Control.

Section 13.2        Remedies; Application of Funds.  If any Event of Default
shall occur and be continuing, the Agent may (and if directed by the Required
Lenders, shall) do any one or more of the following:

(a)        Acceleration.  By notice to the Borrower, declare all outstanding
principal of and accrued and unpaid interest on the Notes and all other amounts
payable by the Borrower under the Loan Documents immediately due and payable,
and the same shall

 

77



--------------------------------------------------------------------------------

thereupon become immediately due and payable, without further notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower except as where required by the specific terms
of this Agreement or the other Loan Documents;

(b)        Termination of Commitments.  Declare the Commitments and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

(c)        Cash Collateralization.  Require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);

(d)        Judgment.  Reduce any claim to judgment;

(e)        Rights.  Exercise any and all rights and remedies afforded by the
laws of the State of California, or any other jurisdiction governing any of the
Loan Documents, by equity or otherwise; and

provided, however, that, upon the occurrence of an Event of Default under
Section 13.1(e) or Section 13.1(f) with respect to the Borrower or any
Guarantor, the Commitments of all of the Lenders and any obligation of the L/C
Issuer to make L/C Credit Extensions shall automatically terminate and the
outstanding principal of and accrued and unpaid interest on the Notes and all
other amounts payable by the Borrower or any other party under the Loan
Documents shall thereupon become immediately due and payable, and the obligation
of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender, and in each case without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, protest or
other formalities of any kind, all of which are hereby expressly waived by the
Borrower.

(f)        Application of Funds.  After the exercise of remedies provided for in
Section 13.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 13.2), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 6)
payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article 6), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

78



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings or liabilities under any Hedge Agreement
with any Lender or any Affiliate of a Lender and as to which the Agent has
received notice of the amounts owed thereunder from the applicable Lender or any
Affiliate of a Lender party to a Hedge Agreement, ratably among the Lenders (or
Affiliate thereof, as the case may be) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to Section 3.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Section 13.3        Performance by the Agent.  Upon the occurrence of a Default,
if the Borrower or any Guarantor shall fail to perform any agreement in
accordance with the terms of the Loan Documents, the Agent may, and at the
direction of the Required Lenders shall, perform or attempt to perform such
agreement on behalf of the Borrower or such Guarantor, as applicable. In such
event, at the request of the Agent, the Borrower shall promptly pay any amount
expended by the Agent or the Lenders in connection with such performance or
attempted performance, to the Agent at the Principal Office together with
interest thereon at the Default Rate applicable to the Base Rate Balance from
the date of such expenditure to the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the Agent,
the Arranger, nor any Lender shall have any liability or responsibility for the
performance of any obligation of the Borrower or any Guarantor under any Loan
Document.

Section 13.4        Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
without notice to the Borrower or any other Person (any such notice being hereby
expressly waived), to set off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any account
established by the Borrower as a fiduciary for another party) at any time held
and other indebtedness at any time owing by such Lender to or for the credit or
the account of the Borrower against any and all of the Obligations now or
hereafter existing under any Loan Document, irrespective of whether or not the
Agent or such Lender shall have made any demand under such Loan Documents and
although the Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each

 

79



--------------------------------------------------------------------------------

Lender agrees promptly to notify the Borrower (with a copy to the Agent) after
any such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights and
remedies of each Lender hereunder are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.

Section 13.5        Continuance of Default.  For purposes of all Loan Documents,
a Default shall be deemed to have continued and exist until the Agent shall have
actually received evidence satisfactory to the Agent that such Default shall
have been remedied.

ARTICLE 14

The Agent

Section 14.1        Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any Guarantor shall have rights as a third party beneficiary of any
of such provisions.

Section 14.2        Rights as a Lender.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

Section 14.3        Exculpatory Provisions.  The Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information

 

80



--------------------------------------------------------------------------------

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 15.10 and 13.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the L/C Issuer.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 8 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

Section 14.4        Reliance by Agent.  The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 14.5        Delegation of Duties.  The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the Agent. The
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

81



--------------------------------------------------------------------------------

Section 14.6        Resignation of Agent.  The Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower at all times other than during the existence of
an Event of Default (which consent will not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, after consulting with the Lenders and
the Borrower, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Sections
15.1 and 15.2 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer. Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, (b) the retiring L/C Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

Section 14.7        Non-Reliance on Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

82



--------------------------------------------------------------------------------

Section 14.8        Agent May File Proofs of Claim.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or any Guarantor, the Agent (irrespective of whether the principal
of the Loan or any L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(i)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under Sections 3.9,
3.10, 4.6, 4.7, 4.8, 15.1 and 15.2) allowed in such judicial proceeding; and

(ii)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.7, 15.1 and 15.2.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 14.9        Guaranty Matters.  The Lenders irrevocably authorize the
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranties if such Person ceases to be a Subsidiary of the
Borrower as a result of a transaction permitted hereunder. Upon request by the
Agent at any time, the Required Lenders will confirm in writing the Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 14.9.

Section 14.10        Co-Agents; Lead Managers.  None of the Lenders identified
on the facing page or signature pages of this Agreement as a “co-documentation
agent”, “co-syndication agent” or other similar title shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders or other Persons so identified as a “co-documentation
agent”, “co-syndication agent” or other similar title shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely,

 

83



--------------------------------------------------------------------------------

on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

ARTICLE 15

Miscellaneous

Section 15.1        Attorney Costs, Expenses and Documentary Taxes.  The
Borrower agrees (a) to pay or reimburse the Agent for, promptly after
presentation of supporting documents, all reasonable costs and expenses incurred
in connection with the syndication of the credit facilities provided for herein,
the development, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated) and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, (b) to pay all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (c) to pay or reimburse the Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any insolvency law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and documentary taxes
related thereto, and other out-of-pocket expenses incurred by the Agent and the
cost of independent public accountants and other outside experts retained by the
Agent or any Lender. All amounts due under this Section 15.1 shall be payable
within thirty (30) Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
other Obligations.

Section 15.2        Indemnification; Damage Waiver.

(a)        Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Related
Parties (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby or, in the case of the
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or

 

84



--------------------------------------------------------------------------------

alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any Environmental Liability related in any way to
the Borrower or any Subsidiary or Affiliate of the Borrower or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding), whether brought by a third
party, the Borrower or a Guarantor, and regardless of whether any Indemnitee is
a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(b)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 15.1 or
clause (a) of this Section to be paid by it to the Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this clause (b) are subject to the provisions of
Section 5.8(c).

(c)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(d)        Payments.  All amounts due under this Section 15.2 shall be payable
within thirty (30) Business Days after demand therefor.

(e)        Survival.  The agreements in this Section shall survive the
resignation of the Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

85



--------------------------------------------------------------------------------

Section 15.3        No Duty.  All attorneys, accountants, appraisers and other
professional Persons and consultants retained by any of the Agent, the Arranger
or any Lender shall have the right to act exclusively in the interest of Agent,
the Arranger and the Lenders and shall have no duty of disclosure, duty of
loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to the Borrower or any Guarantor, any shareholders of the Borrower or
any Guarantor or any other Person.

Section 15.4        No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Agent and the Arranger, on the other hand, the Borrower and each
other Loan Party are capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification thereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Agent and the Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower, any other Loan party or any of their Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Agent or the Arranger
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and neither the Agent nor the Arranger has any obligation to the
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties, and
their respective Affiliates, and neither the Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Agent and the Arranger have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Borrower and the other Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower and the other Loan Parties hereby waive and release, to the fullest
extent permitted by law, any claims that they may have against the Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.

Section 15.5        Equitable Relief.  The Borrower recognizes that in the event
the Borrower or any Guarantor fails to pay, perform, observe or discharge any or
all of the Obligations under the Loan Documents, any remedy at law may prove to
be inadequate relief to the Agent and the Lenders. The Borrower therefore agrees
that the Agent and the Lenders, if the Agent or the Required Lenders so request,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

86



--------------------------------------------------------------------------------

Section 15.6        No Waiver; Cumulative Remedies.  No failure on the part of
the Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided for in the Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

Section 15.7        Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any Guarantor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of clause (b) of this Section,
(ii) by way of participation in accordance with the provisions of clause (d) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the portion of the Loan (including for
purposes of this clause (b), participations in L/C Obligations and in Swingline
Advances) at the time owing to it); provided that (i) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the portion of the Loan at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender no minimum amount need be assigned; (ii) in any case not
described in clause (i) of this subsection, the aggregate amount of the
Commitment (which for this purpose includes the Loan outstanding thereunder) or,
if the Commitment is not then in effect, the principal outstanding balance of
the Revolving Loan of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$10,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (which consent of
the Borrower shall not be unreasonably withheld or delayed), provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met, (iii) each partial

 

87



--------------------------------------------------------------------------------

assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the portion of the Loan or the Commitment assigned, (iv) any assignment of a
Commitment must be approved by the Agent and the L/C Issuer unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee) and (v) the parties to
each assignment shall execute and deliver to the Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Agent pursuant to clause (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 6.1, 6.5, 6.6, 15.1 and 15.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender and, if applicable, shall deliver a
replacement Note to the assignor Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section. From time to time upon request of the Borrower, the
Agent will inform the Borrower of the identities of all Lenders and their
respective Commitments.

(c)        The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
portion of the Loan and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary, and any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as the Lender shall be conclusive and binding on any subsequent
holder, assignee, or transferee of the corresponding Commitments or Obligations.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. The
Register shall be available for inspection by each of the Borrower and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Agent a copy of the Register.

 

88



--------------------------------------------------------------------------------

(d)        Any Lender may at any time, without the consent of, but with notice
to, the Borrower and the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loan (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that a
Lender selling a participation may, in any agreement with a Participant, give
such Participant the right to consent to any matter which (A) extends the
Maturity Date as to such Participant or any other date upon which any payment of
money is due to such Participant, (B) reduces the rate of interest owing to such
Participant, any fee or any other monetary amount owing to such Participant,
(C) reduces the amount of any installment of principal owing to such Participant
or (D) releases all or substantially all of the Guarantors of their obligations
under the Subsidiary Guaranty. Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 6.1, 6.5 and 6.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section. To
the extent permitted by law, each Participant shall be also entitled to the
benefits of Section 13.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 5.7 as though it were a Lender.

(e)        A Participant shall not be entitled to receive any greater payment
under Section 6.1, 6.5 or 6.6 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 6.5 or 6.6
unless such Participant agrees, for the benefit of the Borrower, to comply with
Section 15.21 as though it were a Lender (it being understood that the Agent and
the Borrower shall be third party beneficiaries of such covenant).

(f)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)        The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based

 

89



--------------------------------------------------------------------------------

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)        Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and portions of the Loan
owing to it pursuant to clause (b) above, Bank of America may, upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder (and upon acceptance of
such appointment by a Lender, such Lender shall be such successor L/C Issuer);
provided that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to fund Base Rate Balances or fund risk participations in Unreimbursed Amounts
pursuant to Section 3.3).

Section 15.8        Survival.  All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Agent and each Lender, regardless of any
investigation made by the Agent or any Lender or on their behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit hereunder, and shall continue
in full force and effect as long as the Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding. Without prejudice to the survival of any other obligation of the
Borrower hereunder, the obligations under Article 6, Section 15.1 and
Section 15.2 shall survive repayment of the Notes and termination of the
Commitments. Upon the appointment of a successor L/C Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

Section 15.9        Entire Agreement.  This Agreement, together with the other
Loan Documents and any letter agreements referred to herein, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control and govern; provided that the inclusion of supplemental rights or
remedies in favor of the Agent or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

90



--------------------------------------------------------------------------------

Section 15.10        Amendments and Waivers.  Any provision of any Loan Document
may be amended or waived and any consent to any departure by the Borrower
therefrom may be granted if, but only if, such amendment, waiver or consent is
in writing and is signed by the Borrower, and the Required Lenders; provided
that no such amendment, waiver or consent shall:

(a)        waive any condition set forth in Section 8.1(a) without the written
consent of each Lender;

(b)        extend or increase the Commitment of any Lender (or reinstate any
Commitment theretofore terminated) without the written consent of such Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 15.10) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e)        change Section 5.7 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;

(f)        amend Section 1.6 or 1.7 or the definition of “Alternative Currency”
without the written consent of each Lender;

(g)        change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(h)        release all or substantially all the Guarantors from the Guaranty
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it, (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Agent in addition to the Lenders required above, affect the rights or duties
of the Agent under this Agreement or any other Loan Document and (iii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the

 

91



--------------------------------------------------------------------------------

Commitment of such Lender may not be increased or extended without the consent
of such Lender.

Section 15.11        Maximum Interest Rate.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excessive interest shall be applied to the principal of the Obligations or, if
it exceeds the unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged or received by the Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations.

Section 15.12        Notices; Effectiveness; Electronic Communication.

(a)        General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by electronic mail as permitted by
subsection (b) below or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)        if to the Borrower, the Agent or the L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 15.12; and

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid, (C) if delivered by facsimile, when sent
and receipt of such delivery has been confirmed by telephone from the receiving
party and (D) if delivered by electronic mail, as provided in clause (b) below;
provided that notices and other communications to the Agent and the L/C Issuer
pursuant to Article 3 and Article 4 shall not be effective until actually
received by such Person. In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to

 

92



--------------------------------------------------------------------------------

procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article 3 and Article 4 if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)        Change of Address, Etc.  Each of the Borrower, the Agent and the L/C
Issuer may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Agent and the L/C
Issuer. In addition, each

 

93



--------------------------------------------------------------------------------

Lender agrees to notify the Agent from time to time to ensure that the Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e)        Reliance by Agent and Lenders.  The Agent and the Lenders shall be
entitled to rely and act upon any notice (including telephonic notices of
borrowing, Conversion and Continuation) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Agent may be recorded by the Agent, and each of
the parties hereto hereby consents to such recording.

Section 15.13        Governing Law; Venue; Service of Process.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAWS OF SUCH STATE.

Section 15.14        Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

94



--------------------------------------------------------------------------------

Section 15.15        Severability.  Any provision of any Loan Document held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of such Loan Document and the effect thereof shall
be confined to the provision held to be invalid or illegal.

Section 15.16        Headings.  The headings, captions and arrangements used in
this Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 15.17        Construction.  The Borrower, each Guarantor (by its
execution of the Loan Documents to which it is a party), the Agent and each
Lender acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.

Section 15.18        Independence of Covenants.  All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.

Section 15.19        Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 15.20        Confidentiality.  The Agent, each Lender and each
Participant shall use any confidential non-public information concerning the
Borrower and its Subsidiaries that is furnished to the Agent or such Lender by
or on behalf of the Borrower and its Subsidiaries in connection with the Loan
Documents (collectively, “Confidential Information”) solely for the

 

95



--------------------------------------------------------------------------------

purpose of evaluating and providing products and services to them and
administering and enforcing the Loan Documents, and it will hold the
Confidential Information in confidence. Notwithstanding the foregoing, the Agent
and each Lender may disclose Confidential Information (a) to their Affiliates or
any of their or their Affiliates’ directors, officers, employees, auditors,
counsel, advisors or representatives (collectively, the “Representatives”) whom
it determines need to know such information for the purposes set forth in this
Section, (b) to any bank or financial institution or other entity to which such
Lender has assigned or desires to assign an interest or participation in the
Loan Documents or the Obligations, provided that any such foregoing recipient of
such Confidential Information agrees to keep such Confidential Information
confidential as specified herein, (c) to any Governmental Authority (or
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or claiming to have authority to regulate or oversee any
aspect of the Agent’s or such Lender’s business or that of their Representatives
in connection with the exercise of such authority or claimed authority, (d) to
the extent necessary or appropriate to effect or preserve the Agent’s or such
Lender’s or any of their Affiliates’ security (if any) for any Obligation or to
enforce any right or remedy or in connection with any claims asserted by or
against the Agent or such Lender or any of their Representatives, (e) to the
extent required by applicable law or pursuant to any subpoena or any similar
legal process, (f) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (g) subject to an agreement containing provisions substantially the
same as those of this Section, to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations and (h) with the consent of the Borrower. For purposes hereof, the
term “Confidential Information” shall not include information that (x) is in the
Agent’s or a Lender’s possession prior to its being provided by or on behalf of
the Borrower or any of its Subsidiaries; provided that such information is not
known by the Agent or such Lender to be subject to another confidentiality
agreement with, or other legal or contractual obligation of confidentiality to,
the Borrower or any of its Subsidiaries, (y) is or becomes publicly available
(other than through a breach hereof by the Agent or such Lender) or (z) becomes
available to the Agent or such Lender on a nonconfidential basis; provided,
further, that the source of such information was not known by the Agent or such
Lender to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information. Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

Section 15.21        Foreign Lenders.  Each Foreign Lender (including an
Eligible Assignee that is a Foreign Lender and a Participant that would be a
Foreign Lender if it were a Lender) shall deliver to the Agent, prior to receipt
of any payment subject to withholding under the Code (or after accepting an
assignment of an interest or purchasing a participation herein), two (2) duly

 

96



--------------------------------------------------------------------------------

signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Agent that such Foreign Lender is entitled to an exemption from U.S.
withholding tax. Thereafter and from time to time, each such Foreign Lender
shall (a) promptly submit to the Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant U.S. taxing authorities) as may then be available
under then current U.S. laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Agent of any available exemption from U.S.
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (b) promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Foreign Lender, and as may be reasonably
necessary (including the re-designation of its Applicable Lending Office) to
avoid any requirement of applicable laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender. If such
Foreign Lender fails to deliver the above forms or other documentation, then the
Agent may withhold from any interest payment to such Foreign Lender an amount
equivalent to the applicable withholding tax imposed by Sections 1441 and 1442
of the Code, without reduction. If any Governmental Authority asserts that the
Agent did not properly withhold any tax or other amount from payments made in
respect of such Foreign Lender, such Foreign Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Agent. The obligation of the
Lenders under this Section shall survive the payment of all Obligations and the
resignation or replacement of the Agent.

Section 15.22        Amendment and Restatement.  This Agreement amends, restates
and replaces in its entirety the Existing Agreement. All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein. All
indebtedness, liabilities and obligations under the Existing Agreement,
including all promissory notes executed by the Borrower pursuant thereto, are
hereby renewed by this Agreement, the Notes and the other Loan Documents
executed by the Borrower pursuant to this Agreement and shall, from and after
the Closing Date, be governed by this Agreement and the other Loan Documents.
The Borrower represents and warrants that as of the date hereof there are no
claims or offsets against, or defenses or counterclaims to, its obligations
under this Agreement, the Existing Agreement or any of the other agreements,
documents or instruments executed in connection herewith or therewith. To induce
the Agent and the Lenders to enter into this Agreement, the Borrower waives any
and all such claims, offsets, defenses and counterclaims, whether known or
unknown, arising prior to the Closing Date and relating to the Existing
Agreement or this Agreement.

Section 15.23        USA PATRIOT Act Notice.   Each Lender that is subject to
the Act (as hereinafter defined) and the Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-

 

97



--------------------------------------------------------------------------------

56 (signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Act.

Section 15.24        Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

[Remainder of page intentionally left blank]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:

WILLIAMS-SONOMA, INC.

By:

 

/s/ Sharon L. Collam

Name:

 

Sharon L. McCollam

Title:

 

Executive Vice President, Chief Operating

and Chief Financial Officer



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A., as the Agent

By:

 

/s/ Tiffany Shin

Name:

 

Tiffany Shin

Title:

 

Assistant Vice President

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Lender of Swingline Advances

Commitment:

$68,500,000

         

By:

 

/s/ David Leimsieder

     

Name:

 

David Leimsieder

     

Title:

 

Vice President

 

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

JPMORGAN CHASE BANK, N.A.

Commitment:

$41,000,000

         

By:

 

/s/ Sanjna Daphtary

     

Name:

 

Sanjna Daphtary

     

Title:

 

Underwriter

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

UNION BANK OF CALIFORNIA, N.A.

Commitment:

$41,000,000

         

By:

 

/s/ Tawny J. Palovchik

     

Name:

 

Tawny J. Palovchik

     

Title:

 

Investment Banking Officer

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

WELLS FARGO BANK, N.A.

Commitment:

$41,000,000

         

By:

 

/s/ Meggie Chichioco

     

Name:

 

Meggie Chichioco

     

Title:

 

Vice President

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

THE BANK OF NEW YORK

Commitment:

$41,000,000

         

By:

 

/s/ Randolph E.J. Medrano

     

Name:

 

Randolph E.J. Medrano

     

Title:

 

Vice President

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

U.S. BANK, NATIONAL ASSOCIATION

Commitment:

$25,000,000

         

By:

 

/s/ Gregory L. Dryden

     

Name:

 

Gregory L. Dryden

     

Title:

 

Senior Vice President

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

FIFTH THIRD BANK

Commitment:

$15,000,000

         

By:

 

/s/ Gary S. Losey

     

Name:

 

Gary S. Losey

     

Title:

 

Relationship Manager

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

NATIONAL CITY BANK

Commitment:

$15,000,000

         

By:

 

/s/ Michal J. Durbin

     

Name:

 

Michael J. Durbin

     

Title:

 

Senior Vice President

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

THE BANK OF NOVA SCOTIA

Commitment:

$7,500,000

         

By:

 

/s/ Mark Sparrow

     

Name:

 

Mark Sparrow

     

Title:

 

Director

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

   

OAK BROOK BANK

Commitment:

$5,000,000

         

By:

 

/s/ Henry Wessel

     

Name:

 

Henry Wessel

     

Title:

 

Vice President

 

 

 

 

 

 

 

Williams-Sonoma, Inc.

Signature Page

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of [Amended and Restated] Revolving Note

FOR VALUE RECEIVED, the undersigned WILLIAMS-SONOMA, INC., a corporation duly
organized and validly existing under the laws of the State of California (the
“Borrower”) hereby promises to pay to the order of
                                 (the “Payee”), on the Maturity Date, the
principal amount of                                               DOLLARS
($                ), or such lesser principal amount of the Balances payable by
the Borrower to the Payee as shall be outstanding on the Maturity Date, pursuant
to that certain Fourth Amended and Restated Credit Agreement dated as of
October 4, 2006 (as such agreement may be amended, restated or otherwise
modified in writing from time to time, the “Credit Agreement” among the
Borrower, the Lenders from time to time party thereto and BANK OF AMERICA, N.A.,
as the administrative agent (the “Agent”), L/C Issuer and Lender of Swingline
Advances. Terms defined in the Credit Agreement which are used herein shall have
the meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Balance from the date of such Balance until such principal amount is paid in
full, at such interest rates and payable at such times as are specified in the
Credit Agreement. All payments of principal and interest shall be made to the
Agent for the account of the Payee in accordance with the terms of the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This [Amended and Restated] Revolving Note (“Revolving Note”) is one of the
“Revolving Notes” referred to in the Credit Agreement. Reference is hereby made
to the Credit Agreement for rights and obligations of payment and prepayment,
events of default, and the right of the Payee to accelerate the maturity hereof
upon the occurrence of such events. The advances made by the Payee hereunder
shall be evidenced by one or more loan accounts or records maintained by the
Payee in the ordinary course of business. The Payee may also attach schedules to
this Revolving Note and endorse thereon the date, amount and maturity of its
advances hereunder and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

The Borrower agrees to pay all collection expenses, court costs and Attorney
Costs (whether or not litigation is commenced) which may be incurred by the
Payee in connection with the collection or enforcement of this Revolving Note.

[This Revolving Note is in renewal of and is issued in amendment and restatement
of (but not in extinguishment of) [the indebtedness evidenced by that certain
[Amended and Restated] Revolving Note dated February 22, 2005 previously
executed and delivered by the Borrower

 

A-1



--------------------------------------------------------------------------------

payable to the order of _______________________, in the face amount of
$            , and the portion of such indebtedness represented hereby shall
hereafter be governed by and payable in accordance with the terms hereof.]
[Insert language modified as appropriate into notes.]

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA.

 

WILLIAMS-SONOMA, INC.

By:

   

Name:

   

Title:

   

 

A-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of
Balance
Advanced

 

Amount of
Balance
Advanced

 

End of
    Interest    
Period

 

Amount of

 Principal or 

Interest

Paid This

Date

 

 Outstanding 

Principal

Balance

This Date

 

Notation
  Made By  

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Swingline Note

FOR VALUE RECEIVED, the undersigned WILLIAMS-SONOMA, INC., a corporation duly
organized and validly existing under the laws of the State of California (the
“Borrower”) hereby promises to pay to the order of BANK OF AMERICA, N.A. (the
“Payee”), on the Maturity Date, the principal amount of
______________________________ DOLLARS ($__________), or such lesser principal
amount of the Swingline Advances payable by the Borrower to the Payee as shall
be outstanding on the Maturity Date, pursuant to that certain Fourth Amended and
Restated Credit Agreement dated as of October 4, 2006 (as such agreement may be
amended, restated or otherwise modified in writing from time to time, the
“Credit Agreement” among the Borrower, the Lenders from time to time party
thereto and BANK OF AMERICA, N.A., as the administrative agent (the “Agent”),
L/C Issuer and Lender of Swingline Advances. Terms defined in the Credit
Agreement which are used herein shall have the meanings provided in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Advance from the date of such Balance until such principal amount is
paid in full, at such interest rates and payable at such times as are specified
in the Credit Agreement. All payments of principal and interest shall be made to
the Agent for the account of the Payee in Dollars in immediately available funds
at the Agent’s Principal Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Swingline Note is the “Swingline Notes” referred to in the Credit
Agreement. Reference is hereby made to the Credit Agreement for rights and
obligations of payment and prepayment, events of default, and the right of the
Payee to accelerate the maturity hereof upon the occurrence of such events. The
advances made by the Payee hereunder shall be evidenced by one or more loan
accounts or records maintained by the Payee in the ordinary course of business.
The Payee may also attach schedules to this Swingline Note and endorse thereon
the date, amount and maturity of its advances hereunder and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.

The Borrower agrees to pay all collection expenses, court costs and Attorney
Costs (whether or not litigation is commenced) which may be incurred by the
Payee in connection with the collection or enforcement of this Swingline Note.

This Swingline Note is in renewal of and is issued in amendment and restatement
of (but not in extinguishment of) the indebtedness evidenced by that certain
Swingline Note dated February 22, 2005 previously executed and delivered by the
Borrower payable to the order of Bank of America, N.A., in the face amount of
$15,000,000, and the portion of such indebtedness

 

B-1



--------------------------------------------------------------------------------

represented hereby shall hereafter be governed by and payable in accordance with
the terms hereof.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA.

 

WILLIAMS-SONOMA, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Amount of
Advance   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                           

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Acceptance

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

 

Assignor:

       

2.

 

Assignee:

                   

and is an Affiliate Approved Fund of [identify Lender]

3.

 

Borrower:

  

Williams-Sonoma, Inc.

4.

 

Agent:

  

Bank of America, N.A., as the administrative agent under the Credit Agreement

5.

 

Credit Agreement:

  

The Fourth Amended and Restated Credit Agreement, dated as of October 4, 2006,
among Williams-Sonoma, Inc., the Lenders from

 

C-1



--------------------------------------------------------------------------------

    

time to time party thereto, and Bank of America, N.A., as Agent and L/C Issuer

  

6.

 

Assigned Interest:

     

 

Facility
Assigned   Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of
Commitment/
Loans
Assigned     Percentage
Assigned of
Commitment/
Loans      

_______________

 

  $

 

_______________

 

   

 

  $

 

____________

 

   

 

  ___________

 

% 

 

   

_______________

 

  $

 

_______________

 

  

 

  $

 

____________

 

  

 

  ___________

 

% 

 

   

_______________

 

  $

 

_______________

 

  

 

  $

 

____________

 

  

 

  ___________

 

% 

 

[7.    Trade Date:     ______________________]

Effective Date:                                     , 20     [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

     

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

     

Title:

 

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as

    Agent and L/C Issuer

By:

     

Title:

[Consented to:]

By:

     

Title:

 

C-2



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

WILLIAMS-SONOMA, INC.

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 10.1 thereof, as applicable, and such
other documents and information as it has deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

C-3



--------------------------------------------------------------------------------

2.        Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3.        General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of California.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

The undersigned, duly appointed and acting chief financial officer or Vice
President, Treasury (as the case may be) of WILLIAMS-SONOMA, INC. (the
“Borrower”), being duly authorized, hereby delivers this Compliance Certificate
to the Agent and the Lenders, pursuant to Section 10.1(c) of that certain Fourth
Amended and Restated Credit Agreement, dated as of October 4, 2006, among the
Borrower, BANK OF AMERICA, N.A., in its capacity as administrative agent (the
“Agent”) and the Lenders party thereto, as such agreement may be amended,
restated or otherwise modified from time to time, reference to which hereby is
made (the “Credit Agreement”). Terms defined in the Credit Agreement which are
used herein shall have the meanings provided in the Credit Agreement.

1.        The Borrower hereby delivers to the Agent and the Lenders [check as
applicable]: the audited Fiscal Year end financial statements and the unaudited
consolidating financial statements required by Section 10.1(a); or
                 the Fiscal Quarter end financial statements required by
Section 10.1(b), dated as of                     , 20        . Such financial
statements are complete and correct in all material respects and have been
prepared in accordance with GAAP (as applicable) applied consistently throughout
the periods reflected therein, except for year-end audit adjustments and the
inclusion of footnotes for any financial statements delivered pursuant to
Section 10.1(b).

2.        The undersigned represents and warrants to the Agent and the Lenders
that, except as may have been previously or concurrently disclosed to the Agent
and the Lenders in writing by the Borrower, the representations and warranties
contained in Article 9 of the Credit Agreement are true and correct on and as of
the date of this Compliance Certificate as if made on and as of the date hereof
(except to the extent that such representations and warranties are expressly by
their terms made only as of the Closing Date or another specified date).

3.        The undersigned hereby states that, to the best of his or her
knowledge and based upon an examination sufficient to enable an informed
statement [check as applicable]:

 

 

¨

No Default exists as of the date hereof.

 

 

¨

One or more Defaults have occurred or exist as of the date hereof. Included
within Exhibit A attached hereto is a written description specifying each such
Default, its nature, when it occurred, whether it is continuing as of the date
hereof and the steps being taken by the Borrower with respect thereto. Except as
so specified, no Default exists as of the date hereof.

4.        Exhibit B attached hereto sets forth the calculations necessary to
establish the status of the Borrower’s compliance with the covenant contained in
Article 12 of the Credit Agreement as of the effective date of the financial
statements referenced in paragraph 1 above.

 

D-1



--------------------------------------------------------------------------------

5. Exhibit C attached hereto sets forth the determination of the Base Rate
Margin, the Libor Rate Margin and the Facility Fee Rate to become effective on
the Margin Adjustment Date with respect to the financial statements referenced
in paragraph 1 hereof.

Date of execution of this Compliance Certificate:                     ,
20        .

 

WILLIAMS-SONOMA, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

D-2



--------------------------------------------------------------------------------

EXHIBIT A

to

COMPLIANCE CERTIFICATE

dated

___________, 20__

The following is attached to and made a part of the above referenced Compliance
Certificate.

[specify Defaults]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT B

to

COMPLIANCE CERTIFICATE

dated

                    , 20        

The following is attached to and made a part of the above referenced Compliance
Certificate.

 

1.

  

Leverage Ratio – Section 12.1:

        Compliance   

(a)

  

Total Adjusted Funded Debt:

                  

(i)

 

Average funded Debt1 , plus

       

$                

          

(ii)

 

(A)

  

all lease and rent expense for any Real
Property for the preceding four (4) Fiscal
Quarters, multiplied by

  

$                

                 

(B)

  

eight.

  

x              8

    

$                

          

(iii)

 

Total Adjusted Funded Debt
[1(a)(i) + 1(a)(ii)(B)]

  

$                

    

$                

       

(b)

  

EBITDAR:

                     

(i)

 

Net Income, plus (or less any benefit from)

  

$                

               

(ii)

 

Income or franchise taxes to the extent included in
the determination of Net Income, plus

  

$                

               

(iii)

 

Interest Expense to the extent included in the
determination of Net Income, plus

  

$                

               

(iv)

 

amortization and depreciation expense to the
extent included in the determination of Net Income, plus

  

$                

               

(v)

 

Other non-cash, non-recurring charges to the extent
included in the determination of Net Income, minus

  

$                

               

(vi)

 

Other non-recurring gains to the extent included in
the determination of Net Income, plus

  

$                

               

(vii)

 

All lease and rent expense for any real Property to the
extent included in the determination of Net Income

  

$                

               

(viii)

 

Total EBITDAR [sum of 1(b)(i) through 1(b)(vii)]

       

$                

       

(c)

  

Actual Leverage Ratio [1(a)(ii) ÷ 1(b)(viii)]

       

         to 1.00

       

(d)

  

Required Maximum Leverage Ratio

       

3.50 to 1.00

    

Yes    No

 

 

1

The average of all Funded Debt as of the end of each of the immediately
preceding twelve (12) Fiscal Periods.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT C

to

COMPLIANCE CERTIFICATE

dated

                    , 20        

The following is attached to and made a part of the above referenced Compliance
Certificate.

[insert determination of margins and rates]

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

Form of Subsidiary Guaranty Agreement

This GUARANTY AGREEMENT (“Guaranty”), dated as of August 23, 2000, is executed
and delivered by each of the undersigned (collectively and individually referred
to herein as the “Guarantor”), to and in favor of the Agent (as defined below).

RECITALS:

A.        Williams-Sonoma, Inc. (the “Borrower”), the lenders party thereto
(together with their successors and assigns, the “Lenders”), and Bank of
America, National Association, as administrative agent for the Lenders (the
“Agent”), are, concurrently herewith entering into that certain Amended and
Restated Credit Agreement dated as of August 23, 2000 (such Credit Agreement, as
it may hereafter be amended, restated, or otherwise modified from time to time,
being hereinafter referred to as the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have the same meaning as set forth for such terms
in the Credit Agreement).

B.        The Guarantor has directly and indirectly benefited and will directly
and indirectly benefit from the loans evidenced and governed by the Credit
Agreement.

C.        The execution and delivery of this Guaranty is required by the Credit
Agreement and is a condition to the Lenders making extensions of credit
available to the Borrower thereunder.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Guarantor hereby irrevocably and unconditionally
guarantees to the Agent, for the benefit of the Agent and the Lenders, the full
and prompt payment and performance of the Guaranteed Indebtedness (as defined
below) upon the following terms:

1.        The term “Guaranteed Indebtedness”, as used herein means all of the
“Obligations”, as defined in the Credit Agreement and shall include, without
limitation, any and all post-petition interest and expenses (including, without
limitation, Attorney Costs) whether or not allowed under any bankruptcy,
insolvency, or other similar law; provided that, notwithstanding anything to the
contrary contained in this Guaranty, the Guaranteed Indebtedness shall be
limited to an aggregate amount equal to the greatest amount that would not
render the Guarantor’s indebtedness, liabilities, or obligations hereunder
subject to avoidance under Sections 544, 548, or 550 of the Bankruptcy Code or
subject to being set aside or annulled under any applicable state law relating
to fraud on creditors; provided, further, that, for purposes of the immediately
preceding clauses, it shall be presumed that the Guaranteed Indebtedness
hereunder does not equal or exceed any aggregate amount which would render the
Guarantor’s indebtedness, liabilities, or obligations hereunder subject to being
so avoided, set aside, or annulled, and the burden of proof to the contrary
shall be on the party asserting to the contrary. Subject to but without limiting
the generality of the foregoing sentence, the provisions of this Guaranty are
severable and, in any legally binding action or proceeding involving any state
corporate law or any bankruptcy, insolvency, fraudulent transfer, or other laws
of general

 

E-1



--------------------------------------------------------------------------------

application relating to the enforcement of creditors’ rights and general
principles of equity, if the indebtedness, liabilities, or obligations of the
Guarantor hereunder would otherwise be held or determined to be void, invalid,
or unenforceable on account of the amount of its indebtedness, liabilities, or
obligations hereunder, then, notwithstanding any other provision of this
Guaranty to the contrary the amount of such indebtedness, liabilities, or
obligations shall, for purposes of determining the Guarantor’s obligations under
this Guaranty, without any further action by the Guarantor or any other Person,
be automatically limited and reduced to the greatest amount which is valid and
enforceable as determined in such action or proceeding.

2.        The Guarantor, together with each guarantor under any other guaranty
(and specifically including each Guarantor hereunder), if any, relating to the
Credit Agreement (the “Related Guaranties”) which contain a contribution
provision similar to that set forth in this paragraph 2, agrees that it and all
such other guarantors (collectively, the “Contributing Guarantors”) together
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty and the Related Guaranties. Accordingly,
in the event any payment or distribution is made by the Guarantor under this
Guaranty or a guarantor under a Related Guaranty (a “Funding Guarantor”) that
exceeds its Fair Share (as defined below), that Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
amount of such other Contributing Guarantor’s Fair Share Shortfall (as defined
below), with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share;
provided, however, that the obligations to or from any Funding Guarantor as
described in this paragraph 2 shall be subordinate to the obligation of the
Guarantor to pay the Guaranteed Indebtedness as more fully set forth in
paragraph 11 hereof. “Fair Share” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (a) the ratio of
(i) the Adjusted Maximum Amount (as defined below) with respect to such
Contributing Guarantor to (ii) the aggregate of the Adjusted Maximum Amounts
with respect to all Contributing Guarantors, multiplied by (b) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty and the Related Guaranties in respect of the obligations
guaranteed. “Fair Share Shortfall” means, with respect to a Contributing
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty or a Related
Guaranty, in each case determined in accordance with the provisions hereof and
thereof; provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Contributing Guarantor for purposes of this
paragraph 2, the assets or liabilities arising by virtue of any rights to or
obligations of contribution hereunder or under any similar provision contained
in a Related Guaranty shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty and the Related Guaranties (including,
without limitation, in respect of this paragraph 2 or any similar provision
contained in a Related Guaranty). The amounts payable as contributions hereunder
and under similar provisions in the Related Guaranties shall be determined as of
the date on which the related payment or distribution is made by the applicable
Funding Guarantor. The allocation among Contributing Guarantors of their
obligations as set forth in this paragraph 2 or any similar

 

E-2



--------------------------------------------------------------------------------

provision contained in a Related Guaranty shall not be construed in any way to
limit the liability of any Contributing Guarantor hereunder or under a Related
Guaranty. Each Contributing Guarantor under a Related Guaranty is a third party
beneficiary to the contribution agreement set forth in this paragraph 2.

3.        This Guaranty shall be an absolute, continuing, irrevocable, and
unconditional guaranty of payment and performance and not a guaranty of
collection, and the Guarantor shall remain liable on its obligations hereunder
until the payment and performance in full of the Guaranteed Indebtedness. No
set-off, counterclaim, recoupment, reduction, or diminution of any obligation,
or any defense of any kind or nature (other than payment or performance) which
the Borrower may have against the Agent, any Lender, or any other party, or
which the Guarantor may have against the Borrower, the Agent, any Lender, or any
other party, shall be available to, or shall be asserted by, the Guarantor
against the Agent, any Lender, or any subsequent holder of the Guaranteed
Indebtedness or any part thereof or against payment of the Guaranteed
Indebtedness or any part thereof.

4.        If the Guarantor becomes liable for any indebtedness owing by the
Borrower to the Agent or any Lender by endorsement or otherwise, other than
under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of the Agent and the Lenders hereunder shall be
cumulative of any and all other rights that the Agent and the Lenders may ever
have against the Guarantor. The exercise by the Agent and the Lenders of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.

5.        In the event of default by the Borrower in payment or performance of
the Guaranteed Indebtedness, or any part thereof, when such Guaranteed
Indebtedness becomes due, whether by its terms, by acceleration, or otherwise,
the Guarantor shall promptly pay the amount due thereon to the Agent, for the
benefit of the Agent and the Lenders, without notice or demand in lawful
currency of the U.S., and it shall not be necessary for the Agent or any Lender,
in order to enforce such payment by the Guarantor, first to institute suit or
exhaust its remedies against the Borrower or others liable on such Guaranteed
Indebtedness, or to enforce any rights against any collateral which shall ever
have been given to secure such Guaranteed Indebtedness. In the event such
payment is made by the Guarantor, then the Guarantor shall be subrogated to the
rights then held by the Agent and the Lenders with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by the Guarantor and, in addition, upon payment by the Guarantor of any sums to
the Agent hereunder, all rights of the Guarantor against the Borrower, any other
guarantor of the Guaranteed Indebtedness, or any collateral arising as a result
therefrom by way of right of subrogation, reimbursement, or otherwise shall in
all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of the Guaranteed Indebtedness and no such right or
remedy of subrogation, reimbursement or otherwise shall be exercised or
otherwise entered (except that proofs of claim may be filed in a bankruptcy or
insolvency proceeding) unless and until the Guaranteed Indebtedness has been
indefeasibly paid in full.

6.        If acceleration of the time for payment of any amount payable by the
Borrower under the Guaranteed Indebtedness is stayed upon the insolvency,
bankruptcy, or reorganization of the Borrower, all such amounts otherwise
subject to acceleration under the terms of the

 

E-3



--------------------------------------------------------------------------------

Guaranteed Indebtedness shall nonetheless be payable by the Guarantor hereunder
forthwith on demand by the Agent or any Lender.

7.        The Guarantor hereby agrees that its obligations under this Guaranty
shall not be released, discharged, diminished, impaired, reduced, or affected
for any reason or by the occurrence of any event, including, without limitation,
one or more of the following occurrences or events, whether or not with notice
to or the consent of the Guarantor: (a) the taking or accepting of collateral as
security for any or all of the Guaranteed Indebtedness or the release,
surrender, exchange, or subordination of any collateral now or hereafter
securing any or all of the Guaranteed Indebtedness; (b) any partial release of
the liability of the Guarantor hereunder, or the full or partial release of any
other guarantor of the Guaranteed Indebtedness from liability for any or all of
the Guaranteed Indebtedness; (c) any disability of the Borrower, or the
dissolution, insolvency, or bankruptcy of the Borrower, the Guarantor, or any
other party at any time liable for the payment of any or all of the Guaranteed
Indebtedness; (d) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Guaranteed Indebtedness or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance,
waiver, or compromise that may be granted or given by the Agent or any Lender to
the Borrower, the Guarantor, or any other party ever liable for any or all of
the Guaranteed Indebtedness; (f) any neglect, delay, omission, failure, or
refusal of the Agent or any Lender to take or prosecute any action for the
collection of any of the Guaranteed Indebtedness or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (g) the unenforceability or invalidity of any or all of the
Guaranteed Indebtedness or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(h) any payment by the Borrower or any other party to the Agent or any Lender is
held to constitute a preference under applicable bankruptcy or insolvency law or
if for any other reason the Agent or any Lender is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
Lien securing any or all of the Guaranteed Indebtedness; (k) any impairment of
any collateral securing any or all of the Guaranteed Indebtedness; (l) the
failure of the Agent or any Lender to sell any collateral securing any or all of
the Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of the Borrower; or (n) any other circumstance which might otherwise
constitute a defense available to, or discharge of, the Borrower, the Guarantor,
or any other party at any time liable for the payment of any or all of the
Guaranteed Indebtedness other than payment of the Guaranteed Indebtedness.

8.        The Guarantor represents and warrants as follows:

(a)        All of the representations and warranties in the Credit Agreement
relating to the Guarantor are true and correct as of the date hereof and on each
date the representations and warranties hereunder are restated pursuant to the
an Documents with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date or to the
extent that a fact, event, or circumstance has occurred that makes such
representation or warranty untrue but

 

E-4



--------------------------------------------------------------------------------

which is not prohibited to occur or exist (or which does not cause a Default or
an Event of Default) under the an Documents.

(b)        The value of the consideration received and to be received by the
Guarantor as a result of the Borrower, the Agent, and the Lenders entering into
the Credit Agreement and the Guarantor’s executing and delivering this Guaranty
and the other Loan Documents to which it is a party is reasonably worth at least
as much as the liability and obligation of the Guarantor hereunder and
thereunder, and the Credit Agreement and the extension of credit to the Borrower
thereunder have benefited and may reasonably be expected to benefit the
Guarantor directly or indirectly. Execution and delivery of this Guaranty and
the other Loan Documents to which the Guarantor is a party is necessary or
convenient to the conduct, promotion, and attainment of the business of the
Guarantor.

(c)        The Guarantor has, independently and without reliance upon the Agent
or any Lender and based upon such documents and information as the Guarantor has
deemed appropriate, made its own analysis and decision to enter into the Loan
Documents to which it is a party.

(d)        The Guarantor has adequate means to obtain from the Borrower on a
continuing basis information concerning the financial condition and assets of
the Borrower, and the Guarantor is not relying upon the Agent or the Lenders to
provide (and neither the Agent nor any Lender shall have any duty to provide)
any such information to the Guarantor either now or in the future.

9.        The Guarantor covenants and agrees that, as long as the Guaranteed
Indebtedness or any part thereof is outstanding or any Lender has any commitment
under the Credit Agreement, the Guarantor will comply with all covenants set
forth in the Credit Agreement specifically applicable to the Guarantor, the
terms of which are incorporated herein by reference.

10.        During the existence of an Event of Default, the Agent and the
Lenders shall have the right to set-off and apply against this Guaranty or the
Guaranteed Indebtedness or both, at any time and without notice to the
Guarantor, any and all deposits (general or special, time or demand, provisional
or final, but excluding any account established by the Guarantor as a fiduciary
for another parry) or other sums at any time credited by or owing from the Agent
and the Lenders to the Guarantor whether or not the Guaranteed Indebtedness is
then due and irrespective of whether or not the Agent or any Lender shall have
made any demand under this Guaranty. Each Lender agrees promptly to notify the
Borrower (with a copy to the Agent) after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights and remedies of the Agent and the
Lenders hereunder are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Agent or any Lender may
have.

11.        (a)        The Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior indefeasible payment in full of all Guaranteed Indebtedness
as herein provided. The Subordinated Indebtedness shall not be payable, and no
payment of principal, interest, or other amounts on account thereof, and no
property or guarantee of any nature to secure or pay the Subordinated

 

E-5



--------------------------------------------------------------------------------

Indebtedness or any part thereof shall be made or given, directly or indirectly
by or on behalf of any Debtor (as defined below) or received, accepted,
retained, or applied by the Guarantor unless and until the Guaranteed
Indebtedness shall have been indefeasibly paid in full in cash; except that
prior to occurrence of an Event of Default, the Guarantor shall have the right
to receive payments on the Subordinated Indebtedness made in the ordinary course
of business unless, and except to the extent that, the payment or receipt of
such payments is prohibited or otherwise restricted by the Credit Agreement or
another Loan Document other than this Guaranty. During the existence of a
Default, no payments of principal or interest may be made or given, directly or
indirectly, by or on behalf of any Debtor or received, accepted, retained, or
applied by the Guarantor, except for payments in Securities subordinated at
least to the same extent as the Subordinated Indebtedness, unless and until the
Guaranteed Indebtedness shall have been indefeasibly paid in full in cash. If
any sums shall be paid to the Guarantor by any Debtor or any other Person on
account of the Subordinated Indebtedness when such payment is not permitted
hereunder, such sums shall be held in trust by the Guarantor for the benefit of
the Agent (for the benefit of the Agent and the Lenders) and shall forthwith be
paid to the Agent without affecting the liability of the Guarantor under this
Guaranty and may be applied by the Agent against the Guaranteed Indebtedness in
accordance with the terms of the Credit Agreement. Upon the request of the
Agent, the Guarantor shall execute, deliver, and endorse to the Agent such
documentation as the Agent may request to perfect, preserve, and enforce its
rights hereunder. For purposes of this Guaranty, the term “Subordinated
Indebtedness” means all indebtedness, liabilities, and obligations of the
Borrower or any other party obligated at any time to pay any of the Guaranteed
Indebtedness other than the Guarantor (the Borrower and such other obligated
parties (including, without limitation, any Contributing Guarantors) are
referred to herein as the “Debtors”) to the Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by the Guarantor.

(b)        The Guarantor agrees that any and all Liens (including, without
limitation, any judgment liens), upon any Debtor’s assets securing payment of
any Subordinated Indebtedness shall be and remain inferior and subordinate to
any and all Liens, if any, upon any Debtor’s assets securing payment of the
Guaranteed Indebtedness, or any part thereof, regardless of whether such Liens
in favor of the Guarantor, the Agent, or any Lender presently exist or are
hereafter created or attached. Without the prior written consent of the Agent,
until final repayment in full of all Guaranteed Indebtedness, the Guarantor
shall not (i) file suit against any Debtor or exercise or enforce any other
creditor’s right it may have against any Debtor (provided that the Guarantor may
file proofs of claim against the Borrower or any other Debtor in any bankruptcy
or insolvency proceeding), or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including, without limitation, the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any obligations of any Debtor to the Guarantor or any
Liens held by the Guarantor on assets of any Debtor.

 

E-6



--------------------------------------------------------------------------------

(c)        In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief, or other insolvency proceeding involving any
Debtor as debtor, the Agent shall have the right to prove and vote any claim
under the Subordinated Indebtedness and to receive directly from the receiver,
trustee, or other court custodian all dividends, distributions, and payments
made in respect of the Subordinated Indebtedness, except payments in Securities
subordinated at least to the same extent as the Subordinated Indebtedness, until
the Guaranteed Indebtedness has been indefeasibly paid in full in cash. The
Agent may apply any such dividends, distributions, and payments against the
Guaranteed Indebtedness in accordance with the terms of the Credit Agreement.

(d)        The Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.

12.        No amendment or waiver of any provision of this Guaranty or consent
to any departure by the Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by the Agent and the Required
Lenders except as otherwise provided in the Credit Agreement. No failure on the
part of the Agent or any Lender to exercise, and no delay in exercising, any
right, power, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

13.        Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Borrower or others (including, without
limitation, any guarantor of the Guaranteed Indebtedness), with respect to any
of the Guaranteed Indebtedness shall, if the statute of limitations in favor of
the Guarantor against the Agent or any Lender shall have commenced to run, toll
the running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

14.        This Guaranty is for the benefit of the Agent (for the benefit of the
Agent and the Lenders) and its successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty is binding not only on
the Guarantor, but on the Guarantor’s successors and assigns.

15.        The Guarantor recognizes that the Agent and the Lenders are relying
upon this Guaranty and the undertakings of the Guarantor hereunder and under the
other Loan Documents to which the Guarantor is a party in making extensions of
credit to the Borrower under the Credit Agreement and further recognizes that
the execution and delivery of this Guaranty and the other Loan Documents to
which the Guarantor is a party is a material inducement to the Agent and the
Lenders in entering into the Credit Agreement and continuing to extend credit
thereunder. The Guarantor hereby acknowledges that there are no conditions to
the full effectiveness of this Guaranty or any other Loan Document to which it
is a party.

 

E-7



--------------------------------------------------------------------------------

16.        Any notice or demand to the Guarantor under or in connection with
this Guaranty or any other Loan Document to which it is a parry shall be deemed
effective if given to the Guarantor, at the address of the Borrower in
accordance with the notice provisions in the Credit Agreement.

17.        The Guarantor shall pay on demand all Attorney Costs and all other
reasonable costs and expenses incurred by the Agent and the Lenders in
connection with the administration, enforcement, or collection of this Guaranty.

18.        The Guarantor hereby waives promptness, diligence, notice of any
default under the Guaranteed Indebtedness, demand of payment, notice of
acceptance of this Guaranty, presentment, notice of protest, notice of dishonor,
notice of the incurring by the Borrower of additional indebtedness, and all
other notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty.

19.        The Credit Agreement, and all of the terms thereof, are incorporated
herein by reference the same as if stated verbatim herein, and the Guarantor
agrees that the Agent and the Lenders may exercise any and all rights granted to
any of them under the Credit Agreement and the other Loan Documents without
affecting the validity or enforceability of this Guaranty.

20.        Notwithstanding any provision of this Guaranty to the contrary:

(a)        The Guarantor understands and acknowledges that if the Agent or any
Lender forecloses, either by judicial foreclosure or by exercise of power of We,
any deed of trust securing the indebtedness, that foreclosure could impair or
destroy any ability that the Guarantor may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
the Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by the Guarantor under this Guaranty. The
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of the Guarantor’s rights,
if any, may entitle the Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the
Guarantor freely, irrevocably, and unconditionally (i) waives and relinquishes
that defense and agrees that the Guarantor will be fully liable under this
Guaranty even though the Agent or any Lender may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Guaranteed Indebtedness, (ii) agrees that the Guarantor will not assert that
defense in any action or proceeding which the Agent or any Lender may commence
to enforce this Guaranty, (iii) acknowledges and agrees that the rights and
defenses waived by the Guarantor in this Guaranty include any right or defense
that the Guarantor may have or be entitled to assert based upon or arising out
of any one or more of Sections 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure or Section 2848 of the California Code, and (iv) acknowledges
and agrees that the Agent or any Lender is relying on this waiver in creating
the Guaranteed Indebtedness, and that this waiver is a material part of the
consideration which the Agent or any Lender is receiving for creating the
Guaranteed Indebtedness.

(b)        The Guarantor waives any rights and defenses that are or may become
available to the Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

 

E-8



--------------------------------------------------------------------------------

(c)        The Guarantor waives all rights and defenses that the Guarantor may
have because any of the indebtedness is secured by real property. This means,
among other things: (i) the Agent or any Lender may collect from the Guarantor
without first foreclosing on any real or personal property collateral pledged by
the Borrower; and (ii) if the Agent or any Lender forecloses on any real
property collateral pledged by the Borrower (1) the amount of the indebtedness
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) the Agent or any Lender may collect from the Guarantor even if the Agent or
any Lender, by foreclosing on the real property collateral, has destroyed any
right the Guarantor may have to collect from the Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses the Guarantor
may have because any of the indebtedness is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

21.        THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR
WITH RESPECT TO THE GUARANTOR’S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY THE GUARANTOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING AMONG THE GUARANTOR, THE
AGENT, AND THE LENDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT, OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS
AMONG THE GUARANTOR, THE AGENT, AND THE LENDERS.

22.        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA AND THE APPLICABLE LAWS OF THE U.S.

[Remainder of page intentionally left blank]

 

E-9



--------------------------------------------------------------------------------

EXECUTED as of the 23rd day of August, 2000.

 

THE GUARANTOR:

WILLIAMS-SONOMA, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

WILLIAMS-SONOMA STORES, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

WILLIAMS-SONOMA STORES, LLC

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

HOLD EVERYTHING, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

POTTERY BARN, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

POTTERY BARN KIDS, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

E-10



--------------------------------------------------------------------------------

CHAMBERS CATALOG COMPANY, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

WILLIAMS-SONOMA RETAIL SERVICES, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

WILLIAMS-SONOMA DIRECT, INC.

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

E-11



--------------------------------------------------------------------------------

EXHIBIT F

Form of Notice of Borrowings, Conversions, Continuations or Prepayments

Date:                        , 20    

Bank of America, N.A., as Agent

Credit Services

1850 Gateway Boulevard

5th Floor

CA4-706-05-09

Concord CA 94520

Attention: Leroy Granby

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 4, 2006 (as the same may be amended, restated or otherwise
modified from time to time, the (“Credit Agreement”), among Williams-Sonoma,
Inc. (the “Borrower”), the Lenders party thereto (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders (the “Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Borrower hereby gives this Notice of Borrowings, Conversions, Continuations
or Prepayments (“Notice”), irrevocably, pursuant to Section 5.3 of the Credit
Agreement. The Borrower hereby notifies you of the following (check and/or
complete the applicable item):1

(a)        Borrowings.

(i)          Pursuant to the Credit Agreement, the Borrower requests a new
borrowing under the Loan in the amount of $                     on
                    , 20        .

(ii)         The borrowing will be a [Revolving Loan] [Swingline Advance].

(iii)        If the borrowing is a Revolving Loan

(A)        the borrowing will be of the following Type: [Base Rate Balance]
[Libor Balance]

(B)        if the borrowing will be a Libor Balance, the Interest Period for
such Balance will be [one week] [             month(s)].

 

 

 

 

1

The Borrower shall also be required to provide the additional information (if
any) required by the Credit Agreement.

 

F-1



--------------------------------------------------------------------------------

(C)        if the borrowing will be a Libor Balance, in the following currency:
                                .

(iv)        If the borrowing is a Swingline Advance

(A)        the borrowing will be of the following Type: [Base Rate Balance]
[IBOR Balance]

(B)        if the borrowing will be an IBOR Balance, the Interest Period for
such Balance will be              day(s).

(b)        [Conversion] [(Continuation] of Loan.

(i)          The Borrower requests a [Conversion] [Continuation] of the
Revolving Loan in the amount of $                     on
                        , 20        .

(A)        The Type of Balance to be [Converted] [Continued] will be a [Base
Rate Balance] [Libor Balance].

(B)        The Revolving Loan resulting from the [Conversion] [Continuation]
will be a [Base Rate Balance] [Libor Balance].

(C)        If the Revolving Loan resulting from the [Conversion] [Continuation]
will be a Libor Balance, the Interest Period for such Balance will be [one week]
[             month(s)].

(ii)        The Borrower requests a [Conversion] [Continuation] of the Swingline
Advances in the amount of $                     on                         ,
20        .

(A)        The Type of Balance to be [Converted] [Continued] will be [a Base
Rate Balance] [an IBOR Balance].

(B)        The Swingline Advance resulting from the [Conversion] [Continuation]
will be [a Base Rate Balance] [an IBOR Balance].

(C)        If the Swingline Advance resulting from the [Conversion]
[Continuation] will be an IBOR Balance, the Interest Period for such Balance
will be              day(s).

(c)        Prepayment.

(i)          The Borrower will make a prepayment of the principal of the Loan in
the amount of $                     on                         , 20        .

(ii)        The portion of the Loan to be prepaid will be the [Revolving Loan]
[Swingline Advance].

(iii)       If the portion of the Loan to be prepaid is the Revolving Loan

 

F-2



--------------------------------------------------------------------------------

(A)        the portion of the Revolving Loan being prepaid will be of the
following Type: [Base Rate Balance] [Libor Balance]

(B)        if the portion of the Revolving Loan being prepaid is a Libor
Balance, it has an Interest Period of [one week] [             month(s)] that
will end on 20        .

(iv)        If the portion of the Loan to be prepaid is the Swingline Advances

(A)        the portion of the Swingline Advances being prepaid will be of the
following Type: [Base Rate Balance] [IBOR Balance]

(B)        if the portion of the Swingline Advances being prepaid is an IBOR
Balance, it has an Interest Period of [             day(s)] that will end on
                    , 20        .

(d)        Termination or Reduction of Commitment(s).

(i)        The Borrower hereby terminates the Commitments effective as of 20__.

(ii)        The Borrower hereby reduces the Commitments from
$                     in aggregate principal amount to $                     in
aggregate principal amount effective as of 20        .

The Borrower hereby certifies, represents and warrants to the Agent and the
Lenders that all of the conditions precedent to the borrowing, Conversion,
Continuation, prepayment and/or termination or reduction of Commitment requested
pursuant to this Notice contained in the Loan Documents (including, without
limitation, the conditions precedent set forth in Article 8 of the Credit
Agreement) have been satisfied in fu11 (without exception or waiver except as
may have been agreed to by the Agent and the Lenders in accordance with the
Credit Agreement).

IN WITNESS WHEREOF, the undersigned has executed this Notice as of the day and
year first above written.

 

WILLIAMS-SONOMA, INC.

By:

   

Name:

   

Title:

   

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

Form of Joinder Agreement

This Joinder Agreement (the “Agreement”) dated as of ______________, 20__, is
executed by the undersigned (the “Debtor”) for the benefit of BANK OF AMERICA,
N.A., in its capacity as administrative agent for the Lenders party to the
hereafter identified Credit Agreement (the “Agent”) and for the benefit of the
Lenders in connection with that certain Fourth Amended and Restated Credit
Agreement, dated as of October 4, 2006, among WILLIAMS-SONOMA, INC. (the
“Borrower”), the Agent, and the Lenders from time to time party thereto (as such
agreement may be amended, restated or otherwise modified, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Credit Agreement).

RECITALS:

A.        The Debtor is a Subsidiary of the Borrower.

B.        Proceeds of the Loan under the Credit Agreement will be utilized, in
part, to provide working capital to the Debtor for its operations.

C.        As consideration for the benefits derived by the Debtor as described
in Recital B, the Debtor has agreed to become a party as a “Guarantor” to that
certain Guaranty Agreement, dated as of August 23, 2000, entered into by each of
the Guarantors pursuant to the terms of the Credit Agreement for the benefit of
the Agent (the “Guaranty Agreement”). The Debtor now desires to become a
“Guarantor” under the Guaranty Agreement as required by the Credit Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

AGREEMENT:

1.        The Debtor hereby assumes all the obligations of a “Guarantor” under
the Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been a
signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Debtor irrevocably and unconditionally guarantees to the Agent and the Lenders
the full and prompt payment and performance of the Guaranteed Indebtedness (as
defined in the Guaranty Agreement) upon the terms and conditions set forth in
the Guaranty Agreement.

2.        This Agreement shall be deemed to be part of, and a modification to,
the Guaranty Agreement and shall be governed by all the terms and provisions of
the Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Debtor enforceable against the

 

G-1



--------------------------------------------------------------------------------

Debtor. The Debtor hereby waives notice of the Agent’s or any Lender’s
acceptance of this Agreement.

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

 

GUARANTOR:

                                       
                                                                 

By:                                       
                                                          

Name:                                      
                                                     

Title:                                      
                                                       

 

G-2



--------------------------------------------------------------------------------

Schedule 1.1A

to

Williams-Sonoma, Inc.

Credit Agreement

Existing Letters of Credit

 

                                LC#    Beneficiary    Amount     

Expiration

Date

                                

3037939 

  

The Travelers Indemnity Company

   $ 75,000.00       04/30/2007       

3049290

  

United States Fidelity and Guaranty Company

   $ 2,450,000.00       06/01/2007       

3049291

  

Hartford Fire Insurance Company

   $ 8,000,000.00       06/01/2007       

3058296

  

United States Fidelity and Guaranty Company

   $ 6,500,000.00       06/01/2007       

3063105

  

The Bank of New York Trust Company

   $ 14,447,819.36       06/15/2007       

3076146

  

Federal Insurance Company

   $ 4,500,000.00       07/15/2007                                            
                Total:     $ 35,972,819.36          

 

 

 

 

Schedule 1.1A

Page 1



--------------------------------------------------------------------------------

Schedule 1.1B

to

Williams-Sonoma, Inc.

Credit Agreement

Mandatory Cost Formulae

 

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

 

(a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

 

(b)

the requirements of the European Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum. The Agent will, at the request of the Borrower or any Lender, deliver to
the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3.

The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent. This percentage will be certified by such Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of such Lender’s participation in the Revolving Loans made from
such Applicable Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Revolving Loans made
from the Applicable Lending Office.

 

4.

The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Agent as follows:

 

 

(a)

in relation to any Revolving Loan in Sterling:

 

        AB+C(B-D)+E x 0.01        

   per cent per annum      100 - (A+C)      

 

 

(b)

in relation to any Revolving Loan in any currency other than Sterling:

 

                E x 0.01                    

   per cent per annum      300      

 

 

 

Schedule 1.1B

Page 1



--------------------------------------------------------------------------------

Where:

 

 

“A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 

“B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Balance.

 

 

“C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 

“D”

is the percentage rate per annum payable by the Bank of England to the Agent on
interest bearing Special Deposits.

 

 

“E”

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Lenders to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

 

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 

(b)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 

(c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

 

(d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative

 

 

 

Schedule 1.1B

Page 2



--------------------------------------------------------------------------------

 

result obtained by subtracting D from B shall be taken as zero. The resulting
figures shall be rounded to four decimal places.

 

7.

If requested by the Agent or the Borrower, each Lender with a Lending Office in
the United Kingdom or a Participating Member State shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent and
the Borrower, the rate of charge payable by such Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by such Lender as being the average of the Fee Tariffs applicable to such Lender
for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of such Lender.

 

8.

Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

 

 

(a)

the jurisdiction of the Applicable Lending Office out of which it is making
available its participation in the relevant Loan; and

 

 

(b)

any other information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies the Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with an Applicable Lending Office in the same jurisdiction as
its Lender’s Lending Office.

 

10.

The Agent shall have no liability to any Person if such determination results in
an Additional Cost Rate which over- or under-compensates any Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.

The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender pursuant to paragraphs
3, 7 and 8 above.

 

12.

Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

 

 

Schedule 1.1B

Page 3



--------------------------------------------------------------------------------

13.

The Agent may from time to time, after consultation with the Borrower and the
Lenders, determine and notify to all parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 

 

 

 

 

 

Schedule 1.1B

Page 4



--------------------------------------------------------------------------------

Schedule 15.12

to

Williams-Sonoma, Inc.

Credit Agreement

Addresses for Notices

WILLIAMS-SONOMA, INC.:

Williams-Sonoma, Inc.

3250 Van Ness Avenue

San Francisco, California 94109

Attention:            Sharon McCollam, Executive Vice President,

                            Chief Operating and Chief Financial Officer

Telecopy No.:     415-733-3180

Website Address:    www.williams-sonomainc.com

 

 

 

 

 

Schedule 15.12

Page 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (as the Agent)

Funding Notices:

Bank of America, N.A.

Credit Services

2001 Clayton Road, Bldg. B

CA4-702-02-05

Concord, CA 94520

Attention:      Shelby Boganwright

Telephone:     925-675-8783

Telecopier:    888-969-9267

Electronic Mail:    shelby.k.boganwright@bankofamerica.com

Other Notices:

Bank of America, N.A.

Agency Management

800 Fifth Avenue, 32nd Floor

WA1-501-32-37

Seattle, WA 98104

Attention:      Tiffany Shin

Telephone:    206-358-0078

Telecopier:    206-358-0971

Electronic Mail:    tiffany.shin@bankofamerica.com

Agent’s Payment Instructions:

Bank of America, N.A.

Dallas, TX

ABA #026009593

Account Name:    Corporate FTA

Account Number:    3750836479

Attention:    Shelby Boganwright

Reference:    Williams-Sonoma

 

 

 

 

Schedule 15.12

Page 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (as L/C Issuer)

For Standby Letters of Credit:

Bank of America, N.A.

Trade Operations-Standby LC

1000 W. Temple Street, 7th Floor

CA9-705-07-05

Los Angeles, CA 90012

Attention:      Tai Lu

Telephone:    213-481-7840

Telecopier:    213-580-8442

Electronic Mail:    tai_anh.lu@bankofamerica.com

For Commercial Letters of Credit:

Bank of America, N.A.

Trade Operations-Commercial LC

1000 W. Temple Street, 7th Floor

CA9-705-07-05

Los Angeles, CA 90012

Attention:      Frantz Bellevue

Telephone:    213-580-8476

Telecopier:    213-580-8444

Electronic Mail:    frantz.bellevue@bankofamerica.com

 

 

 

Schedule 15.12

Page 3